EXHIBIT 10.1

Published CUSIP Number:                     

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 12, 2010

among

MEDIA GENERAL, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

L/C Issuer,

SUNTRUST BANK

and

THE BANK OF TOKYO-MITSUBISHI UFJ LTD., NEW YORK BRANCH,

as Co-Syndication Agents,

THE BANK OF NOVA SCOTIA and THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents

and

The Other Lenders Party Hereto

with

THE BANK OF TOKYO-MITSUBISHI UFJ LTD., NEW YORK BRANCH,

SUNTRUST ROBINSON HUMPHREY, INC.

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers

and

BANC OF AMERICA SECURITIES LLC,

as Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   2

1.01

     Defined Terms    2

1.02

     Other Interpretive Provisions    32

1.03

     Accounting Terms    33

1.04

     Rounding    33

1.05

     Times of Day    33

1.06

     Letter of Credit Amounts    33

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

   34

2.01

     Loans.    34

2.02

     Borrowings, Conversions and Continuations of Loans.    34

2.03

     Letters of Credit.    36

2.04

     Prepayments.    45

2.05

     Termination or Reduction of Commitments.    50

2.06

     Repayment of Loans    51

2.07

     Interest.    51

2.08

     Fees    52

2.09

     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    52

2.10

     Evidence of Debt.    53

2.11

     Payments Generally; Administrative Agent’s Clawback.    54

2.12

     Sharing of Payments by Lenders    55

2.13

     Insufficient Funds    56

2.14

     Cash Collateral and Other Credit Support.    56

2.15

     Defaulting Lenders.    57

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   59

3.01

     Taxes.    59

3.02

     Illegality    62

3.03

     Inability to Determine Rates; Market Disruption.    63

3.04

     Increased Costs; Reserves on Eurodollar Rate Loans.    63

3.05

     Compensation for Losses    65

3.06

     Mitigation Obligations; Replacement of Lenders.    66

3.07

     Survival    66

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   66

4.01

     Conditions of Effectiveness and of Initial Credit Extension    66

4.02

     Conditions to all Credit Extensions    69

4.03

     Conditions to Execution    70 ARTICLE V. REPRESENTATIONS AND WARRANTIES   
71

5.01

     Existence, Qualification and Power    71

5.02

     Authorization; No Contravention    71

 

i



--------------------------------------------------------------------------------

5.03

     Governmental Authorization; Other Consents    71

5.04

     Binding Effect    72

5.05

     Financial Statements; No Material Adverse Effect; No Internal Control
Event.    72

5.06

     Litigation    73

5.07

     No Default    73

5.08

     Ownership of Property; Liens.    73

5.09

     Environmental Compliance.    74

5.10

     Insurance    75

5.11

     Taxes    75

5.12

     ERISA Compliance.    75

5.13

     Subsidiaries; Equity Interests    76

5.14

     Margin Regulations; Investment Company Act.    76

5.15

     Disclosure    76

5.16

     Compliance with Laws    77

5.17

     Intellectual Property; Licenses, Etc    77

5.18

     Solvency    77

5.19

     Labor Matters    77

5.20

     Collateral Documents    78

ARTICLE VI. AFFIRMATIVE COVENANTS

   78

6.01

     Financial Statements    78

6.02

     Certificates; Other Information    79

6.03

     Notices    82

6.04

     Payment of Obligations    83

6.05

     Preservation of Existence, Etc    83

6.06

     Maintenance of Properties    83

6.07

     Maintenance of Insurance    84

6.08

     Compliance with Laws    84

6.09

     Books and Records    84

6.10

     Inspection Rights    84

6.11

     Use of Proceeds    85

6.12

     Post-Closing Date Collateral Requirements.    85

6.13

     Covenant to Guarantee Obligations and Give Security.    88

6.14

     Lien Searches    92

6.15

     Deposit, Securities and Investment Accounts, Cash Management and Swap
Contracts    92

6.16

     Further Assurances    92

6.17

     Compliance with Environmental Laws    93

6.18

     Environmental Indemnity Agreements; Preparation of Environmental Reports
and Appraisals.    93

6.19

     Taxpayer Identification Number    94

6.20

     Designation as Senior Debt    94

ARTICLE VII. NEGATIVE COVENANTS

   94

7.01

     Liens    94

7.02

     Investments    95

 

ii



--------------------------------------------------------------------------------

7.03

     Indebtedness    96

7.04

     Fundamental Changes    97

7.05

     Dispositions    98

7.06

     Restricted Payments    99

7.07

     Change in Nature of Business    100

7.08

     Transactions with Affiliates    100

7.09

     Burdensome Agreements    101

7.10

     Use of Proceeds    101

7.11

     Financial Covenants.    101

7.12

     Sale and Leaseback    103

7.13

     Subsidiaries    103

7.14

     Debt Repurchases    103

7.15

     Senior Secured Notes    104

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   104

8.01

     Events of Default    104

8.02

     Remedies Upon Event of Default    106

8.03

     Application of Funds    107

ARTICLE IX. ADMINISTRATIVE AGENT

   108

9.01

     Appointment and Authority.    108

9.02

     Rights as a Lender    109

9.03

     Exculpatory Provisions    109

9.04

     Reliance by Administrative Agent    110

9.05

     Delegation of Duties    110

9.06

     Resignation of Administrative Agent    111

9.07

     Non-Reliance on Administrative Agent and Other Lenders    111

9.08

     No Other Duties, Etc    112

9.09

     Administrative Agent May File Proofs of Claim    112

9.10

     Collateral and Guaranty Matters    113

9.11

     Secured Cash Management Agreements and Secured Hedge Agreements    113

9.12

     Intercreditor Agreement.    114

ARTICLE X. MISCELLANEOUS

   115

10.01

     Amendments, Etc    115

10.02

     Notices; Effectiveness; Electronic Communication.    117

10.03

     No Waiver; Cumulative Remedies.    119

10.04

     Expenses; Indemnity; Damage Waiver.    120

10.05

     Payments Set Aside    122

10.06

     Successors and Assigns.    122

10.07

     Treatment of Certain Information; Confidentiality    127

10.08

     Right of Setoff    128

10.09

     Interest Rate Limitation    128

10.10

     Counterparts; Integration; Effectiveness    128

10.11

     Survival of Representations and Warranties    129

10.12

     Severability    129

 

iii



--------------------------------------------------------------------------------

10.13

     Replacement of Lenders    129

10.14

     Governing Law; Jurisdiction; Etc.    130

10.15

     Waiver of Jury Trial    131

10.16

     No Advisory or Fiduciary Responsibility    131

10.17

     USA PATRIOT Act    132

10.18

     Amendment, Restatement, Extension, Renewal and Consolidation of Existing
Agreements    132

10.19

     Release of Collateral.    132

10.20

     Release    133

10.21

     Time of the Essence    133

10.22

     ENTIRE AGREEMENT    134

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

     Existing Letters of Credit

1.01(a)

     Summary Description of Senior Secured Notes

2.01(a)

     Commitments, Term Loan Amounts and Applicable Percentages

5.08(b)

     Existing Liens

5.08(c)

     Description of all Real Property

5.08(d)

     List of all Real Property Leases where Loan Party is Lessee

5.08(e)

     List of all Real Property Leases where Loan Party is Lessor

5.08(f)

     Existing Investments

5.09(b)

     Environmental Compliance

5.11

     Tax Sharing Agreements

5.13

     Subsidiaries; Other Equity Investments

6.12

     Property and Collateral Schedule

7.01

     Existing Liens

7.03

     Existing Indebtedness

10.02

     Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A

  Committed Loan Notice

B

  Term Loan Notice

C

  Term Loan Note

D

  Committed Loan Note

E

  Compliance Certificate

F

  Assignment and Assumption

G

  Guaranty

H

  Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

MEDIA GENERAL, INC.

$470,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
February 12, 2010, among MEDIA GENERAL, INC., a Virginia corporation, each
lender from time to time party hereto, SUNTRUST BANK and THE BANK OF
TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as Co-Syndication Agents, THE BANK OF
NOVA SCOTIA and THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents and
BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

The Borrower is a party to that certain Credit Agreement dated as of June 29,
2001, among each lender party thereto, SunTrust Bank, as the documentation
agent, Fleet Securities, Inc., Wachovia Bank, N.A., The Bank of Nova Scotia, and
Mizuho Financial Group, as the co-syndication agents, and Bank of America, N.A.,
as the administrative agent, as amended and restated by that certain Amended and
Restated Credit Agreement, dated as of March 14, 2005, among each lender party
thereto (those lenders that are parties thereto on the date hereof being
referred to herein as the “Existing Revolving Loan Lenders”), SunTrust Bank and
The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as Co-Syndication Agents,
The Bank of Nova Scotia and The Royal Bank of Scotland plc, as Co-Documentation
Agents and Bank of America, N.A., as Administrative Agent and L/C Issuer, as
amended through the date hereof (the “Existing Credit Agreement”).

The Borrower is also a party to that certain Credit Agreement, dated as of
August 8, 2006, among each lender party thereto (those lenders that are parties
thereto on the date hereof being referred to herein as the “Existing Term Loan
Lenders”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch and SunTrust
Capital Markets, Inc., as co-lead arrangers, The Bank of Nova Scotia and The
Royal Bank of Scotland plc, as co-documentation agents and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as administrative agent, as amended
through the date hereof (the “Existing Term Loan Agreement”).

The Existing Credit Agreement and the Existing Term Loan Agreement are herein
collectively referred to as the “Existing Agreements.”

The Borrower has requested that the Existing Revolving Loan Lenders and the
Existing Term Loan Lenders consolidate, amend and restate the Existing
Agreements into this Second Amended and Restated Credit Agreement, and the
Existing Revolving Loan Lenders and the Existing Term Loan Lenders are willing
to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that when the conditions set forth in
Section 4.01 hereof are satisfied, the Existing Agreements shall be
consolidated, amended and restated to read in full as hereinbefore set forth and
follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition by any Person of (a) a majority of the
Equity Interests of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a line of business of
another Person, in each case (i) whether or not involving a merger or
consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.

“Adjusted Working Capital” means for any Person, (a) the current assets of such
Person (excluding cash and Cash Equivalents) minus (ii) the current liabilities
of such Person (excluding the current portion of any long-term Indebtedness
(including Capital Lease Obligations), and excluding deferred income tax
liabilities of, such Person), each as determined on a consolidated basis.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Co-Syndication Agents and the
Co-Documentation Agents.

“Aggregate Commitments” means the aggregate Commitments of all the Revolver
Lenders. Notwithstanding anything herein or in any other Loan Document to the
contrary, on the Closing Date, the Aggregate Commitments shall be in an
aggregate amount for all Revolver Lenders not to exceed $70,000,000.

“Agreement” means this Second Amended and Restated Credit Agreement.

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio, as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

 

2



--------------------------------------------------------------------------------

Applicable Rate

Pricing
Level

  

Leverage Ratio

  

Commitment Fee

  

Eurodollar Rate +

Letters of Credit

  

Base Rate

5    >6.50:1    1.000%    4.750%    4.750% 4   

<6.50:1 but

>5.50:1

   1.000%    4.500%    4.500% 3   

<5.50:1 but

>5.00:1

   1.000%    4.250%    4.250% 2   

<5.00:1 but

>4.00:1

   0.750%    4.000%    4.000% 1    <4.00:1    0.750%    3.750%    3.750%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, until the first Business Day
after the date on which such Compliance Certificate is delivered.
Notwithstanding the foregoing, the Applicable Rates in effect on the Closing
Date and thereafter shall, subject to the provisions of Section 2.09(b), be the
rates set forth above based upon the most recently delivered Compliance
Certificate.

“Appropriate Lender” means, at any time, (a) with respect to the Committed Loans
and the Term Loan, a Revolver Lender that has a Commitment with respect to the
Committed Loans or a Term Loan Lender that holds any portion of the Term Loan,
respectively, at such time, and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolver Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a
Non-Defaulting Lender, (b) an Affiliate of a Non-Defaulting Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Non-Defaulting
Lender.

“Arrangers” means Banc of America Securities LLC, The Bank of Tokyo-Mitsubishi
UFJ Ltd., New York Branch and SunTrust Robinson Humphrey, Inc., in their
capacity as joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of

 

3



--------------------------------------------------------------------------------

such Person prepared as of such date in accordance with GAAP, and (b) in respect
of any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 28, 2008,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes and schedules thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Revolver Lender to make Committed Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the sum of 1/2 of 1.00% plus the Federal Funds Rate for such day, (b) the
Prime Rate for such day and (c) except during a Eurodollar Unavailability
Period, the sum of (i) 1.00% plus (ii) the Eurodollar Rate (for an Interest
Period of one month, determined in accordance with subclause (b) of the
definition of Eurodollar Rate) plus (iii) the Market Disruption Spread, if any.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means Media General, Inc., a Virginia corporation.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Term Loan Borrowing, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Cafeteria Plan Flex Account” means the bank deposit account (or if more than
one, the aggregate of all such accounts) established and maintained by the
Borrower from time to time to serve as collateral for stored value card
transactions under the health and/or dependent care flexible spending account
components of the Borrower’s cafeteria plan for employees, as such plan exists
now or may be amended in the future, but in each case only to the extent such
accounts are established and maintained in accordance with applicable Laws and
qualify under Section 125 of the Code.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are charged
to current operations in accordance with GAAP). For purposes of this definition,
the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment or with insurance proceeds shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such equipment for
the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least Prime-1 (or the then
equivalent grade) by Moody’s or at least A-1 (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

5



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means Bank of America and its Affiliates and any other
Person that, at the time it enters into a Cash Management Agreement, is a Lender
or an Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) the descendents of D. Tennant Bryan and their respective estates,
lineal descendants, adoptive children, heirs, executors, personal
representatives, administrators and trusts for any of their benefit or the
benefit of their respective spouses, estates, lineal descendants, adoptive
children or heirs) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, 50% or more of the outstanding shares of the
Class B voting stock of the Borrower; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a

 

6



--------------------------------------------------------------------------------

member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

(c) a “change of control” or any comparable term under, and as defined in, any
Indenture Documentation shall have occurred.

“Closing Date” means the first date all the conditions precedent in Sections
4.01, 4.02 and 4.03 are satisfied or waived by each Lender.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agents” means The Bank of Nova Scotia and The Royal Bank of
Scotland plc.

“Collateral” means all of the collateral and mortgaged property described in the
Collateral Documents and all of the other property that is or is intended under
the terms of the Collateral Documents or Loan Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders, including, without limitation, all cash, assets, real estate and
other properties of the Borrower and its Subsidiaries, but excluding certain
assets (i) not required to be subject to Liens securing the Obligations by the
terms of this Agreement or any Loan Document or (ii) immaterial to the Borrower
and its Subsidiaries.

“Collateral Agent” means Bank of America, N.A., or any such successor collateral
agent in accordance with the terms of the Intercreditor Agreement.

“Collateral Documents” means, collectively, the Security Agreements, the
Security Agreement Joinders, the Pledge Agreements, the Pledge Agreement
Joinders, the Mortgages, the Intercreditor Agreement, and each of the other
agreements, instruments or documents that creates, evidences or provides notice
of, or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and the Noteholders, in a form acceptable to the
Administrative Agent.

“Commitment” means, as to each Revolver Lender, its obligation to (a) make
Committed Loans to the Borrower pursuant to Section 2.01(a) and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolver
Lender’s name on Schedule 2.01(a) as its Commitment under the Revolver Credit
Facility, or in the Assignment and Assumption pursuant to which such Revolver
Lender becomes a party hereto, as applicable, as such amount may be reduced from
time to time in accordance with this Agreement. Notwithstanding anything herein
or in any other Loan Document to the contrary, commencing on the Closing Date,
the Commitment of each Revolver Lender shall be reduced to an amount not more
than the amount listed on Schedule 2.01(a).

“Committed Borrowing” means a borrowing, continuation or conversion consisting
of simultaneous Committed Loans of the same Type and, in the case of Eurodollar
Rate Committed Loans, having the same Interest Period made by each of the
Revolver Lenders pursuant to Section 2.01(a).

 

7



--------------------------------------------------------------------------------

“Committed Loan” has the meaning specified in Section 2.01(a).

“Committed Loan Note” means a promissory note made by the Borrower in favor of a
Revolver Lender evidencing Committed Loans made by such Revolver Lender,
substantially in the form of Exhibit D.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or in such other form
acceptable to the Administrative Agent.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E, or in such other form acceptable to the Administrative Agent.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination
for the Borrower and its Subsidiaries in each case for the period of four fiscal
quarters most recently ended for which financial statements have been delivered
in accordance with the terms of Section 6.01(a) or Section 6.01(b), as
applicable, the ratio of (a) EBITDA minus the aggregate amount of all Capital
Expenditures paid, to (b) the sum of (i) cash Interest Expense, (ii) the
aggregate principal amount of all regularly scheduled principal payments or
redemptions or similar acquisitions for value of outstanding debt for borrowed
money, (iii) Restricted Payments paid in cash and (iv) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash (without giving
credit to any tax refunds).

“Consolidated Interest Charges” means, for any period of determination, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis for
such period of determination.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agents” means SunTrust Bank and The Bank of Tokyo-Mitsubishi UFJ
Ltd., New York Branch.

 

8



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Loan (including any
Committed Loans and/or Term Loans) and (b) an L/C Credit Extension.

“Cross Ownership Rules” means the rules of the FCC regarding multiple ownership
of media assets within a market area set forth in Amendment of Sections 73.34,
73.240 and 73.636 of the Commissions Rules Relating to Multiple Ownership of
Standard, FM, and Televisions Broadcast Stations, 50 F.C.C. 2d 1046 (1975) or
any successor FCC rules.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder including in respect of its Loans or
participations in respect of Letters of Credit within three Business Days of the
date required to be funded by it hereunder, except to the extent that such
Lender’s failure is subject to a good faith dispute, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with any
such funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (other than notice that such
Lender’s failure to perform its funding obligations hereunder is subject to a
good faith dispute) or under other agreements in which it commits to extend
credit generally, (c) has failed, within three Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent, that it will comply with such funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

9



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to Net Income for such period plus (a) the
following to the extent deducted in calculating such Net Income: (i) Interest
Expense for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) all film amortization
cash charges, less any film cash payments, (v) other non-recurring expenses of
the Borrower and its Subsidiaries reducing such Net Income which do not
represent a cash item in such period or any future period, (vi) actual one-time
cash employment severance costs paid during such period, provided that, the
aggregate amount of all such cash employment severance costs from the Closing
Date through the end of such period does not exceed $15,000,000, (vii) cash
receipts in respect of non-cash increases deducted from EBITDA previously during
such period, (viii) actual shut-down expenses paid during such period, provided
that, the aggregate amount of all such actual shut-down expenses paid from the
Closing Date through the end of such period does not exceed $10,000,000,
(ix) actual costs paid for (or reimbursements with respect to), any appraisals
required pursuant to this Agreement from time to time, and (x) actual
reimbursement payments paid by the Borrower with respect to any advisor engaged
on behalf of the Administrative Agent, minus the sum of (b) the following to the
extent included in calculating such Net Income: (i) any benefit for Federal,
state, local and foreign income taxes payable with respect to the Borrower and
its Subsidiaries for such period, plus (ii) all non-cash items increasing Net
Income for such period, plus (iii) cash payments made with respect to non-cash
charges added back previously during such period if otherwise excluded; provided
that for the purposes of determination of the Leverage Ratio or the Consolidated
Fixed Charge Coverage Ratio, EBITDA shall be determined as if any Subsidiary
that has become or ceased to be a Subsidiary during the fiscal quarter then
ending or the immediately preceding three fiscal quarters, was (or, in the case
of a Subsidiary that has ceased to be a Subsidiary, was not) a Subsidiary at all
times during such period.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, Eligible Assignee shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

10



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) For any Interest Period with respect to a Eurodollar Rate Loan, the sum of
(i) the rate per annum equal to (A) the British Bankers Association LIBOR Rate,
as published by

 

11



--------------------------------------------------------------------------------

Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) (“BBA
LIBOR”), at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or (B) if such published rate is not available at such time for any
reason, then the Eurodollar Rate for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period and
(ii) the Market Disruption Spread, if any, as of the time of determination.

(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time two
Business Days prior to the date of determination (provided that if such day is
not a London Business Day, the next preceding London Business Day) for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made, continued
or converted by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Eurodollar
Rate Term Loan.

“Eurodollar Rate Term Loan” means a Term Loan that bears interest at a rate
based on the Eurodollar Rate.

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03(a) shall remain
in force and effect.

“Event of Default” has the meaning specified in Section 8.01.

“Exception Accounts” means those certain deposit accounts of Loan Parties with
institutions that are not Lenders or Affiliates of Lenders, but only if (a) such
accounts are maintained at an institution other than a Lender or an Affiliate of
a Lender in accordance with the terms of this Agreement, including without
limitation, Section 6.15, and (b) the aggregate amount in any such account at
any one time does not exceed $25,000.

 

12



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any and to the extent it is a positive number) of:

(a) the sum of (i) EBITDA for such fiscal year plus (ii) tax refunds received by
the Loan Parties in cash during such fiscal year;

less (to the extent not already deducted):

(b) the sum (for such fiscal year) of (i) Consolidated Interest Charges actually
paid in cash by the Borrower and its Subsidiaries, (ii) scheduled principal
repayments, to the extent actually made, of Term Loans and voluntary prepayments
of Loans actually made (except those voluntary prepayments that do not reduce
the Aggregate Commitments), (iii) all income taxes actually paid in cash by the
Borrower and its Subsidiaries, (iv) Adjusted Working Capital of such Person as
determined on the last day of such year minus Adjusted Working Capital as
determined on the first day of such year, plus all Restricted Payments made
during such year (except Restricted Payments made to any Loan Party),
(v) Capital Expenditures actually paid by the Borrower and its Subsidiaries in
such fiscal year, (vi) without duplication, Investments made during such year
that were permitted by Section 7.02(d), (vii) to the extent added back to EBITDA
during such period in accordance with the terms of subsection (a)(vi) of the
definition of EBITDA, actual one-time cash employment severance costs paid
during such period, (viii) to the extent added back to EBITDA during such period
in accordance with the terms of subsection (a)(viii) of the definition of
EBITDA, actual shut-down expenses paid during such period, (ix) to the extent
added back to EBITDA during such period in accordance with the terms of
subsection (a)(ix) of the definition of EBITDA, actual costs paid for (or
reimbursements with respect to), any appraisals required pursuant to this
Agreement from time to time, (x) to the extent added back to EBITDA during such
period in accordance with the terms of subsection (a)(x) of the definition of
EBITDA, actual reimbursement payments paid by the Borrower with respect to any
advisor engaged on behalf of the Administrative Agent, (xi) to the extent
included in the calculation of EBITDA only, with respect to the Excess Cash Flow
required prepayment for the 2010 fiscal year only, cash tax refunds actually
received in cash by the Borrower during the Borrower’s fiscal year of 2010 in an
aggregate amount up to $28,500,000, but only to the extent such cash tax refund
was included in the calculation of Excess Cash Flow and (xii) to the extent not
accounted for in the calculation of EBITDA and not already adjusted for in the
determination of Adjusted Working Capital set forth in subclause (iv) above,
cash contributions made during such year to any Pension Plan of the Borrower in
accordance with the terms of Section 7.11(d).

“Exchange Notes” means those certain senior secured notes issued by the Borrower
in exchange for the Original Senior Secured Notes pursuant to the terms and
conditions of that certain Registration Rights Agreement, to be entered into
between the Borrower, the Guarantors and the initial purchasers of the Original
Senior Secured Notes, in a principal amount not more than the original principal
amount of the Original Senior Secured Notes, and on the terms and conditions as
set forth on Schedule 1.01(a), and on such other terms and conditions, and
subject to documentation, acceptable to each of the Arrangers.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however

 

13



--------------------------------------------------------------------------------

denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

“Existing Agreements” has the meaning specified in the opening paragraphs of
this Agreement.

“Existing Credit Agreement” has the meaning specified in the opening paragraphs
of this Agreement.

“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01.

“Existing Mortgage Policies” means the Mortgage Policies issued prior to the
Closing Date with respect to the Existing Mortgages.

“Existing Mortgages” means the Mortgages executed and delivered pursuant to the
Existing Agreements prior to the Closing Date.

“Existing Term Loan Agreement” has the meaning specified in the opening
paragraphs of this Agreement.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility” means the Term Loan Facility and/or the Revolver Credit Facility, as
the context may require.

“FCC” means the Federal Communications Commission and any successor thereto.

“FCC Cross Ownership Issues” means (i) the Cross Ownership Rules are in effect
and (ii) the Borrower and its Subsidiaries’ ownership of media assets is
Permitted Cross Ownership.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal

 

14



--------------------------------------------------------------------------------

Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1.00%) charged to Bank of America on such day on such transactions
as determined by the Administrative Agent.

“Fee Letters” means (a) that certain Fee Letter, dated as of February 5, 2010,
between Bank of America, N.A. and the Borrower (the “BANA Fee Letter”), (b) any
other fee letter, engagement letter, commitment letter, agreement, or other
letter or arrangement entered into by the Borrower and/or any Loan Party and the
Administrative Agent in connection with this Agreement, or any amendment hereto
providing for the payment of any fees to any Lender and (c) any other fee
letter, engagement letter, commitment letter, agreement, or other letter or
arrangement entered into by the Borrower and any other Person in connection with
this Agreement, or any amendment hereto providing for the payment of any fees to
any Lender.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, that Defaulting Lender’s Revolver Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which (a) the Defaulting Lender’s participation obligation has been reallocated
pursuant to Section 2.15(a)(iv), or (b) Cash Collateral or other credit support
acceptable to the L/C Issuer has been provided in accordance with Section 2.03
or 2.15.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(h).

 

15



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the primary obligor) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien) limited to the lesser
of such Indebtedness or the value of the assets securing such Lien; provided,
however, that the term Guarantee shall not include endorsements of instruments
for deposit or collection in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. For the purposes of Section 7.03, Guarantee
obligations by the Borrower or any of its Subsidiaries in respect of
Indebtedness shall be calculated without duplication of any other Indebtedness.
The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, each Subsidiary which executes and delivers to
the Administrative Agent the Guaranty or a Guaranty Joinder, for so long as such
Subsidiary is obligated under such Guaranty or Guaranty Joinder.

“Guaranty” means the Second Restated Guaranty made by the Guarantors in favor of
the Collateral Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit G and all Guaranty Joinders executed and delivered in
connection therewith.

“Guaranty Joinder” means each Guaranty Joinder in the form of Exhibit A attached
to the Guaranty, including, without limitation, those Guaranty Joinders to be
executed and delivered by each Subsidiary acquired or created after the Closing
Date.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means (a) any Person that, at the time it entered into an interest
rate Swap Contract permitted under Article VI or VII, was a Lender or an
Affiliate of a Lender and (b) the Administrative Agent and each of its
Affiliates party to a Swap Contract, in its capacity as a party to such Swap
Contract.

 

16



--------------------------------------------------------------------------------

“HY Trigger Event” means that date upon which the aggregate outstanding
principal amount of the Senior Secured Notes is less than $200,000,000 (or would
have been less than $200,000,000 but for the holders of the Senior Secured Notes
declining a Disposition mandatory prepayment).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that, if such Indebtedness is non-recourse, the amount of
such Indebtedness for purposes hereof shall be limited to the lesser of the
principal amount of such Indebtedness and the fair market value of the property
subject to such Lien);

(f) Capital Lease Obligations and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing determined
in accordance with GAAP.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (provided that, if such Indebtedness is
partially recourse and partially non-recourse, only the amount of such recourse
Indebtedness shall be included). The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capital Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture” means that certain Indenture among the Borrower, the Guarantors and
the Trustee executed in connection with the Senior Secured Notes, and any
supplement or amendment thereto, on the terms and conditions as set forth on
Schedule 1.01(a) and on such other terms and conditions, and subject to
documentation, acceptable to each of the Arrangers.

“Indenture Documentation” means the Senior Secured Notes, the Indenture, and all
agreements and instruments executed by the Borrower or any of the other Loan
Parties in connection with the Senior Secured Notes and the Indenture, including
without limitation, all agreements and instruments granting any Lien to secure
any of the Senior Secured Notes, in each case on the terms and conditions as set
forth on Schedule 1.01(a) and on such other terms and conditions, and subject to
documentation, acceptable to each of the Arrangers.

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means that certain Intercreditor Agreement executed as
of the Closing Date between the Administrative Agent, the Trustee and the
Borrower, substantially in the form of Exhibit H with such changes thereto as
are acceptable to the Administrative Agent.

“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or the period commencing on
the date any existing Loan is converted to or continued as a Eurodollar Rate
Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its Committed Loan Notice, or Term Loan Notice, as
the case may be, or, such other period that is twelve months or less requested
by the Borrower and consented to by all the Appropriate Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

18



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of all or any portion of the capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

19



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolver Lender, such Revolver
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Revolver Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Cash Collateral” means any cash that is held by Bank of America as Cash
Collateral for any L/C Obligations in accordance with Section 2.03 or
Section 2.14.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each lender from time to time party hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Leverage Ratio” means, on any date of determination, the ratio of
(a) Indebtedness of the Borrower and its Subsidiaries on a consolidated basis on
such date of determination minus

 

20



--------------------------------------------------------------------------------

any Indebtedness of the type described in subsection (c) of the definition of
“Indebtedness” that is not currently due and payable, to (b) EBITDA for the
period of the four fiscal quarters most recently ended for which financial
statements have been delivered in accordance with the terms of Section 6.01(a)
or Section 6.01(b), as applicable.

“License” means, as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Term Loan.

“Loan Allocation Amount” means, on any date of determination, an amount equal to
the sum of (a) the greater of (i) the Aggregate Commitments and (ii) the
Outstanding Amount of the Committed Loans, as of such date, plus (b) the
Outstanding Amount of Term Loans as of such date.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Collateral Document, the Fee Letters, the Guaranty, each Guaranty Joinder, each
Compliance Certificate delivered to the Administrative Agent and signed by a
Responsible Officer of the Borrower, and each other document or agreement
executed by any Loan Party in connection with this Agreement from time to time,
except Swap Contracts.

“Loan Parties” means, collectively, the Borrower and each Subsidiary and “Loan
Party” means any of them, as applicable in the context in which it is used.

“Market Disruption Spread” means zero unless a notice delivered pursuant to
Section 3.03(b) is in effect, in which case such spread shall be a rate per
annum equal to 1.00%.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) the ability of the Borrower
or the Borrower and the other Loan Parties, taken as a whole, to perform its or
their obligations under the Loan Documents; or (c) the rights or remedies of the
Administrative Agent or the Lenders (or any of their permitted agents or
designees) under this Agreement or any of the other Loan Documents.

“Maturity Date” means March 29, 2013.

“Maximum Rate” has the meaning specified in Section 10.09.

 

21



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means (in each case as same may be amended or amended and restated) a
deed of trust, trust deed, deed to secure debt, mortgage, leasehold deed of
trust, leasehold trust deed, leasehold deed to secure debt, or leasehold
mortgage, together with the assignments of leases and rents referred to therein
or executed in connection therewith, in each case in favor of the Collateral
Agent for the benefit of the Secured Parties and the Noteholders and securing
the obligations described therein (including the Secured Obligations) and in
form and substance acceptable to the Administrative Agent. The term “Mortgages”
includes without limitation the Existing Mortgages together with the Mortgage
Amendments, Mortgages delivered pursuant to Section 6.12, and Mortgages
delivered pursuant to Section 6.13. Each Mortgage executed after the Closing
Date shall be in form and substance substantially the same as the Existing
Mortgages, as amended by the Mortgage Amendments contemplated by
Section 6.12(a), with such changes as may be reasonably acceptable to the
Administrative Agent (including, without limitation, such changes as may be
reasonably satisfactory to the Administrative Agent and its counsel to account
for matters of Law, whether local or otherwise).

“Mortgage Amendment” means an amendment to an Existing Mortgage or an amendment
and restatement of an Existing Mortgage, in each case in form and substance
acceptable to the Administrative Agent.

“Mortgage Policy” means a fully paid American Land Title Association Lender’s
Extended Coverage title insurance policy with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgage in
question to be valid first and subsisting Lien on the property described
therein, free and clear of all defects (including, but not limited to, filed
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Liens
permitted under the Loan Documents, and providing for such other affirmative
insurance and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any other Loan Party, or
any Extraordinary Receipt received or paid to the account of the Borrower or any
other Loan Party, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable, customary and documented out-of-pocket expenses
incurred by the Borrower or such other Loan Party in connection with such
transaction

 

22



--------------------------------------------------------------------------------

and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition or Extraordinary Receipt, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the sale or issuance of any Equity Interest by the Borrower
or any other Loan Party, or the incurrence or issuance of any Indebtedness by
the Borrower or any other Loan Party, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable, customary and
documented out-of-pocket expenses, incurred by the Borrower or such other Loan
Party in connection therewith.

“Net Income” means as applied to the Borrower and its Subsidiaries on a
consolidated basis for any period, the aggregate amount of net income of such
Person, after taxes (but before extraordinary items), for such period, as
determined in accordance with GAAP.

“Non-Defaulting Lender” means a Lender other than a Defaulting Lender.

“Note” means any of the Committed Loan Notes or Term Loan Notes, and “Notes”
means all of the Committed Loan Notes and Term Loan Notes.

“Noteholders” means, on any date of determination, those holders of any of the
Senior Secured Notes on such date.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, including without limitation, all
indemnification obligations, yield protection obligations and other obligations
arising under the Loan Documents, and including interest and fees with respect
to any of the foregoing that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

23



--------------------------------------------------------------------------------

“Original Senior Secured Notes” means those certain senior secured notes to be
issued by the Borrower in connection with the effectiveness of this Agreement in
accordance with the terms hereof and pursuant to the terms of the Indenture, on
the terms and conditions as set forth on Schedule 1.01(a) and on such other
terms and conditions acceptable to each of the Arrangers.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; (ii) with respect to Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
Term Loans occurring on such date; and (iii) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Cross Ownership” means the common ownership by the Borrower and its
Subsidiaries of a television station and a daily newspaper in the same market
where (i) the ownership of such media assets is permitted by or grandfathered
under the Cross Ownership Rules (the Borrower’s Tampa operations are
grandfathered under the Cross Ownership Rules), (ii) the Borrower and its
Subsidiaries have a waiver in respect of their ownership of such media assets
under the Cross Ownership Rules, or (iii) if the ownership of such media assets
does not satisfy either clause (i) or (ii), (A) the only consequence the FCC
imposes on the Borrower or its Subsidiaries is the divestiture of such assets
and (B) the Borrower (x) is in the process of complying with any FCC order or
ruling regarding the divestiture of such assets or (y) is contesting such FCC
order or ruling regarding divestiture in good faith by appropriate proceedings
diligently conducted; provided that, with respect to the activities described in
(x) and (y), such FCC order or ruling regarding divestiture does not constitute
a final non-appealable order or ruling to divest all or substantially all of the
assets of the Borrower.

 

24



--------------------------------------------------------------------------------

“Permitted Line of Business” means any business related to those currently
conducted by the Borrower and its Subsidiaries or businesses related to the
communications or media businesses.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means those certain First Restated Pledge Agreements made by
the Borrower and its Subsidiaries in favor of the Collateral Agent for the
benefit of the Secured Parties and the Noteholders, substantially in the form
delivered in connection with the Existing Agreements, with such changes thereto
as are acceptable to the Administrative Agent, and all Pledge Agreement Joinders
from time to time executed and delivered in connection therewith.

“Pledge Agreement Joinders” means any joinder executed in connection with any
Pledge Agreement.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Pro Forma Basis” means, for any period or date, for each Loan Party with
respect to any Disposition, Acquisition, Investment, merger, dissolution,
liquidation, consolidation, or Restricted Payment (including any related
assumption, incurrence or issuance of Indebtedness in connection with any such
transaction or event), that any calculation or projection required to be made
hereunder shall be calculated after giving effect on a pro forma basis to any
such transaction or event, and that such transaction or event shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction or event for which the Borrower has
delivered financial statements in accordance with the terms of Section 6.01(a)
or Section 6.01(b), as applicable. In connection with the foregoing, (i) with
respect to any Disposition (A) income statement and cash flow statement items
(whether positive or negative) attributable to the Person or assets disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction or event and (B) Indebtedness which is retired shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (ii) with respect to any Acquisition (A) income statement items
(whether positive or negative) attributable to the Person or assets acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (I) such items are not otherwise included in such
income statement items for the Borrower and its

 

25



--------------------------------------------------------------------------------

Subsidiaries in accordance with GAAP or in accordance with any of the defined
terms included in any calculation pursuant to this Agreement and (II) such items
are supported by audited financial statements or other information reasonably
satisfactory to the Administrative Agent and (B) any Indebtedness incurred,
assumed or issued by the Borrower or any other Loan Party (including the Person
or assets acquired) in connection with such transaction or event and any
Indebtedness of the Person or assets acquired which is not retired in connection
with such transaction or event (I) shall be deemed to have been incurred as of
the first day of the applicable period and (II) shall be deemed to bear interest
at (x) the rate applicable thereto, in the case of fixed rate Indebtedness or
(y) the rates which would be applicable thereto as of the date of determination,
in the case of floating rate Indebtedness (although interest expense with
respect to any Indebtedness for periods while the same was actually outstanding
during the relevant period shall be calculated using the actual rates applicable
thereto while the same was actually outstanding).

“Public Lender” has the meaning specified in Section 6.02.

“Reduction Amount” has the meaning specified in Section 2.04(b)(ix).

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Released Lender Parties” has the meaning given in Section 10.20.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
the initial Credit Extension hereunder or a conversion or continuation of Term
Loans, a Term Loan Notice and (c) with respect to an L/C Credit Extension, a
Letter of Credit Application.

“Required Revolver Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the Aggregate Commitments (or, if the
commitment of each Revolver Lender to make Committed Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions has been terminated pursuant to
Section 8.02 or expired, Lenders holding in the aggregate more than 50% of the
Revolver Outstandings, with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed to be
held by such Lender for purposes of this definition), provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolver Lenders.

 

26



--------------------------------------------------------------------------------

“Required Term Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the Outstanding Amount of Term Loans; provided that
the Outstanding Amount of Term Loans held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.

“Required Total Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of (a) the Aggregate Commitments (or, if the commitment
of each Revolver Lender to make Committed Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions has been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Revolver
Outstandings, with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed to be held by such Lender
for purposes of this definition), plus (b) the Outstanding Amount of Term Loans;
provided that, in each case of subsections (a) and (b) preceding, the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Total Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revolver Applicable Percentage” means with respect to any Revolver Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Commitments represented by such Revolver Lender’s Commitment at such
time. If the commitment of each Revolver Lender to make Committed Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Revolver Applicable Percentage of each Revolver Lender shall be determined based
on the Revolver Applicable Percentage of such Revolver Lender most recently in
effect, giving effect to any subsequent assignments. The initial Revolver
Applicable Percentage of each Revolver Lender is set forth opposite the name of
such Revolver Lender on Schedule 2.01(a) or in the Assignment and Assumption
pursuant to which such Revolver Lender becomes a party hereto, as applicable.

“Revolver Credit Facility” means, at any time, the revolving loan facility
described in Section 2.01(a) and the other applicable provisions of this
Agreement and the Loan Documents.

 

27



--------------------------------------------------------------------------------

“Revolver Lender” means, on any date of determination, each Lender that has
either or both of the following characteristics on such date: (a) a Revolver
Applicable Percentage that is more than zero or (b) such Lender is owed any
portion of the outstanding amount of the Committed Loans.

“Revolver Outstandings” means the aggregate Outstanding Amount of all Committed
Loans and all L/C Obligations.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means (a) any interest rate Swap Contract permitted
under Article VI or VII that was entered into by and between any Loan Party and
any Hedge Bank prior to December 19, 2008, and (b) any Swap Contract entered
into by and between any Loan Party and Bank of America or any Affiliate of Bank
of America prior to December 19, 2008.

“Secured Obligations” means (a) the Obligations and (b) the “Notes” and
“Guarantees”, as each such term is defined in the Indenture.

“Secured Parties” means, collectively, Collateral Agent, the Administrative
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks
and each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to Section 9.05.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or, to the extent approved by the SEC, the Public Company Accounting Oversight
Board (United States), as each of the foregoing may be amended and in effect on
any applicable date hereunder.

“Security Agreement” means those certain First Restated Security Agreements made
by the Borrower and its Subsidiaries in favor of the Collateral Agent for the
benefit of the Secured Parties and the Noteholders, substantially in the form
delivered in connection with the Existing Agreements, with such changes thereto
as are acceptable to the Administrative Agent, and all Security Agreement
Joinders from time to time executed and delivered in connection therewith.

“Security Agreement Joinder” means any joinder executed in connection with any
Security Agreement.

“Senior Secured Notes” means, as applicable, the Original Senior Secured Notes
and, if issued and upon the issuance of the same, the Exchange Notes.

 

28



--------------------------------------------------------------------------------

“Senior Secured Debt Rating” means the Borrower’s senior secured debt rating as
announced by either S&P or Moody’s (or both).

“Significant Subsidiary” means any Subsidiary of the Borrower whose TTM EBITDA
was greater than ten percent of the TTM EBITDA of the Borrower and its
Subsidiaries, on a consolidated basis, for the period of four fiscal quarters
ended on the last day of the fiscal quarter most recently ended, or whose assets
comprised more than ten percent of the total assets of the Borrower and its
Subsidiaries, on a consolidated basis, as of the last day of the fiscal quarter
most recently ended.

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” or “present fair saleable
value” of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the fair value
or present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the liability of
such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, (ii) “claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured and (iii) unliquidated,
contingent, disputed and unmatured claims shall be valued at the amount that can
be reasonably expected to be actual and matured.

“SPC” has the meaning specified in Section 10.06(h).

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Survey” means an American Land Title Association/American Congress on Surveying
and Mapping form survey, for which all necessary fees (where applicable) have
been paid, certified to the Administrative Agent and the issuer of the
applicable Mortgage Policy in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
State in which the property described in such survey is located and acceptable

 

29



--------------------------------------------------------------------------------

to the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the existence
of any encroachments, either by such improvements or on to such property, and
other matters that would be disclosed by an accurate survey complying with the
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys, jointly
established and adopted by ALTA and the National Society of Professional
Surveyors in 2005.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Amount” means, as to each Term Loan Lender, its obligation to make a
Term Loan on the Closing Date to the Borrower pursuant to Section 2.01(b), in an
aggregate

 

30



--------------------------------------------------------------------------------

principal amount not to exceed the amount set forth opposite such Term Loan
Lender’s name as the Term Loan Amount on Schedule 2.01(a) or in the Assignment
and Assumption pursuant to which such Term Loan Lender becomes a party hereto,
as applicable, as such amount may be reduced from time to time in accordance
with this Agreement. On the Closing Date, the aggregate amount of all Term Loan
Amounts for all Term Loan Lenders shall not be more than $400,000,000.

“Term Loan Applicable Percentage” means with respect to any Term Loan Lender at
any time, the percentage (carried out to the ninth decimal place) of the Term
Loan Facility represented by the principal amount of such Term Loan Lender’s
Term Loans at such time. The initial Term Loan Applicable Percentage of each
Term Loan Lender is set forth opposite the name of such Term Loan Lender on
Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such Term
Loan Lender becomes a party hereto, as applicable.

“Term Loan Borrowing” means the initial borrowing of Term Loans or the
continuation or conversion of Term Loans, in each case consisting of
simultaneous Term Loans of the same Type and, in the case of Eurodollar Rate
Term Loans, having the same Interest Period made by each of the Term Loan
Lenders pursuant to Section 2.01(b).

“Term Loan Facility” means, at any time, the term loan facility described in
Section 2.01(b) and the other applicable provisions of this Agreement and the
Loan Documents.

“Term Loan Lender” means, on any date of determination, any Lender that is owed
any portion of the Term Loans on such date.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing Term Loans made by such Term Loan Lender, substantially
in the form of Exhibit C, and any replacements, extensions, renewals or
amendments thereto.

“Term Loan Notice” means the notice of the initial Borrowing of Term Loans or
the notice of conversion or continuation of a Term Loan, substantially in the
form of Exhibit B or in such other form acceptable to the Administrative Agent.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trustee” means The Bank of New York Mellon, as trustee under the Indenture, and
any other Person serving as successor Trustee under the Indenture.

“TTM EBITDA” means, at any date of determination, EBITDA for the most recently
completed four fiscal quarter period for which financial statements have been
delivered in accordance with the terms of Section 6.01(a) or Section 6.01(b), as
applicable.

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

 

31



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Wholly-Owned Subsidiary” means, as to any Person, any other Person 100% of the
Equity Interests of which (other than directors’ qualifying shares required by
law) is owned by such Person directly or indirectly through one or more other
Wholly-Owned Subsidiaries.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase without limitation. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) References in this Agreement or any other Loan Document to knowledge by the
Borrower or any Subsidiary of events or circumstances shall be deemed to refer
to events or circumstances of which any Responsible Officer of any Loan Party
has actual knowledge or reasonably should have knowledge.

 

32



--------------------------------------------------------------------------------

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Total Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Total Lenders); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) upon the request of the Administrative Agent, the Borrower
shall assist the Administrative Agent and the Lenders in reconciling the
financial statements of the Borrower and the calculations of such ratios or
requirements made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein, but each such
variable interest entity shall not be considered a Subsidiary for any other
purpose hereunder.

(d) Financial Statements. References in this Agreement or any other Loan
Document to financial statements shall be deemed to include all related
schedules and notes thereto.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

33



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Committed Loans. Subject to the terms and conditions set forth herein, each
Revolver Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolver Lender’s Commitment; provided, however,
that after giving effect to any Committed Borrowing, (i) the Revolver
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Revolver Lender, plus such
Lender’s Revolver Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment. Within the limits of each
Revolver Lender’s Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(a), prepay under
Section 2.04, and reborrow under this Section 2.01(a). Committed Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Term Loans. On the Closing Date and subject to the terms and conditions set
forth herein, each Term Loan Lender severally agrees to make a term loan (each
such loan, a “Term Loan”) to the Borrower in an aggregate amount on the Closing
Date not to exceed the amount of such Term Loan Lender’s Term Loan Amount.
Amounts borrowed under this Section 2.01(b) on the Closing Date and thereafter
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing of Committed Loans and the initial Borrowing of Term Loans,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of Eurodollar Rate
Committed Loans, or conversion to or continuation of any Base Rate Loans to
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Committed
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period more than six months in duration, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 11:00 a.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Appropriate Lenders. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice or Term Loan Notice, as
applicable, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of Eurodollar

 

34



--------------------------------------------------------------------------------

Rate Committed Loans and each conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.02(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice or Term Loan Notice, as applicable, (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, a continuation of
Eurodollar Rate Committed Loans, a conversion of Term Loans from one Type to the
other, or a continuation of Eurodollar Rate Term Loans, (ii) the requested date
of the borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued or the principal amount of Term Loans to be converted or
continued, (iv) the Type of Committed Loans to be borrowed or the Type to which
existing Committed Loans or Term Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice or Term Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice or Term Loan Notice, the
Administrative Agent shall promptly notify (i) each Revolver Lender of the
amount of its Revolver Applicable Percentage of the applicable Committed Loans,
and (ii) each Term Loan Lender of the Term Loan Applicable Percentage of the
applicable Term Loans being continued or converted, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Revolver Lender shall make the amount of its Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, with respect to the
initial Credit Extension, the Borrowing of Term Loans and Committed Loans on
such date, satisfaction of the applicable conditions set forth in Sections 4.01
and 4.03), the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Total Lenders.

 

35



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the applicable Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans and Term Loans from one Type to the other, and all continuations
of Committed Loans and Term Loans as the same Type, there shall not be more than
ten Interest Periods in effect with respect to Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolver Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolver Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Revolver Outstandings shall not exceed
the Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Revolver Lender, plus such Revolver Lender’s Revolver Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Revolver Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

36



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolver Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolver Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Revolver Lender’s obligations to fund under Section 2.03(c)
exists or any Revolver Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral in accordance with Section 2.14, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrower or such Revolver Lender to eliminate the
L/C Issuer’s actual or potential Fronting Exposure with respect to such Revolver
Lender as to either the Letter of Credit then proposed to be issued or such
Letter of Credit and all other L/C Obligations as to which the L/C Issuer has
such actual or potential Fronting Exposure, as it may elect in its sole
discretion, provided that the Borrower and the L/C Issuer agree that cash valued
at not more than 125% of each such Letter of Credit that is L/C Cash Collateral
for each such Letter of Credit shall constitute satisfactory arrangements.

 

37



--------------------------------------------------------------------------------

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolver Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term Administrative Agent as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

38



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolver Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolver Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolver Lender’s Revolver Applicable
Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolver Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolver Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolver Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

39



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolver Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolver Lender’s Revolver Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolver Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Revolver
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolver Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolver Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolver Lender
in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolver Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolver Lender’s Revolver
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

40



--------------------------------------------------------------------------------

(v) Each Revolver Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolver Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolver Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any
Revolver Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolver Lender such Revolver Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of L/C Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolver Lender its Revolver Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolver Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolver
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Revolver Applicable Percentage

 

41



--------------------------------------------------------------------------------

thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolver Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Revolver Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter

 

42



--------------------------------------------------------------------------------

of Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders, the
Required Revolver Lenders or the Required Total Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) L/C Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.04 and 8.02(c)
set forth certain additional requirements to deliver L/C Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.04, Section 2.14 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Revolver Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Revolver Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. L/C Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. Term Loan Lenders recognize and agree that all cash
collateral at any time held by or for the benefit of Administrative Agent, L/C
Issuer or Revolver Lenders to secure performance of L/C Borrowings, Unreimbursed
Amounts, L/C Obligations and all other

 

43



--------------------------------------------------------------------------------

obligations of each Loan Party with respect to Letters of Credit and obligations
of any Defaulting Lender pursuant to Section 2.14 or Section 2.15 (including
Fronting Exposure) is intended to serve primarily as collateral for such
obligations and that only upon full and final payment of all principal of,
interest on, expenses related to and fees related to all Unreimbursed Amounts
and L/C Borrowings and expiration of all Letters of Credit will any balance of
such cash collateral be available for application to the other Obligations
pursuant to Section 8.03.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolver Lender in accordance with its Revolver
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolver Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letters, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

44



--------------------------------------------------------------------------------

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Prepayments.

(a) Voluntary; In General. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. So long as there exists no Event of Default and unless the
Borrower otherwise directs, voluntary prepayments shall be applied by the
Administrative Agent to reduce the Revolver Outstandings (which such voluntary
prepayments shall not reduce the Aggregate Commitment unless there exists an
Event of Default at such time). Each such prepayment shall be applied to reduce
the Committed Loans of the Revolver Lenders in accordance with their Revolver
Applicable Percentages. Upon an Event of Default and during the continuance
thereof, voluntary prepayments shall be applied ratably among the Lenders based
on each Lender’s percentage of the Total Outstandings (with amounts required to
be applied to reduce the Committed Loans resulting in a corresponding reduction
in the Aggregate Commitments, regardless of whether there exist Revolver
Outstandings at such time).

(b) Mandatory.

(i) Beginning with the fiscal year ending December 26, 2010, within five
Business Days after the date on which financial statements are required to be
delivered pursuant to Section 6.01(a) and the related Compliance Certificate is
required to be delivered pursuant to Section 6.02(b) for each fiscal year, the
Borrower shall prepay an aggregate principal amount of Loans equal to (A) 50% of
Excess Cash Flow for such fiscal year, if the Leverage Ratio is equal to or less
than 5.00 to 1.00 on such Compliance Certificate and on the date of such
prepayment and (B) 100% of Excess Cash Flow for such fiscal year, if the
Leverage Ratio is greater than 5.00 to 1.00 on such Compliance Certificate or on
the date of such prepayment (each such prepayment to be applied as set forth in
clauses (vii) and (ix) below).

 

45



--------------------------------------------------------------------------------

(ii) If the Borrower or any other Loan Party Disposes of any property (other
than any Disposition of any property permitted by Section 7.05(c), but only to
the extent that the Disposition under Section 7.05(c) is a like asset exchange
or credit, Section 7.05(b), (d) and (g)) which results in the realization by
such Person of Net Cash Proceeds, the Borrower shall prepay immediately upon
receipt thereof as follows:

(A) to the amounts owing to the Collateral Agent in its capacity as such in
accordance with the terms of the Intercreditor Agreement;

(B) 100% of the first $25,000,000 of aggregate Net Cash Proceeds (in excess of
the amounts paid pursuant to Section 2.04(b)(ii)(A) above) from all such
Dispositions made by any Loan Party after the Closing Date shall (I) prior to
the occurrence of a HY Trigger Event, be applied to reduce the outstanding Term
Loans and (II) on and after the occurrence of a HY Trigger Event, be applied to
reduce the outstanding Term Loans and the outstanding Committed Loans (with
amounts required to be applied to reduce the Committed Loans resulting in a
corresponding reduction in the Aggregate Commitments, regardless of whether
there exist Revolver Outstandings at such time) in accordance with the
respective amounts of (aa) the Outstanding Amount of Term Loans as of the date
such prepayment is made, and (bb) the greater of (x) the Aggregate Commitments
and (y) the Outstanding Amount of the Committed Loans, as of the date such
prepayment is made, and

(C) 100% of any Net Cash Proceeds from all such Dispositions made by any Loan
Party in excess of (x) the amounts paid pursuant to Section 2.04(b)(ii)(A) above
and (y) the $25,000,000 of such Net Cash Proceeds set forth in
Section 2.04(b)(ii)(B) above, shall (I) prior to the occurrence of a HY Trigger
Event, be applied to reduce the outstanding Term Loans and the outstanding
Senior Secured Notes pro rata based on (i) with respect to the Term Loans, the
Loan Allocation Amount as of the date such prepayment is made and (ii) with
respect to the Senior Secured Notes, the unpaid principal balance of the Senior
Secured Notes, as of the date such prepayment is made; provided, however, if any
of the Noteholders elect not to require a mandatory prepayment of the Senior
Secured Notes in accordance with the terms and provisions of the Indenture
Documentation, the portion of the Net Cash Proceeds that would have been applied
to reduce the Senior Secured Notes held by such declining Noteholders shall
instead be applied to reduce the outstanding Term Loans and (II) on and after
the occurrence of a HY Trigger Event, be applied to reduce the outstanding
(i) Term Loans, (ii) Committed Loans (with amounts required to be applied to
reduce the Committed Loans resulting in a corresponding reduction in the
Aggregate Commitments, regardless of whether there exist Revolver Outstandings
at such time) and (iii) Senior Secured Notes pro rata based on the respective
amounts of (aa) the Outstanding Amount of Term Loans as of the date such
prepayment is made, (bb) the greater of (x) the Aggregate Commitments and
(y) the Outstanding Amount of the Committed Loans, as of the date such
prepayment is made and (cc) the unpaid principal balance of the Senior Secured
Notes as of the date such prepayment is made; provided, however, if any of the

 

46



--------------------------------------------------------------------------------

Noteholders elect not to require a mandatory prepayment of the Senior Secured
Notes in accordance with the terms and provisions of the Indenture
Documentation, the portion of the Net Cash Proceeds that would have been applied
to reduce the Senior Secured Notes held by such declining Noteholders shall
instead be applied to reduce the outstanding Term Loans and the outstanding
Committed Loans (with amounts applied to reduce the Revolver Outstandings
resulting in a corresponding reduction in the Aggregate Commitments regardless
of whether there exists Revolver Outstandings at such time) pro rata based on
the respective amounts of (i) the Outstanding Amount of Term Loans and (ii) the
greater of (x) the Aggregate Commitments and (y) the Outstanding Amount of the
Committed Loans, as of the date such prepayment is made.

Notwithstanding the foregoing, with respect to any Net Cash Proceeds realized
under a Disposition described in this Section 2.04(b)(ii), at the election of
the Borrower (as notified by the Borrower to the Administrative Agent on or
prior to the date of such Disposition), and so long as (A) no Default shall have
occurred and be continuing and (B) the Leverage Ratio is less than or equal to
3.50 to 1.00, in each case of (A) and (B) preceding, on and prior to the date of
such Disposition, on the date of such reinvestment and after giving effect to
any such reinvestment (or such earlier date as the Borrower has entered into a
binding and enforceable contract to invest such Net Cash Proceeds), the Borrower
or such other Loan Party may reinvest all or any portion of such Net Cash
Proceeds in operating assets (specifically including equipment used in the
operations of the Loan Parties but excluding cash and Cash Equivalents) so long
as, in each case, within 180 days after the receipt of such Net Cash Proceeds,
such reinvestment shall have been consummated (as certified by the Borrower in
writing to the Administrative Agent); and provided further, however, that any
Net Cash Proceeds not so reinvested within the 180 day period shall be
immediately applied to prepay the Loans as set forth in this
Section 2.04(b)(ii).

(iii) Upon the sale or issuance by the Borrower or any other Loan Party of any
of its Equity Interests (other than any sales or issuances of Equity Interests
to another Loan Party), the Borrower shall prepay an aggregate principal amount
of Loans equal to (A) 50% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Borrower or such other Loan Party if the
Leverage Ratio is less than or equal to 4.00 to 1.00 on the most recently
delivered Compliance Certificate and immediately prior to and on the date of
such prepayment or (B) 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Borrower or such other Loan Party if the
Leverage Ratio is greater than 4.00 to 1.00 on the most recently delivered
Compliance Certificate or immediately prior to or on the date of such prepayment
(each such prepayment to be applied as set forth in clauses (vii) and
(ix) below).

(iv) Upon the incurrence or issuance by the Borrower or any other Loan Party of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.03(a), (b), (c), (d), (e), (f) and (g)), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such other Loan Party or such Subsidiary (such prepayments to be
applied as set forth in clauses (vii) and (ix) below).

 

47



--------------------------------------------------------------------------------

(v) Upon any Extraordinary Receipt (excluding a portion of any cash tax refund
received by the Borrower in 2010 in an amount up to $28,500,000, but including
all amounts of any such cash tax refund in excess of $28,500,000) received by or
paid to or for the account of the Borrower or any other Loan Party, and not
otherwise included in clause (ii), (iii) or (iv) of this Section 2.04(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such other Loan Party (such prepayments to be applied as set forth
in clauses (vii) and (ix) below); provided, however, that with respect to any
proceeds of casualty insurance or indemnity payments made to reimburse a Loan
Party for the cost of property damage, at the election of the Borrower (as
notified by the Borrower to the Administrative Agent on or prior to the date of
receipt of such casualty insurance proceeds), and so long as no Default shall
have occurred and be continuing then the Borrower or such other Loan Party may,
within 180 days after the receipt of such Net Cash Proceeds, use such Net Cash
Proceeds to replace or repair the equipment, fixed assets or real property, or
to remedy the indemnified loss in respect of which such Net Cash Proceeds were
received; and provided, further, however, that any Net Cash Proceeds not so used
shall be immediately applied to prepay the Loans as set forth in this
Section 2.04(b)(v).

(vi) If on any day the sum of cash (other than cash in the form of uncollected
funds) and Cash Equivalents of the Loan Parties is in the aggregate in excess of
$15,000,000, then not more than three Business Days thereafter, the Borrower
shall apply such amounts in excess of $15,000,000 to prepay the outstanding
principal of Committed Loans, such that the aggregate cash (other than cash in
the form of uncollected funds) and Cash Equivalents of the Loan Parties shall
not exceed $15,000,000 as of the date of such payment. Each such mandatory
prepayment shall be applied to Committed Loans (without reduction of the
Aggregate Commitment). For the avoidance of doubt, if there are no Committed
Loans outstanding on the applicable payment date, the Borrower may retain such
excess cash and Cash Equivalents until such time as this clause (vi) requires a
prepayment and there are Committed Loans outstanding.

(vii) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.04(b) (other than with respect to clause (ii) of this Section 2.04(b))
shall be applied (I) prior to the occurrence of a HY Trigger Event, to the
outstanding Term Loans and (II) on and after the occurrence of a HY Trigger
Event, ratably to the Term Loans and the Committed Loans (with amounts required
to be applied to reduce the Committed Loans resulting in a corresponding
reduction in the Aggregate Commitments, regardless of whether there exist
Revolver Outstandings at such time) pro rata based on the respective amounts of
(i) the Outstanding Amount of Term Loans as of the date such prepayment is made
and (ii) the greater of (A) the Aggregate Commitments and (B) the Outstanding
Amount of the Committed Loans, as of the date such prepayment is made. All
application of payments to the Committed Loans shall be applied in the manner
set forth in clause (ix) of this Section 2.04(b). Any prepayment of a Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 

48



--------------------------------------------------------------------------------

(viii) Notwithstanding any of the other provisions of clause (ii), (iii),
(iv) or (v) of this Section 2.04(b), so long as no Default shall have occurred
and be continuing, if, on any date on which a prepayment would otherwise be
required to be made pursuant to clause (ii), (iii), (iv) or (v) of this
Section 2.04(b), the aggregate amount of Net Cash Proceeds required by such
clause to be applied to prepay Loans on such date is less than or equal to
$1,000,000, the Borrower may defer such prepayment until the first date on which
the aggregate amount of Net Cash Proceeds or other amounts otherwise required
under clause (ii), (iii), (iv) or (v) of this Section 2.04(b) to be applied to
prepay Loans (but which have not previously been so applied) exceeds $1,000,000.
During such deferral period the Borrower may apply all or any part of such
aggregate amount to prepay Loans and may, subject to the fulfillment of the
applicable conditions set forth in Article IV, reborrow such amounts (which
amounts, to the extent originally constituting Net Cash Proceeds, shall be
deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.04(b). Upon the
occurrence of a Default during any such deferral period, the Borrower shall
immediately prepay the Loans in the amount of all Net Cash Proceeds received by
the Borrower and other amounts, as applicable, that are required to be applied
to prepay Loans under this Section 2.04(b) (without giving effect to the first
and second sentences of this clause (viii)) but which have not previously been
so applied.

(ix) Prepayments of the Committed Loans made pursuant to this Section 2.04(b),
first, shall be applied to reduce the L/C Borrowings, second, shall be applied
ratably to the outstanding Committed Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and, in the case of prepayments of
the Committed Loans required pursuant to clause (i), (ii), (iii), (iv) or (v) of
this Section 2.04(b), the amount remaining, if any, after the prepayment in full
of all L/C Borrowings and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business, and the Committed Loans shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.05(b). Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as L/C Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the L/C Issuer or the Revolver Lenders, as applicable.

(x) Notwithstanding anything in this Agreement or in any other Loan Document to
the contrary, the provisions of this Section 2.04(b) shall be subject, so long
as there are any Senior Secured Notes outstanding, to the terms of the
Intercreditor Agreement.

(c) Outstandings in Excess of Commitments. If for any reason the Revolver
Outstandings at any time exceeds the Aggregate Commitments then in effect, the
Borrower shall immediately prepay Committed Loans and/or Cash Collateralize the
L/C Obligations in an

 

49



--------------------------------------------------------------------------------

aggregate amount equal to such excess; provided, however, that the Borrower will
first repay Committed Loans and is not required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04(c) unless the Committed Loans have
been repaid in full and the Revolver Outstandings still exceed the Aggregate
Commitments then in effect.

(d) Anything contained in Section 2.04(b) to the contrary notwithstanding,
(i) if, following the occurrence of any “Asset Sale” (as such term is defined in
the Indenture Documentation or any other term used in the Indenture
Documentation having the same or similar meaning) by any Loan Party or any of
its Subsidiaries, any Loan Party is required to commit by a particular date (a
“Commitment Date”) to apply or cause its Subsidiaries to apply an amount equal
to any of the “Net Proceeds” (as defined in the Indenture Documentation or any
other term used in the Indenture Documentation having the same or similar
meaning) thereof in a particular manner, or to apply by a particular date (an
“Application Date”) an amount equal to any such “Net Proceeds” in a particular
manner, in either case in order to excuse such Loan Party from being required to
make an “Asset Sale Offer” or “Collateral Asset Sale Offer” (as each such term
is defined in the Indenture Documentation or any other terms used in the
Indenture Documentation having the same or similar meaning) in connection with
such “Asset Sale”, and such Loan Party shall have failed to so commit or to so
apply an amount equal to such “Net Proceeds” at least 60 days before the
applicable Commitment Date or Application Date, as the case may be, or (ii) if
such Loan Party at any other time shall have failed to apply or commit or cause
to be applied an amount equal to any such “Net Proceeds”, and, within 60 days
thereafter assuming no further application or commitment of an amount equal to
such “Net Proceeds” such Loan Party would otherwise be required to make an
“Asset Sale Offer” or “Collateral Asset Sale Offer” in respect thereof, then in
either such case the Borrower shall immediately pay or cause to be paid to the
Administrative Agent an amount equal to such “Net Proceeds” to be applied to the
payment of the Loans and L/C Borrowings and to Cash Collateralize the remaining
L/C Obligations in the manner set forth in Section 2.04(b) in such amounts as
shall excuse such Loan Party from making any such “Asset Sale Offer” or
“Collateral Asset Sale Offer”, as applicable.

2.05 Termination or Reduction of Commitments.

(a) Voluntary; In General. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Revolver Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, the Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Revolver Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Revolver Lender according to its Revolver
Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

50



--------------------------------------------------------------------------------

(b) Mandatory.

(i) The Aggregate Commitments shall be automatically and permanently reduced on
each date on which the prepayment of Committed Loans is required to be made
pursuant to Section 2.04(b)(i), (ii), (iii), (iv) or (v) by an amount equal to
the applicable Reduction Amount.

(ii) If after giving effect to any reduction or termination of the Aggregate
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Aggregate Commitments at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Revolver Lenders of any termination or reduction
of the Letter of Credit Sublimit or the Aggregate Commitments under this
Section 2.05. Upon any reduction of the Aggregate Commitments, the Commitment of
each Revolver Lender shall be reduced by such Revolver Lender’s Revolver
Applicable Percentage of such reduction amount. All fees in respect of the Loans
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.06 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date together
with all other outstanding Obligations.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)(i) If any amount of principal of any Loan is not paid when due (after
expiration of any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after expiration of any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Total Lenders, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

51



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Total Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolver Lender in accordance with its Revolver Applicable
Percentage, a commitment fee equal to the Applicable Rate for the commitment fee
times the actual daily amount by which the Aggregate Commitments exceed the sum
of (i) the Outstanding Amount of Committed Loans and (ii) the Outstanding Amount
of L/C Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate for the
commitment fee during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall

 

52



--------------------------------------------------------------------------------

not accrue on a Loan, or any portion thereof, for the day on which the Loan or
such portion is paid, provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.11(a), bear interest for one day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as of any applicable date as calculated by
the Borrower was improperly calculated and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.07(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Committed Loan Note and/or a Term Loan
Note, as applicable, which shall evidence such Lender’s Committed Loans and Term
Loans, respectively as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

53



--------------------------------------------------------------------------------

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Revolver Applicable Percentage or Term Loan Applicable
Percentage, as applicable, (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date

 

54



--------------------------------------------------------------------------------

in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the L/C Issuer, as the case may be, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

55



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply) or (C) any payment obtained by the L/C Issuer in connection
with L/C Cash Collateral, any other Cash Collateral or other arrangements made
in respect of a Defaulting Lender.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13 Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of fees then due to such
parties, (ii) second, toward payment of interest then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
then due to such parties, and (iii) third, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.14 Cash Collateral and Other Credit Support.

(a) Certain Credit Support Events. If at any time there is a Defaulting Lender
and the L/C Issuer has any amount of Fronting Exposure, the Borrower shall,
promptly upon demand by the Administrative Agent, deliver to the Administrative
Agent additional Cash Collateral in an amount sufficient to reduce Fronting
Exposure to zero. If the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, such Cash Collateral shall be deemed not to have been
delivered as required hereby, and the Borrower shall deliver additional Cash
Collateral to meet the requirements hereof.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower hereby
grants to and subject to the control of the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, a security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing.

 

56



--------------------------------------------------------------------------------

(c) Release. Cash Collateral provided pursuant to (1) clause (i) of the first
sentence of Section 2.03(g) shall be released when no L/C Borrowings are
outstanding, (2) clause (ii) of the first sentence of Section 2.03(g) or
Section 8.02 shall be released when no L/C Obligations are outstanding and
(3) Section 2.04 or Section 2.14(a) shall be released to the extent Cash
Collateral provided pursuant to such provisions exceeds the aggregate amount of
Commitments of all Defaulting Lenders; provided that Cash Collateral provided by
or on behalf of a Loan Party shall not be released during the continuance of a
Default.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the full extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied, subject
to any applicable requirements of Law, at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, pro rata, to the payment of any amounts owing by such Defaulting Lender
to the L/C Issuer hereunder; third, if so determined by the Administrative Agent
or requested by an L/C Issuer, to be held in such account as cash collateral for
future funding obligations of the Defaulting Lender of any participating
interest in any Letter of Credit; fourth, to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, held in such account
as cash collateral for future funding obligations of the Defaulting Lender of
any Loans under this Agreement; sixth, to the payment of any amounts owing to
the Lenders, in respect of obligations under this Agreement, or an L/C Issuer as
a result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by any Lender or such L/C Issuer against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, to the payment of any amounts owing to the Borrower as
a result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and L/C Borrowing owed to, all
non-Defaulting

 

57



--------------------------------------------------------------------------------

Lenders pro rata prior to being applied to the prepayment of any Loans, or L/C
Borrowings owed to, any Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied pursuant to this
subsection 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. A Defaulting Lender (A) shall not be entitled to receive any
commitment fee pursuant to Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (B) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(i).

(iv) Reallocation of Revolver Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender as to which
the L/C Issuer has not received Cash Collateral pursuant to Section 2.03 or
2.04, then for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit pursuant to Sections 2.03 and 2.04, the “Revolver Applicable Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided, that, (A) each reallocation
shall be given effect only if, at the initial date thereof, no Default shall
have occurred and be continuing; and (B) in all cases, the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Commitment
of that non-Defaulting Lender minus (2) the sum of (x) the aggregate Outstanding
Amount of the Committed Loans of that Lender, plus (y) such Lender’s Revolver
Applicable Percentage of the Outstanding Amount of all other L/C Obligations
(prior to giving effect to such reallocation).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
L/C Issuer agree in writing in their reasonable discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Revolver Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

58



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby indemnify the Administrative Agent, and shall make payment in
respect

 

59



--------------------------------------------------------------------------------

thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

60



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, because the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

61



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans or, if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Rate, to make Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender and Base Rate Loans as to which
the interest rate is determined with reference to the

 

62



--------------------------------------------------------------------------------

Eurodollar Rate to Base Rate Loans as to which the rate of interest is not
determined with reference to the Eurodollar Rate, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans or Base Rate Loan.
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to which the
interest rate is determined with reference to the Eurodollar Rate, that Lender
shall remain committed to make Base Rate Loans and shall be entitled, subject to
applicable Law, to recover interest at the Base Rate plus the Applicable Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates; Market Disruption.

(a) If the Required Total Lenders determine that for any reason in connection
with any request for a Loan or a conversion to or continuation thereof that
(i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such Loan,
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or (iii) the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with any Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Total Lenders) revokes such notice. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

(b) If Lenders holding 25% or more of the sum of the Aggregate Commitments and
the outstanding Term Loans (or if the Aggregate Commitments have been
terminated, Lenders holding 25% or more of the outstanding Obligations)
determine (which determination shall be conclusive and binding upon the
Borrower) that the Eurodollar Rate or the Base Rate, as the case may be, will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans, the
Administrative Agent shall give notice thereof to the Borrower and the Lenders
as soon as practicable thereafter and, upon delivery of such notice and until
the Administrative Agent (upon the instruction of such Lenders) revokes such
notice, the Market Disruption Spread shall be included in the calculation of
Base Rate and Eurodollar Rate.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

 

63



--------------------------------------------------------------------------------

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the

 

64



--------------------------------------------------------------------------------

foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

65



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Effectiveness and of Initial Credit Extension. This Agreement
will become effective upon, and the obligation of the L/C Issuer and each Lender
to make its initial Credit Extension hereunder is subject to, satisfaction of
(I) each of the conditions precedent in Sections 4.02 and 4.03 hereof and
(II) each of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, pdfs or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
or as otherwise provided below and each in form and substance satisfactory to
the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement executed by the Borrower, each
Lender and the other Loan Parties, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

(ii) Committed Loan Notes and Term Loan Notes executed by the Borrower in favor
of each Lender requesting any such Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative

 

66



--------------------------------------------------------------------------------

Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each other Loan Party is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(v) a favorable opinion of (A) McGuireWoods LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to matters concerning
the Loan Parties, the Loan Documents and the Indenture Documentation, in form
and substance as the Required Total Lenders may reasonably request, and (B) Dow
Lohnes, PLLC, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, as to FCC matters requested by the Administrative Agent;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, Licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and stating that such consents, Licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, Licenses or approvals
are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since
September 27, 2009 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(viii) a duly executed and completed Compliance Certificate as of the Closing
Date, signed by a Responsible Officer of the Borrower;

(ix) duly executed and completed amended and restated Collateral Documents in
favor of the Collateral Agent for the benefit of the Secured Parties and
Noteholders, except for those Collateral Documents that are required to be
delivered in accordance with Section 6.12;

(x) a duly executed and completed Intercreditor Agreement;

(xi) duly executed and completed instruments and agreements granting a Lien
securing the Secured Parties and the Noteholders with respect to the Borrower’s
fractional ownership interest in its aircraft; and

(xii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Total Lenders
reasonably may require.

 

67



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received (i) for the ratable account of
the Lenders, an amendment and restatement fee in immediately available funds in
an amount equal to the product of (x) 0.50% and (y) $470,000,000, (ii) for its
own account, payment of all fees required by any Fee Letter to be paid to Bank
of America or any Affiliate of Bank of America on or prior to the Closing Date,
(iii) for the account of each Arranger, payment of all fees required by any Fee
Letter to be paid to such Arranger on or prior to the Closing Date, and
(iv) payment of any and all other fees required to be paid under a Fee Letter on
or before the Closing Date.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute the Administrative
Agent’s reasonable estimate of such fees, charges and disbursements incurred or
to be incurred by it through the closing proceedings (provided that such
estimate shall not thereafter preclude additional settling of accounts between
the Borrower and the Administrative Agent).

(d) There shall not have occurred a material adverse change since September 27,
2009 in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole or the facts and information regarding such
entities as represented to date.

(e) The issuance of the Original Senior Secured Notes shall have been
consummated, and the Indenture and the other Indenture Documentation shall have
been entered into, in each case on terms and conditions as set forth on Schedule
1.01(a), and on such other terms and conditions, and pursuant to documentation,
in each case acceptable to each of the Arrangers.

(f) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch shall have resigned
as administrative agent under the Existing Term Loan Agreement.

(g)

(i) An amount equal to all of the Net Cash Proceeds of the issuance of the
Original Senior Secured Notes shall have been used to repay outstanding amounts
under the Existing Agreements (with a corresponding reduction of the commitments
under the Existing Credit Agreement with respect to prepayments applied to the
outstanding revolving loans under the Existing Credit Agreement), and

(ii) to the extent requested by the Administrative Agent, Lenders shall have
entered into agreements among the Lenders (including, without limitation,
assignment and assumption agreements, and an appointment of, or assignment of,
the administrative agent under the Existing Term Loan Agreement to Bank of
America),

in each case of (i) and (ii) preceding, in a manner such that after the
application of prepayments and the effectiveness of the agreements (if any),
(A) the Commitment of each Revolver Lender is not more than the Commitment of
such Lender set forth on Schedule 2.01(a), and (B) the Term Loan Amount of each
Term Lender is not more than the Term Loan Amount of such Lender as set forth on
Schedule 2.01(a), and (C) the initial percentage of each Revolver Lender and
each Term Loan Lender of the Revolver Credit Facility and the Term Loan
Facility, respectively, is in each case that percentage set forth on Schedule
2.01(a).

 

68



--------------------------------------------------------------------------------

(h) The Closing Date shall have occurred on or before March 1, 2010.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (except (1) a Committed Loan Notice requesting
a continuation or conversion of Committed Loans which does not increase the
outstanding amount of Committed Loans and (2) a Term Loan Notice requesting a
continuation or conversion of Term Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (ii) that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively and (iii) that for purposes of this Section 4.02(a), the
representations and warranties contained in Sections 5.08(b), (c), (d), (e) and
(f) and Section 5.13 shall be deemed to refer to the schedules referenced
therein as updated according to the terms of this Agreement.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) There shall not have occurred a material adverse change with respect to any
of (a) the business, assets, operations or condition (financial or otherwise) of
the Borrower, or of the Borrower and its Subsidiaries taken as a whole; (b) the
ability of the Borrower or the Borrower and the other Loan Parties, taken as a
whole, to perform its or their obligations under any material Loan Document or
under the Loan Documents taken as a whole; or (c) the rights or remedies of the
Administrative Agent or the Lenders (or any of their permitted agents or
designees) under this Agreement or any of the other Loan Documents.

(d) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a duly completed and executed Committed Loan Notice and Term Loan
Notice in accordance with the requirements hereof.

(e) Prior to such Credit Extension, the Borrower shall have delivered to the
Administrative Agent a certificate executed by a Responsible Officer
(i) demonstrating in detail acceptable to the Administrative Agent that after
giving effect to the proposed Credit Extension,

 

69



--------------------------------------------------------------------------------

the Borrower shall be in compliance with Section 7.11(a) (calculated using
EBITDA from the most recently delivered Compliance Certificate but based on
outstanding Indebtedness on the date of the proposed Credit Extension, after
giving effect to the proposed Credit Extension and any other borrowings on such
date), (ii) certifying that there exists no Default on the date of the proposed
Credit Extension after giving effect to the proposed Credit Extension and any
other borrowings on such date, (iii) certifying that after giving effect to such
Credit Extension and any good faith anticipated use of the proceeds of such
Credit Extension within three Business Days after such date, cash (other than
cash in the form of uncollected funds) and Cash Equivalents of the Loan Parties
will not be greater than $15,000,000 and (iv) certifying that the conditions set
forth in Sections 4.02(a), (b) and (c) are satisfied on the date of the proposed
Credit Extension after giving effect to the proposed Credit Extension and any
other borrowings on such date.

Each Request for Credit Extension (except (1) a Committed Loan Notice requesting
a continuation or conversion of Committed Loans which does not increase the
outstanding amount of Committed Loans and (2) a Term Loan Notice requesting a
continuation or conversion of Term Loans) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a), (b), (c) and (e) have been satisfied on and as of the date of
the applicable Credit Extension.

4.03 Conditions to Execution. The execution and delivery of this Agreement by
each party hereto is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such execution, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (ii) that for purposes of this Section 4.03, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively and (iii) that for purposes of this Section 4.03(a), the
representations and warranties contained in Sections 5.08(b), (c), (d), (e) and
(f) and Section 5.13 shall be deemed to refer to the schedules referenced
therein as updated according to the terms of this Agreement.

(b) No Default shall exist as of such date of execution.

(c) There shall not have occurred a material adverse change since September 27,
2009 with respect to any of (a) the business, assets, operations or condition
(financial or otherwise) of the Borrower, or of the Borrower and its
Subsidiaries taken as a whole; (b) the ability of the Borrower or the Borrower
and the other Loan Parties, taken as a whole, to perform its or their
obligations under any material Loan Document or under the Loan Documents taken
as a whole; or (c) the rights or remedies of the Administrative Agent or the
Lenders (or any of their permitted agents or designees) under this Agreement or
any of the other Loan Documents.

(d) Receipt by the Administrative Agent of

(i) duly executed copies of this Agreement by the Borrower; and

 

70



--------------------------------------------------------------------------------

(ii) a duly executed and completed BANA Fee Letter, on terms, and in form and
substance, acceptable to Bank of America.

(e) The Borrower shall be pursuing the issuance of the Senior Secured Notes in
good faith.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority to (i) own or lease its assets and carry on
its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires
governmental qualification or license; except in each case referred to in clause
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. No Subsidiary is organized outside
the United States or is a CFC.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to be so could not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof, subject to
Liens permitted to exist under Section 7.01) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than consent of the FCC and such other approvals, consents, exemptions,
authorizations, or other actions, notices or filings, as have been obtained or
made and are in full force and effect or are being obtained concurrently
herewith, except to the extent that enforceability hereof and thereof may be
limited by bankruptcy, insolvency, fraudulent transfer

 

71



--------------------------------------------------------------------------------

or conveyance, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally. Each Loan Party and each Subsidiary
thereof has all requisite governmental licenses, authorizations, consents and
approvals to (a) except with respect to FCC Cross Ownership Issues, own or lease
its assets and carry on its business except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect and
(b) execute, deliver and perform its obligations under the Loan Documents to
which it is a party.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent transfer or conveyance, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally.

5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) to the extent required by GAAP, show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) The most recent unaudited consolidated balance sheet of the Borrower and its
Subsidiaries, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Other than draws on
disclosed revolving credit facilities, there have been no material and adverse
variations in the Indebtedness and other liabilities, direct or contingent, of
the Borrower and its consolidated Subsidiaries (including liabilities for taxes,
material commitments and Indebtedness) as of the Closing Date from the
Indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries (including liabilities for taxes, material
commitments and Indebtedness) disclosed on the quarterly financial statements
for the fiscal quarter ended September 27, 2009.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

(d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred that has had or could reasonably be expected to have a
Material Adverse Effect.

5.06 Litigation. Except with respect to FCC Cross Ownership Issues, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) expressly
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries other than
real property, showing as of the Closing Date the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property other than
real property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Liens set forth on Schedule 5.08(b), and other Liens arising
by operation of law or as otherwise permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the Closing Date the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof. Each Loan Party
and each of its Subsidiaries has good, marketable and insurable fee simple title
to the real property owned by such Loan Party or such Subsidiary, free and clear
of all Liens, other than Liens created by the Loan Documents or permitted by
Section 7.01.

(d) Schedule 5.08(d) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual base
rent thereof. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as

 

73



--------------------------------------------------------------------------------

of the Closing Date the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual base rent thereof. Each such
lease is the legal, valid and binding obligation of the lessee thereof,
enforceable in accordance with its terms.

(f) Schedule 5.08(f) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity, if
any, thereof.

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as disclosed on Schedule 5.09(b), on the Closing Date: (i) none of
the properties currently or, to the best knowledge of the Borrower, formerly,
owned or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii) all known or
presumed asbestos containing material in any property owned or operated by any
Loan Party or any of its subsidiaries is being managed in accordance with
applicable laws and regulations, including the Occupational Safety and Act and
29 CFR Part 1910.1001, and to the knowledge of any Loan Party or any of its
subsidiaries no asbestos abatement activities are required because of the
damaged or degraded condition of any known or presumed friable asbestos
containing materials; (iii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or to the best knowledge of
the Borrower, formerly, owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries. After the Closing Date, except to the extent individually or in
the aggregate a failure by any Loan Party or any of its Subsidiaries to comply
with Environmental Law could not reasonably be expected to have a Material
Adverse Effect, each Loan Party or any of its Subsidiaries shall cause its
operations and all owned or operated property, whether now or hereafter owned
and operated, to comply with any Environmental Law.

(c) Except as disclosed on Schedule 5.09(b), neither any Loan Party nor any of
its Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or

 

74



--------------------------------------------------------------------------------

formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any of its Subsidiaries.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. Among other policies, the Borrower and its Subsidiaries maintain a
storage tank liability policy providing bodily injury and property damage
liability coverage with respect to storage tank incidents for its above ground
and underground storage tanks.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the Borrower’s
knowledge, there is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement other
than as set forth on Schedule 5.11.

5.12 ERISA Compliance.

(a) The Borrower and its Subsidiaries are in compliance in all material respects
with the applicable provisions of ERISA. Each Plan (i) is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws, and (ii) that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification, except in each
case of (i) and (ii) preceding, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. Neither the Borrower nor any Subsidiary, taken
individually or in the aggregate, is obligated to pay any material accumulated
funding deficiency within the meaning of ERISA or Section 4971 of the Code, or
is obligated to pay any material liability to the PBGC, or any successor thereto
under ERISA (other than the payment of premiums to the PBGC as required by
ERISA), in connection with any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

5.13 Subsidiaries; Equity Interests. As of the Closing Date, no Loan Party has
any direct or indirect Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens (except those created by the Collateral Documents). As of
the Closing Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Parts (a) and
(b) of Schedule 5.13. All of the outstanding Equity Interests in the Borrower
have been validly issued and are fully paid and nonassessable. Set forth on Part
(c) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation or organization, the address of its principal place of business
and its U.S. taxpayer identification number or, in the case of any non-U.S. Loan
Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation. The
copy of the charter of each Loan Party and each amendment thereto provided in
connection with the execution of this Agreement is a true and correct copy of
each such document, each of which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made
when read in conjunction with the Audited Financial Statements, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

76



--------------------------------------------------------------------------------

5.16 Compliance with Laws. Except as could not reasonably be expected to result
in a Material Adverse Effect and except with respect to FCC Cross Ownership
Issues:

(a) The Borrower and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted.

(b) Neither the Borrower nor any of its Subsidiaries is in violation of any duty
or obligation required by the Communications Act of 1934, as amended, or any FCC
rule or regulation applicable to it.

(c) There is not pending or, to the knowledge of the Borrower, threatened, any
action by the FCC to revoke, cancel, suspend or refuse to renew any FCC License
held by the Borrower or any of its Subsidiaries, provided that the ownership of
any FCC licensed radio station or television station following public notice of
an initial decision by the FCC (as opposed to a FCC final order) to grant all or
part of an application or request (i) to consent to the transfer of control or
assignment of any FCC License, (ii) to grant a temporary waiver of any
applicable FCC rule or regulation, and/or (iii) otherwise to permit such
ownership by valid temporary action, shall not be a breach of this
representation.

(d) There is not pending or, to the knowledge of the Borrower, threatened, any
action by the FCC to modify adversely, revoke, cancel, suspend or refuse to
renew any other License.

(e) There is not issued or outstanding or, to the knowledge of the Borrower,
threatened, any notice of any hearing, violation or complaint against the
Borrower or any of its Subsidiaries with respect to the operation of their
businesses.

5.17 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. As of the date on which this representation and warranty is made
or deemed made, each of the Borrower and its Significant Subsidiaries is
Solvent, before and after giving effect to the transactions contemplated hereby
consummated on such date and to the incurrence of all Indebtedness and other
obligations incurred on such date in connection herewith and therewith.

5.19 Labor Matters. There are no actual or, to the Borrower’s knowledge, overtly
threatened strikes, labor disputes, slow downs, walkouts, or other concerted
interruptions of operations by the employees of any Loan Party which could
reasonably be expected to have a

 

77



--------------------------------------------------------------------------------

Material Adverse Effect. Hours worked by and payment made to employees of the
Loan Parties have not been in violation of the Fair Labor Standards Act or any
other applicable Law dealing with such matters, other than any such violations,
individually or collectively, which could not reasonably be expected to have a
Material Adverse Effect. All payments due from any Loan Party on account of
employee health and welfare insurance have been paid or accrued as a liability
on its books, other than any such nonpayment which could not, individually or
collectively, reasonably be expected to have a Material Adverse Effect.

5.20 Collateral Documents. The provisions of the Collateral Documents are
effective to create, in favor of the Collateral Agent for the benefit of the
Secured Parties and the Noteholders, a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 7.01) on all right, title
and interest of the respective Loan Parties in the Collateral described therein.
Except for filings completed prior to the Closing Date or as contemplated hereby
and by the Collateral Documents, no filing or other action will be necessary to
perfect such Liens.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Total Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Total Lenders, which report and opinion shall be prepared in accordance
with the standards of the Public Company Accounting Oversight Board (United
States) and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) beginning with the fiscal year ended
December 28, 2008, an attestation report of such Registered Public Accounting
Firm as to the Borrower’s internal controls pursuant to Section 404 of
Sarbanes-Oxley showing no Internal Control Event or Events, that, in the
aggregate (1) could reasonably be expected to have a Material Adverse Effect, or
(2) could reasonably be expected to permit the occurrence of a Material Adverse
Effect if left unremedied; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated

 

78



--------------------------------------------------------------------------------

statements of income or operations for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
and (ii) the related consolidated cash flow statement for the portion of the
Borrower’s fiscal year then ended, setting forth in comparative form the figures
for the corresponding portion of the previous fiscal year and the corresponding
portion of the previous fiscal year with the cumulative results for the most
recent fiscal quarters, all in reasonable detail, certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(e), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Total Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower, and (ii) a schedule tracking and
detailing the calculation of each exception to the covenants contained in
Article VII that are limited to specific amounts or amounts determined by
specific calculations;

(c) quarterly, not less than 45 days prior to the commencement of each new
fiscal quarter of the Borrower: (i) financial statement projections of the
Borrower showing major business lines, including without limitation, balance
sheet, income statement and cash flows, and (ii) a covenant calculation computed
on a Pro Forma Basis based on the projections evidencing compliance with each
provision of Section 7.11, in each case of (i) and (ii) preceding for each
delivery of such projections and covenant calculation, computed and prepared on
a quarterly basis for the first eight fiscal quarters after the date thereof and
on an annual basis for the remaining period, if any, through the Maturity Date;
provided, however, the Borrower and the Lenders acknowledge and agree that
(x) such projections will be based upon Borrower’s good faith judgment and the
information available to the Borrower at the time such projections are prepared
and (y) all such projections shall be in a form reasonably satisfactory to the
Administrative Agent;

(d) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of

 

79



--------------------------------------------------------------------------------

directors (or the audit committee of the board of directors) of the Borrower by
its Registered Public Accounting Firm in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(h) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;

(i) as soon as available, but in any event within 45 days after the end of each
fiscal year of the Borrower (beginning with the 2010 fiscal year), (i) a report
supplementing Schedules 5.08(c), 5.08(d), 5.08(e) and 6.12, including an
identification of all owned and leased real property disposed of by the Borrower
or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete; (ii) a report supplementing
information previously delivered to the Collateral Agent, setting forth (A) a
list of registration numbers for all patents, trademarks, service marks, trade
names and copyrights awarded to the Borrower or any Subsidiary thereof during
such fiscal year and (B) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by the Borrower or any Subsidiary thereof during such
fiscal year and the status of each such application; and (iii) a report
supplementing Schedules 5.08(f) and 5.13 containing a description of all changes
in the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent; and

 

80



--------------------------------------------------------------------------------

(j) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall, upon request,
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
public-side Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that it in its discretion determine are to be made available to Public Lenders
shall be clearly and conspicuously marked PUBLIC which, at a minimum, shall mean
that the word PUBLIC shall appear prominently on the first page thereof
(provided, however, that all Borrower Materials in the form of press releases
and SEC filings shall be deemed to be PUBLIC information and shall not be
required to be marked PUBLIC); (x) by marking Borrower Materials PUBLIC, the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked PUBLIC or deemed to be PUBLIC pursuant to the proviso
in clause (w) of this paragraph are permitted to be made available through a
portion of the Platform designated Public Investor; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any

 

81



--------------------------------------------------------------------------------

Borrower Materials that are not marked PUBLIC or deemed to be PUBLIC pursuant to
the proviso in clause (w) of this paragraph as being suitable only for posting
on a portion of the Platform not designated Public Investor. Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials PUBLIC.

6.03 Notices. Notify the Administrative Agent and each Lender:

(a) promptly of the occurrence of any Default;

(b) promptly of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect (other than an Internal Control Event which
shall be reported in accordance with subparagraph (e) below), including any of
the following if it could reasonably be expected to have a Material Adverse
Effect: (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) promptly of the occurrence of any ERISA Event;

(d) (i) promptly notify the Agents and (ii) within 30 Business Days notify the
Lenders of the occurrence of any of the following events numbered (1) through
(3) below; provided however, to the extent not previously disclosed to the
Lenders, the Borrower shall notify the Agents and the Lenders of the occurrence
of any of the following events numbered (1) through (3) below not less than one
Business Day (or such lesser notice prior to public disclosure as is reasonable
under the circumstances) prior to (A) the public announcement thereof by a
representative of the Borrower, (B) the filing with the SEC or any other
Governmental Authority of any report or communication related thereto or (C) the
submission of a Request for Credit Extension:

(1) any Internal Control Event (I) which is required to be publicly disclosed of
which a Responsible Officer (other than a Responsible Officer committing the
fraud constituting such Internal Control Event) has knowledge, (II) which the
Borrower intends to disclose or (III) which has otherwise become known to the
public (other than an Internal Control Event concerning allegations of fraud
that involve an amount less than $500,000),

(2) any Internal Control Event of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge which could reasonably be expected to have a Material
Adverse Effect, or

(3) any Internal Control Event of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge which includes a fraud allegation that could reasonably be
expected to involve an amount in excess of $15,000,000;

 

82



--------------------------------------------------------------------------------

(e) promptly of any litigation or proceeding affecting the Borrower or any of
its Subsidiaries (i) which could reasonably be expected to result in an adverse
judgment of $15,000,000 or more and not covered by insurance or (ii) in which
injunctive or similar relief is sought which in the case of this clause
(ii) could reasonably be expected to materially interfere with the ordinary
conduct of business of the Borrower or its Subsidiaries;

(f) promptly of any announcement by Moody’s or S&P of any change or possible
change in a Senior Secured Debt Ratings; and

(h) promptly after the (i) occurrence of any Disposition of property or assets
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(iii), (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.04(b)(iv), and (iv) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(v).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property which would not
be permitted under Section 7.01; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) except with respect to FCC Cross Ownership Issues,
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals

 

83



--------------------------------------------------------------------------------

and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. (i) Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, (A) insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons, and (B) environmental indemnity insurance
of such type and in such amounts as in effect for the applicable Loan Parties on
the Closing Date, including an above ground and underground storage tank
liability insurance policy providing bodily injury and property damage liability
coverage with respect to storage tank incidents and (ii) to the extent not
already provided, no later than five Business Days after the Closing Date,
provide the Administrative Agent with an endorsement of each of such policies
evidencing the Collateral Agent’s interest in such policy, and with respect to
the tank liability policy such endorsement shall name Administrative Agent in
its capacity as Collateral Agent as an additional named insured.

6.08 Compliance with Laws. Except with respect to FCC Cross Ownership Issues,
comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender acting on behalf of the Administrative
Agent and the Lenders to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers,
and its Registered Public Accounting Firm (provided that representatives of the
Borrower designated by a Responsible Officer of the Borrower may be present at
any such meeting with accountants), all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and at the expense of the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors
acting on behalf of the Administrative Agent and the Lenders) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

84



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to refinance the
indebtedness under the Existing Agreements and for general corporate purposes
not in contravention of any Law or of any Loan Document.

6.12 Post-Closing Date Collateral Requirements.

I. Owned Real Properties Currently Mortgaged. With respect to each of the real
properties owned by the Borrower and its Subsidiaries listed in Part I of
Schedule 6.12, to the extent not provided as of the Closing Date, deliver to the
Administrative Agent within 60 days after the Closing Date (provided that, if
the Borrower has been diligently exercising commercially reasonable efforts and
submits a request in writing to the Administrative Agent, the Administrative
Agent may in its sole discretion grant up to an aggregate of 60 days in
extension periods), the following documents, in each case in form and substance
satisfactory to the Administrative Agent:

(a) a Mortgage Amendment duly executed by the appropriate Loan Party which
amends the Existing Mortgage covering such property to provide that the Existing
Mortgage as so amended secures the Obligations and the Senior Secured Notes,

(b) evidence that counterparts of the Mortgage Amendment for such property have
been duly executed, acknowledged and delivered and have been duly filed or
recorded in all appropriate filing or recording offices in order to continue or
create, as the case may be, a valid first and subsisting Lien on the property
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties and the Noteholders, and that all applicable filing,
documentary, stamp, intangible and recording taxes and fees have been paid,

(c) a down date endorsement to the Existing Mortgage Policy for such property
disclosing no additional liens or title exceptions against such property unless
approved by the Administrative Agent, and an ALTA Form 11 endorsement to such
Existing Mortgage Policy insuring that coverage under such Existing Mortgage
Policy has not been reduced or terminated by virtue of such Mortgage Amendment,
and an endorsement to such Existing Mortgage Policy extending the date of such
Existing Mortgage Policy to the date of recordation of such Mortgage Amendment,

(d) a flood insurance policy in an amount equal to the lesser of the maximum
amount secured by the applicable Mortgage or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Loan Documents, or
evidence satisfactory to the Administrative Agent that none of the improvements
located on such land is located in a flood hazard area,

(e) a local counsel opinion from counsel in the applicable State addressed to
the Secured Parties regarding the enforceability of such Mortgage Amendment
(except to the extent that Rhode Island statutory law prohibits an
enforceability opinion) and such other matters as reasonably requested by the
Administrative Agent and its counsel, and

(f) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to continue or create, as the case may be,
valid first and subsisting Liens on the properties described in such Mortgage
Amendments and Mortgages has been taken.

 

85



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the Closing Date, Part I of Schedule 6.12 is a true,
complete and correct list all of the real property owned by the Loan Parties
(except the property located at Lark Drive, Dunlap, Tennessee and the co-owned
properties located at 1501 Boyette Road, Tampa, Florida, Lafayette Road,
Columbus, Georgia, and Pine Log Road, Beech Island, South Carolina).

II. Leased Real Properties (Loan Party as Lessee) to be Mortgaged. With respect
to each of the real properties leased by the Borrower and its Subsidiaries
listed in Part II of Schedule 6.12, within 60 days after the Closing Date
(provided that, if the Borrower has been diligently exercising commercially
reasonable efforts and submits a request in writing to the Administrative Agent,
the Administrative Agent may in its sole discretion grant up to an aggregate of
60 days in extension periods), deliver to the Administrative Agent, a Mortgage
duly executed by the appropriate Loan Party, together with:

(a) evidence that counterparts of the Mortgage for such property have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all appropriate filing or recording offices in order to create a
valid first and subsisting Lien on the property described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and the Noteholders,
and that all applicable filing, documentary, stamp, intangible and recording
taxes and fees have been paid,

(b) a Mortgage Policy as to such Mortgage,

(c) unless waived by the Administrative Agent in writing, an estoppel and
consent agreement executed by each of the lessors of such property, in each case
in form and substance satisfactory to the Administrative Agent, along with (i) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected real property, as lessor,
or (ii) evidence that the applicable lease with respect to such leasehold
interest or a memorandum thereof has been recorded in all places necessary or
desirable, in the Administrative Agent’s reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest, or
(iii) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Administrative Agent (the Borrower shall use commercially
reasonable efforts to obtain such items, but the Borrower’s failure to obtain
such items after using commercially reasonable efforts shall not constitute an
Event of Default),

(d) a flood insurance policy in an amount equal to the lesser of the maximum
amount secured by the applicable Mortgage or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Loan Documents, or
evidence satisfactory to the Administrative Agent that none of the improvements
located on such land is located in a flood hazard area,

(e) evidence satisfactory to the Administrative Agent (i) of the identity of all
taxing authorities and utility districts (or similar authorities) having
jurisdiction over such property or any portion thereof, and (ii) that all taxes,
standby fees and any other similar charges have been paid,

 

86



--------------------------------------------------------------------------------

(f) a local counsel opinion from counsel in the applicable State addressed to
the Secured Parties regarding the enforceability of such Mortgage and such other
matters as reasonably requested by the Administrative Agent and its counsel, and

(g) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to create valid first and subsisting Liens
on the properties described in such Mortgages has been taken.

Notwithstanding the foregoing, as to each of the real properties listed in Part
II of Schedule 6.12, the Borrower shall be required only to use commercially
reasonable efforts to obtain a Mortgage as to such property, and the Borrower’s
failure to obtain such Mortgage after using commercially reasonable efforts
shall not constitute an Event of Default.

III. Other Property. With respect to Collateral other than real property:

(A) To the extent not provided as of the Closing Date, as to all motor vehicles
and property subject to certificate of title in which any Loan Party has an
interest which either (i) have an original cost of $30,000 or more per vehicle,
or (ii) are a broadcast or remote production vehicle, or (iii) are in any other
manner material to the operations of a Loan Party, within 60 days after the
Closing Date (provided that, if the Borrower has been diligently exercising
commercially reasonable efforts and submits a request in writing to the
Administrative Agent, the Administrative Agent may in its sole discretion grant
up to an aggregate of 60 days in extension periods), deliver to the
Administrative Agent for delivery to the Collateral Agent, the original
certificate of title of each such vehicle together with each document, executed
by all necessary Persons, required by the Governmental Authority issuing such
certificate of title to cause the reissuance of such certificate of title with
the first priority lien in favor of the Collateral Agent for the benefit of the
Secured Parties and the Noteholders noted thereon; provided that,
notwithstanding the foregoing, the Borrower shall not be required by this
provision to deliver any certificate or document with respect to the three motor
vehicles used by the Borrower’s Chairman of the Board, the Chief Executive
Officer and the Chief Financial Officer,

(B) To the extent not provided as of the Closing Date, as to the aircraft and
helicopter interests owned by the Borrower and the other Loan Parties, the
Borrower shall use commercially reasonable efforts to deliver within 60 days
after the Closing Date (provided that, if the Borrower has been diligently
exercising commercially reasonable efforts and submits a request in writing to
the Administrative Agent, the Administrative Agent may in its sole discretion
grant up to an aggregate of 60 days in extension periods) such consents and
other items necessary in order to grant a first and prior Lien on all such
interests in favor of the Collateral Agent for the benefit of the Secured
Parties and the Noteholders and an FAA counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, as to FAA matters requested by the
Administrative Agent,

 

87



--------------------------------------------------------------------------------

(C) To the extent not provided as of the Closing Date, as to any Equity
Interests owned by the Borrower or any other Loan Party for which a (I) pledge
of such Equity Interests would cause a default under any change-of-control
provision or anti-assignment provision in a material contract of such Loan
Party, the Borrower shall identify all such material contracts and disclose such
material contracts to the Administrative Agent prior to the Closing Date, and
(II) foreclosure in connection with any pledge of such Equity Interests would
cause a default under any change-of-control provision or anti-assignment
provision in a material contract of such Loan Party, the Borrower shall, within
60 days following the Closing Date (provided that, if the Borrower has been
diligently exercising commercially reasonable efforts and submits a request in
writing to the Administrative Agent, the Administrative Agent may in its sole
discretion grant up to an aggregate of 60 days in extension periods) use
commercially reasonable efforts to deliver such consents and other items
necessary in order to not violate, breach or otherwise default under any such
material contracts. Nothing in the foregoing sentence or any other provision of
this Agreement or any other Loan Document will operate to relieve, eliminate or
delay the Borrower’s obligation to pledge all of the Equity Interests in its
Subsidiaries, and

(D) The Borrower agrees that within 45 days after the Closing Date, the Borrower
shall, to the extent requested by the Administrative Agent, have either
(1) provided the Collateral Agent with an executed restated account control
agreement acceptable to the Collateral Agent for each deposit account of each
Loan Party and each securities account of each Loan Party (except the Cafeteria
Plan Flex Account) showing Bank of America, N.A. as Collateral Agent, which
restated account control agreement shall be in form and substance substantially
the same as the account control agreement executed pursuant to the Existing
Agreements with respect to such account or (2) closed any and all such accounts
for which no acceptable executed control agreement has been delivered to the
Collateral Agent (except the Cafeteria Plan Flex Account), provided that, until
such time as there has been an executed restated account control agreement
acceptable to the Collateral Agent for any such account, if more than $15,000
shall be in such account for a period of two or more consecutive Business Days,
there shall occur a Default under this Agreement.

6.13 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
by any Loan Party, then the Borrower shall, at the Borrower’s expense:

(i) within 10 days after such formation or acquisition, cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(ii) within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,

(iii) within 15 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to

 

88



--------------------------------------------------------------------------------

duly execute and deliver to the Administrative Agent, Mortgages, Security
Agreements, Security Agreement Joinders, Pledge Agreements, and Pledge Agreement
Joinders (including delivery of all pledged interests in and of such Subsidiary,
and other Equity Interests), securing payment of all the Secured Obligations of
such Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real and personal properties and assets,

(iv) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the Mortgages,
Security Agreement Joinders, Pledge Agreement Joinders, Security Agreements and
Pledge Agreements delivered pursuant to this Section 6.13, enforceable against
all third parties in accordance with their terms, and

(v) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to any real property of such Subsidiary,
deliver in form and substance acceptable to the Administrative Agent, Mortgages
covering such properties, duly executed by the appropriate Loan Party, together
with:

(A) evidence that counterparts of the Mortgages for such properties have been
duly executed, acknowledged and delivered and are in form suitable for filing or
recording in all appropriate filing or recording offices in order to create a
valid first and subsisting Lien on the property described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and the Noteholders
and that all filing, documentary, stamp, intangible and recording taxes and fees
have been paid,

(B) unless waived by the Administrative Agent in writing, Mortgage Policies as
to such Mortgages,

(C) if requested by the Administrative Agent as to one or more of such
properties, Surveys for such properties,

(D) as to each such property, a flood insurance policy in an amount equal to the
lesser of the maximum amount secured by the applicable Mortgage or the maximum
amount of flood insurance available under the Flood Disaster Protection Act of
1973, as amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to the Administrative Agent Lender that none
of the improvements located on such land is located in a flood hazard area,

 

89



--------------------------------------------------------------------------------

(E) as to each such property, evidence satisfactory to the Administrative Agent
of the insurance required by the terms of the applicable Mortgage,

(F) as to each such property, evidence satisfactory to the Administrative Agent
(i) of the identity of all taxing authorities and utility districts (or similar
authorities) having jurisdiction over such property or any portion thereof,
(ii) that all taxes, standby fees and any other similar charges have been paid,
including copies of receipts or statements marked “paid” by the appropriate
authority, and (iii) that the land is a separate tax lot or lots with separate
assessment or assessments of the land and the improvements thereon, independent
of any other land or improvements and that the land is a separate legally
subdivided parcel,

(G) local counsel opinions from counsel in each State addressed to the Secured
Parties regarding the enforceability of the Mortgages (except to the extent that
Rhode Island statutory law prohibits an enforceability opinion) and such other
matters as reasonably requested by the Administrative Agent and its counsel, and

(H) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to create valid first and subsisting Liens
on the properties described in the Mortgages has been taken.

(b) Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of Collateral Agent for the
benefit of the Secured Parties and the Noteholders, then the Borrower shall, at
the Borrower’s expense:

(i) within 10 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,

(ii) within 15 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent Mortgages, Security
Agreements, Security Agreement Joinders, Pledge Agreements and Pledge Agreement
Joinders, securing payment of all the Secured Obligations and constituting Liens
on all such properties, including real estate, in each case to the extent
necessary to perfect first priority Liens in favor of Collateral Agent for the
benefit of the Secured Parties and the Noteholders on all such properties (or in
any representative of the Administrative Agent designated by it), enforceable
against all third parties, subject to the Liens permitted under Section 7.01,

(iii) within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to perfect first priority Liens in favor of
Collateral Agent for the

 

90



--------------------------------------------------------------------------------

benefit of the Secured Parties and the Noteholders on all such properties (or in
any representative of the Administrative Agent designated by it), enforceable
against all third parties,

(iv) unless waived by the Administrative Agent, within 60 days after such
acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent, Collateral Agent, the other
Secured Parties and the Noteholders, of counsel for the Loan Parties acceptable
to the Administrative Agent as to the matters contained in clauses (ii) and
(iii) above and as to such other matters as the Administrative Agent may
reasonably request, and

(v) as promptly as practicable after any acquisition of a real property, if
requested by the Administrative Agent deliver to the Administrative Agent with
respect to such real property a subordination, non-disturbance and attornment
agreement and a tenant estoppel certificate executed by each of the lessees of
such real property, in each case in form and substance acceptable to the
Administrative Agent (the Borrower shall use commercially reasonable efforts to
obtain such agreements and certificates, but the failure to obtain such
agreements and certificates shall not constitute an Event of Default).

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, to the extent not already provided or
completed, the Borrower shall, at the Borrower’s expense:

(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,

(ii) within 15 days after such request, duly execute and deliver, and cause each
Subsidiary (if it has not already done so) to duly execute and deliver, to the
Administrative Agent the Mortgages, Security Agreement Joinders, Pledge
Agreement Joinders, Security Agreements and Pledge Agreements, securing payment
of all the Secured Obligations of the Borrower and the Subsidiaries under the
Loan Documents and constituting Liens on all such properties,

(iii) within 30 days after such request, take, and cause each Subsidiary to
take, whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Mortgages,
Security Agreement Joinders, Pledge Agreement Joinders, Security Agreements and
Pledge Agreements delivered pursuant to this Section 6.13, enforceable against
all third parties in accordance with their terms, and

(iv) within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a

 

91



--------------------------------------------------------------------------------

favorable opinion, addressed to the Administrative Agent, Collateral Agent, the
other Secured Parties and the Noteholders, of counsel for the Loan Parties
acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above, and as to such other matters as the Administrative
Agent may reasonably request, and

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, Mortgages, Security Agreement Joinders, Pledge Agreement
Joinders, Security Agreements and Pledge Agreements.

6.14 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed under the Uniform Commercial Code in any jurisdiction
by or on behalf of the Secured Parties and the Noteholders, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.

6.15 Deposit, Securities and Investment Accounts, Cash Management and Swap
Contracts. Maintain, and cause each of the other Loan Parties to maintain, all
deposit accounts, securities accounts, investments accounts, Cash Management
Agreements and Swap Contracts with Bank of America or another Lender for the
benefit of the Secured Parties and the Noteholders, to the extent available in
each existing market. For avoidance of doubt, the Borrower and the other Loan
Parties may maintain accounts existing as of the date of this Agreement in areas
with respect to which there is no Bank of America or other Lender office, so
long as, in each case, such accounts are subject to a first and prior Lien in
favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders pursuant to a control agreement in form and substance satisfactory
to the Administrative Agent, provided that, the Cafeteria Plan Flex Account
shall not be subject to the requirements of this Section 6.15 so long as such
account never has a balance of more than $25,000.

6.16 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties and the Noteholders the rights granted or now or hereafter intended to
be granted to the Secured Parties and the Noteholders under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.

 

92



--------------------------------------------------------------------------------

6.17 Compliance with Environmental Laws. Comply, and use its commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

6.18 Environmental Indemnity Agreements; Preparation of Environmental Reports
and Appraisals.

(a) At the request of the Administrative Agent from time to time, provide to the
Lenders within 60 days after such request, at the expense of the Borrower:

(i) an environmental site assessment report for any of its properties described
in such request, prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and, if requested by the Administrative Agent, the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment, provided that, so long as there
exists no Default, the Administrative Agent shall not make a request for an
environmental site assessment report more than once in any fiscal year per each
piece of real property of the Loan Parties; and

(ii) an appraisal report for any of its properties described in such request
complying with the requirements of the Federal Financial Institutions Reform,
Recovery and Enforcement Act of 1989, which appraisals shall be from a Person
acceptable to the Administrative Agent.

(b) Within 10 days after each request of the Administrative Agent from time to
time and at the expense of the Borrower, deliver to the Administrative Agent a
duly completed and executed State specific environmental indemnity agreement in
favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders, with respect to each piece of real property owned by any Loan Party
and mortgaged in favor of the Collateral Agent for the benefit of the Secured
Parties and the Noteholders, in each case in form and substance acceptable to
the Administrative Agent.

 

93



--------------------------------------------------------------------------------

6.19 Taxpayer Identification Number. Each Loan Party shall have, in each case,
taken all necessary action and executed all documents and instruments and made
all necessary filings as may be required by applicable Governmental Authority,
to obtain such U.S. taxpayer identification number, and shall thereafter
(i) take all such further steps as may be required to obtain such identification
number as soon as reasonably practicable and (ii) provide such identification
number to the Administrative Agent in writing promptly after the receipt
thereof.

6.20 Designation as Senior Debt. Designate all Obligations as “Senior
Indebtedness” under, and defined in, all Senior Secured Notes and any other
public indebtedness and all supplemental indentures thereto.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following Liens (or financing statements relating thereto):

(a) Liens pursuant to any Loan Document, including without limitation, Liens on
cash or other assets securing indebtedness or other obligations to the L/C
Issuer in accordance with Section 2.03(a);

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that, (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and contractual, common law
or statutory rights of set off against deposits or other amounts owing any
depository institution, provided that such pledges or deposits made

 

94



--------------------------------------------------------------------------------

were not made in connection with the borrowing of money or the obtaining of
advances or credit and do not, in the aggregate, materially detract from the
value of the property or assets or impair the use thereof in the operation of
the business of the Borrower or its Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than contracts for the payment of money), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(g) (i) to the extent in existence on the Closing Date, easements,
rights-of-way, servitudes, leases, restrictions and other similar encumbrances
affecting real property and (ii) to the extent incurred, granted or otherwise
created or arising after the Closing Date, easements, rights-of-way, servitudes,
leases, restrictions and other similar encumbrances affecting real property
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness of the Borrower permitted under Section 7.03(e)
for (i) Capital Lease Obligations incurred after the Closing Date and created
contemporaneously with such Capital Lease Obligations to secure the same and
(ii) purchase money Indebtedness on property acquired after the Closing Date and
created contemporaneously with the acquisition of such property to secure or
provide for the payment or financing of the purchase price thereof; provided
that (x) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (y) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

(j) Liens (i) created by lease agreements, licenses or similar interests, or by
statute or common law to secure the payments of rental, license amounts or
similar amounts and other sums not yet due thereunder or (ii) on leasehold
interests, licenses or similar interests created by the lessor, licensee or
grantor thereunder in favor of any mortgagee of the leased premises; and

(k) Liens on the Cafeteria Plan Flex Account.

7.02 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;

(b) Investments in existence on the Closing Date and listed on Schedule 5.08(f);

(c) so long as no Default exists before and/or after giving effect to any such
Investment on a Pro Forma Basis, Investments not constituting Acquisitions of
the Borrower or its Subsidiaries in any Wholly-Owned Subsidiary that is a
Guarantor and Loan Party;

(d) in addition to other Investments permitted by this Section 7.02, Investments
in any other any other Person,

 

95



--------------------------------------------------------------------------------

(i) so long as (A) the Leverage Ratio is less than or equal to 6.00 to 1.00 but
greater than 5.50 to 1.00 before and after giving effect to any such Investment
and any related incurrence of Indebtedness computed on a Pro Forma Basis,
(B) the Consolidated Fixed Charge Coverage Ratio is at least 1.25 to 1.00 before
and after giving effect to any such Investment and any related incurrence of
Indebtedness computed on a Pro Forma Basis, (C) no Default exists before and/or
after giving effect to any such Investment on a Pro Forma Basis, (D) such Person
is engaged in a Permitted Line of Business, and (E) the aggregate amount of all
such Investments made after the Closing Date through any date of determination
shall not exceed $5,000,000; or

(ii) so long as (A) the Leverage Ratio is less than or equal to 5.50 to 1.00
before and after giving effect to any such Investment and any related incurrence
of Indebtedness computed on a Pro Forma Basis, (B) the Consolidated Fixed Charge
Coverage Ratio computed is at least 1.25 to 1.00 before and after giving effect
to any such Investment and any related incurrence of Indebtedness computed on a
Pro Forma Basis, (C) no Default exists before and/or after giving effect to any
such Investment on a Pro Forma Basis, (D) such Person is engaged in a Permitted
Line of Business, (E) the aggregate amount of any such Investment or series of
related Investments shall not exceed $10,000,000, and (F) the aggregate amount
of all such Investments made after the Closing Date through any date of
determination shall not exceed $20,000,000;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 7.03;

(g) Investments by the Borrower or any Subsidiary in any Person to the extent
that such investments are deemed to be investments under GAAP due to the
reinvestment by such Person of existing funds or earnings in such Person (and
not new value contributed by the Borrower or its Subsidiaries), provided that,
if the Borrower or any Subsidiary of the Borrower makes any cash or other
investment of value in such Person, such cash or other investment of value shall
not be permitted by this subsection (g); and

(h) Investments in the form of asset exchanges permitted by Section 7.05(c)(ii),
provided that any cash Investment made as a part of such transaction must comply
with subsection (d) of this Section.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents and any refinancing, refunding,
renewal or extension of such Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03;

(c) so long as there exists no Default before and/or after giving effect to each
and every incurrence of such Indebtedness on a Pro Forma Basis, Guarantees of
the Borrower or any Subsidiary in respect of Indebtedness otherwise permitted
hereunder of the Borrower, or any Loan Party that is a Wholly-Owned Subsidiary;

 

96



--------------------------------------------------------------------------------

(d) so long as there exists no Default before and/or after giving effect to each
and every incurrence of such Indebtedness on a Pro Forma Basis, obligations
(contingent or otherwise) of the Borrower or any Subsidiary existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a market view; (ii) such Swap Contract does
not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
and (iii) such Swap Contract is unsecured;

(e) so long as there exists no Default before and/or after giving effect to each
and every incurrence of such Indebtedness on a Pro Forma Basis, Indebtedness of
the Borrower in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets in an aggregate amount not to exceed
$10,000,000 at any one time outstanding;

(f) so long as there exists no Default before and/or after giving effect to each
and every incurrence of such Indebtedness on a Pro Forma Basis, Indebtedness
among the Borrower and its Wholly-Owned Subsidiaries that are Loan Parties;

(g) the Indebtedness under the Senior Secured Notes and the other Indenture
Documentation up to a maximum principal amount of $300,000,000; and

(h) in addition to other Indebtedness permitted by this Section 7.03, so long as
(1) there exists no Default before and/or after giving effect to each and every
incurrence of such Indebtedness on a Pro Forma Basis, unsecured Indebtedness of
the Borrower in an amount not exceed $15,000,000 in the aggregate for all such
Indebtedness, which such Indebtedness (i) must be pari passu in priority with,
or subordinated in priority to, the Obligations hereunder, (ii) shall have a
stated maturity date after the date that is 180 days after the Maturity Date of
the latest to mature of the Loans, and (iii) shall not have any scheduled
payments, prepayments or redemptions of principal (or sinking funds or the other
setting aside of funds) at any time prior to the date that is 180 days after the
Maturity Date; and (2) the Leverage Ratio at the time such additional
Indebtedness is incurred is no greater than 7.00 to 1.00, determined on a Pro
Forma Basis.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom, computed after giving effect to such
action or event and on a Pro Forma Basis:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Wholly-Owned Subsidiary or other
non-Borrower Loan Party is merging with another Subsidiary, a Wholly-Owned
Subsidiary and Loan Party shall be the continuing and surviving Person;

 

97



--------------------------------------------------------------------------------

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to a Wholly-Owned
Subsidiary that is a Loan Party;

(c) the Borrower may merge with another Person, provided that; (i) such Person
is organized under the laws of the United States of America or one of its
states, (ii) the Borrower is the corporation surviving such merger, (iii) both
immediately before and after giving effect to such merger, no Material Adverse
Effect shall have occurred or result therefrom, (iv) such merger is in
connection with a transaction permitted by Section 7.02 hereof and (v) 60 days
before such merger, the Borrower shall provide the Administrative Agent evidence
of compliance with all of the terms of this Agreement after giving effect to
such merger on a Pro Forma Basis, including, without limitation, each provision
of Section 7.11; and

(d) Dispositions permitted by Section 7.05.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) so long as there exists no Default before and/or after giving effect to each
and every such Disposition on a Pro Forma Basis, Dispositions of obsolete or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) (i) so long as there exists no Default before and/or after giving effect to
each and every such Disposition on a Pro Forma Basis, Dispositions of equipment
or real property to the extent that (A) such property is exchanged for credit
against the purchase price of similar replacement property or (B) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property and (ii) so long as (x) there exists no Default before
and/or after giving effect to each and every such Disposition and exchange on a
Pro Forma Basis and (y) the Leverage Ratio is less than or equal to 3.50 to 1.00
on and prior to the date of any component of any such Disposition and exchange
(after giving effect to such Disposition and exchange computed on a Pro Forma
Basis), Dispositions of assets (including one or more Subsidiaries) to the
extent exchanged for other like assets (including any Person that becomes a
Subsidiary as a result of such exchange), so long as, after giving effect
thereto, (A) the portion of EBITDA attributable to such Disposed assets, when
added to that portion of EBITDA attributable to all other assets Disposed of in
reliance on this subsection (c)(ii), does not exceed 20% of EBITDA as set forth
in the most recent financial information delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b), (B) any Investment in connection therewith
is permitted by Section 7.02; (C) such exchange is for fair market value,
(D) any consideration for any such exchange that does not constitute like assets
is paid to the Borrower or such Subsidiary on the closing date of such
Disposition in cash, and (E) the Borrower complies with Section 2.04(b) with
respect to all such cash received;

 

98



--------------------------------------------------------------------------------

(d) so long as there exists no Default before and/or after giving effect to each
and every such Disposition on a Pro Forma Basis, Dispositions of property by any
Subsidiary to the Borrower or to a Wholly-Owned Subsidiary that is a Loan Party;

(e) so long as there exists no Default before and/or after giving effect to each
and every such Disposition on a Pro Forma Basis, Dispositions of assets with a
book value of zero and a market value of less than $10,000 to be Disposed with
no consideration or for non-cash consideration;

(f) so long as (i) there exists no Default before and/or after giving effect to
each and every such Disposition on a Pro Forma Basis and (ii) not less than 80%
of the aggregate purchase price for any such Disposition is paid in cash on the
date of sale, Dispositions by the Borrower and its Subsidiaries of property
pursuant to sale-leaseback transactions permitted by Section 7.12;

(g) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;

(h) Liens permitted under Section 7.01; and

(i) so long as (i) there exists no Default before and/or after giving effect to
each and every such Disposition on a Pro Forma Basis, (ii) not less than 80% of
the aggregate purchase price for any such Disposition is paid in cash on the
date of sale, (iii) no Material Adverse Effect exists or would result therefrom
before and after giving effect to such Disposition, (iv) such Disposition shall
be for fair market value and (v) the Net Cash Proceeds of any such Disposition
are immediately used to prepay the Obligations as set forth in Section 2.04(b),
other Dispositions not constituting all or substantially all of the assets of
the Borrower.

Upon any Disposition in accordance with this Section 7.05 and the payment of any
related mandatory prepayment (if any) required in accordance with
Section 2.04(b), (A) of any assets in accordance with the terms of this
Section 7.05, the Administrative Agent will, if applicable, direct the
Collateral Agent to terminate and release any and all Liens under the Collateral
Documents on such assets being disposed (and direct the Collateral Agent to
deliver to the applicable Loan Party any such Collateral being released that is
held by the Collateral Agent) and (B) of a Subsidiary that is a Guarantor in
accordance with the terms of clause (h) preceding, the Administrative Agent
will, if applicable, direct the Collateral Agent to terminate and release such
Guarantor Subsidiary from the Guaranty or Guaranty Joinder.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom computed on a Pro
Forma Basis:

(a) each Subsidiary may make Restricted Payments to the Borrower, a Loan Party
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

99



--------------------------------------------------------------------------------

(b) each Subsidiary may declare and make dividend payments or other
distributions to any Person holding an Equity Interest in such Subsidiary
ratably according to their respective holdings of the type of Equity Interest
and payable solely in the common stock or other common Equity Interests of such
Subsidiary;

(c) subject to the Net Cash Proceeds thereof prepaying the Loans in accordance
with the terms of Section 2.04(b)(iii), the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;

(d) so long as prior to and after giving effect to any such declaration and
payment on a Pro Forma Basis there exists no Default, on or after January 1,
2012, the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it,

(i) in an amount not to exceed $7,500,000 in the aggregate for any fiscal year
if, on the date of any such payment (A) the Leverage Ratio is greater than or
equal to 3.50 to 1.00, but less than 4.00 to 1.00 after giving effect to such
Restricted Payment computed on a Pro Forma Basis, and (B) the Consolidated Fixed
Charge Coverage Ratio is not less than 1.00 to 1.00 after giving effect to such
Restricted Payment computed on a Pro Forma Basis; or

(ii) in an amount not to exceed $10,000,000 in the aggregate for any fiscal year
if , on the date of any such payment (A) the Leverage Ratio is less than 3.50 to
1.00 after giving effect to such Restricted Payment computed on a Pro Forma
Basis, and (B) the Consolidated Fixed Charge Coverage Ratio is not less than
1.00 to 1.00 after giving effect to such Restricted Payment computed on a Pro
Forma Basis; and

(e) the Borrower may issue and sell its common Equity Interests, so long as the
Net Cash Proceeds thereof are applied to the repayment of Loans pursuant to
Section 2.04(b)(iii).

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto or any Permitted Line of Business.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not
(a) permit any transaction to the extent it is prohibited or limited by any
other provision of this Agreement or any other Loan Document or (b) apply to
transactions between or among the Borrower and any of its Wholly-Owned
Subsidiaries that are Loan Parties or between and among any Wholly-Owned
Subsidiaries that are Loan Parties that are otherwise permitted by the terms of
this Agreement and the Loan Parties.

 

100



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document, and except as provided in the
Indenture Documentation) that

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor (except any restriction that is not applicable where the
Restricted Payment or transfer of property is for the benefit of any holder of
all or any portion of the Obligations under this Agreement or any of the other
Loan Documents), (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower (except any restriction that is not applicable where the Guarantee
relates to all or any portion of the Obligations, this Agreement or any other
Loan Document), (iii) of the Borrower or any Subsidiary to enter into an
amendment of, or accept a waiver or consent with respect to, any term or
provision of this Agreement or any of the Loan Documents or (iv) of the Borrower
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that this clause (iv) shall not prohibit
(A) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (B) any restriction that is not applicable where the Lien in
question is for the benefit of the holders of any part of the Obligations under
this Agreement or any other Loan Document; or

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Maximum Leverage Ratio. Permit the Leverage Ratio at any time during any
period set forth below to be greater than the ratio set forth below opposite
such period:

 

Period

   Maximum
Leverage Ratio

December 28, 2009 through March 28, 2010

   6.50 to 1.00

March 29, 2010 through June 27, 2010

   6.80 to 1.00

June 28, 2010 through September 26, 2010

   7.60 to 1.00

September 27, 2010 through December 26, 2010

   7.60 to 1.00

December 27, 2010 through March 27, 2011

   7.50 to 1.00

March 28, 2011 through June 26, 2011

   7.75 to 1.00

June 27, 2011 through September 25, 2011

   8.00 to 1.00

September 26, 2011 through December 25, 2011

   7.75 to 1.00

December 26, 2011 through March 25, 2012

   7.25 to 1.00

March 26, 2012 through June 24, 2012

   6.75 to 1.00

June 25, 2012 through September 23, 2012

   6.00 to 1.00

September 24, 2012 through December 30, 2012 and thereafter

   5.50 to 1.00

 

101



--------------------------------------------------------------------------------

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
occurring during any period set forth below to be less than the ratio set forth
below opposite such period:

 

Period

   Minimum
Consolidated Fixed
Charge Coverage Ratio

December 28, 2009 through March 28, 2010

   1.80 to 1.00

March 29, 2010 through June 27, 2010

   1.40 to 1.00

June 28, 2010 through September 26, 2010

   1.20 to 1.00

September 27, 2010 through December 26, 2010

   1.00 to 1.00

December 27, 2010 through March 27, 2011

   0.95 to 1.00

March 28, 2011 through June 26, 2011

   0.95 to 1.00

June 27, 2011 through September 25, 2011

   0.95 to 1.00

September 26, 2011 through December 25, 2011

   0.95 to 1.00

December 26, 2011 through March 25, 2012

   1.20 to 1.00

March 26, 2012 through June 24, 2012

   1.40 to 1.00

June 25, 2012 through September 23, 2012

   1.60 to 1.00

September 24, 2012 through December 30, 2012 and thereafter

   1.80 to 1.00

(c) Capital Expenditures. Make any Capital Expenditure at any time after the
Closing Date, except, so long as there exists no Default before and/or after
giving effect to any such Capital Expenditure, Capital Expenditures incurred
after January 1, 2009 in the ordinary course of business not exceeding, in the
aggregate for the Borrower and its Subsidiaries during each fiscal year set
forth below, the amount set forth below opposite such fiscal year:

 

Fiscal Year

  

Amount

2009

   $25,000,000

2010

   $35,000,000

2011

   $35,000,000

2012

   $35,000,000

2013

   $35,000,000

provided, however, that commencing with fiscal year 2010 (with the first such
carry-over being available in 2011), so long as no Default has occurred and is
continuing or would result from such expenditure, 50% of any portion of any
amount set forth above in the applicable column, if not expended in the fiscal
year for which it is permitted above, may be carried over for expenditure in the
first six months of the next following fiscal year; and provided, further, if
any such amount is so carried over, it will be deemed used in the applicable
subsequent fiscal year before the respective amounts set forth opposite such
fiscal year above.

 

102



--------------------------------------------------------------------------------

(d) Contribution to any Pension Plan. Make, or permit any of its Subsidiaries to
make, any contribution to any Pension Plan in excess of the following amounts:

(i) for the Borrower’s fiscal year 2010 for all such payments in the aggregate,
$20,000,000;

(ii) for the Borrower’s fiscal year 2011 for all such payments in the aggregate,
the minimum contribution, if any, required to maintain such Pension Plan’s
“adjusted funding target attainment percentage” (as such term is defined in Code
Section 436(j)) at 80%; and

(iii) for the Borrower’s fiscal year 2012 and for each fiscal year thereafter,
for all such payments in the aggregate, the minimum contribution, if any,
required to maintain such Pension Plan’s “adjusted funding target attainment
percentage” (as such term is defined in Code Section 436(j)) at 80%, provided
that, if (A) there exists no Default before and/or after giving effect to any
such contribution, and (B) the Consolidated Fixed Charge Coverage Ratio is
greater than 1.60 to 1.00 for the most recently completed fiscal quarter for
which financial statements have been delivered in accordance with the terms of
Section 6.01(a) or Section 6.01(b), as applicable, such restriction shall be
waived with respect to any such contribution for such fiscal year.

7.12 Sale and Leaseback. Enter into any arrangement whereby it sells or
transfers any of its assets, and thereafter rents or leases such assets,
provided that, (a) so long as there exists no Default before and/or after giving
effect to any such sale and leaseback, (b) such Disposition entered into by the
Borrower in connection with such sale leaseback is for 100% cash consideration
and (c) the Borrower complies with Section 2.04(b), the Borrower and its
Subsidiaries may Dispose of properties in connection with sale and leasebacks in
an aggregate amount not to exceed 20% of Stockholders’ Equity during the term of
this Agreement.

7.13 Subsidiaries. Create, acquire or otherwise permit to exist any Subsidiary
of the Borrower or any other Loan Party that is a CFC or otherwise organized
outside the United States.

7.14 Debt Repurchases. (a) Repurchase, buy, redeem, prepay, defease, receive an
assignment of, issue any notice of redemption or defeasance with respect to, or
otherwise cause the cancellation, forgiveness or purchase (including, without
limitation, any setting aside of funds, or other provision for, or assurance of,
payment), or enter into any other transaction which accomplishes a like result,
or (b) permit any Loan Party or any Affiliate of the Borrower or any Loan Party
to repurchase, buy, redeem, prepay, defease, receive an assignment of, issue any
notice of redemption or defeasance with respect to, or otherwise cause the
cancellation, forgiveness or purchase (including, without limitation, any
setting aside of funds, or other provision for, or assurance of, payment), or
enter into any other transaction which accomplishes a like result, in either
case, of any of the Indebtedness of the Borrower or any Subsidiary, including
without limitation, the Loans and Obligations, and the Senior Secured Notes,
provided that, notwithstanding the preceding, (i) the Borrower may repay and
prepay the Loans and other Obligations hereunder at par in accordance with the
terms of Sections 2.04 and 2.06 of this Agreement and (ii) the Borrower may
repurchase, redeem or prepay the Senior Secured Notes with Net Cash Proceeds of
Dispositions so long as the Borrower is in full compliance with
Section 2.04(b)(ii).

 

103



--------------------------------------------------------------------------------

7.15 Senior Secured Notes. Amend, revise, agree to any consent or waiver with
respect to, permit any forbearance, or otherwise alter, modify or change (or
take any action or inaction resulting in an alteration, modification or change)
of any term or provision of the Senior Secured Notes, the Indenture or any of
the Indenture Documentation, without the express prior written consent of the
Required Total Lenders provided, that, amendments resulting in terms in the
Senior Secured Notes, the Indenture or any of the Indenture Documentation that
are no less favorable to the Lenders than the terms in such Senior Secured
Notes, Indenture and Indenture Documentation on the Closing Date will be
permitted without the consent of the Required Total Lenders.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party (i) fails to pay when and
as required to be paid herein, (A) any amount of principal of any Loan or any
L/C Obligation, or (B) any interest on any Loan or on any L/C Obligation, or
(ii) fails to pay within three Business Days after the same becomes due, (A) any
fee due hereunder or in any Loan Document or, (B) any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants.

(i) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.03(a), 6.05, 6.10, 6.11, 6.12, or 6.13 or
Article VII; or

(ii) The Borrower fails to perform or observe any term, covenant or agreement
contained in Section 6.15, except those terms, covenants and agreements with
respect to the Exception Accounts; provided that the terms, covenants and
agreements with respect to Exception Accounts shall be subject to the terms of
subsection (c) below; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) actual knowledge thereof by a
Responsible Officer of the Borrower and (ii) the date that the Administrative
Agent shall have given the Borrower notice thereof; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (except that any representation or warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be incorrect or
misleading in any respect) when made or deemed made; or

 

104



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $5,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, after the
expiration of any applicable notice or cure period, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than $5,000,000; or

(f) Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, stayed, vacated or fully bonded
within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $5,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 60 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

105



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan; and in each case in clauses (i) or
(ii) above, such event or condition could reasonably be expected to have a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) FCC and Communications Act. The Borrower or any Subsidiary shall fail to
comply with the Communications Act, or any rule or regulation promulgated by the
FCC (except with respect to FCC Cross Ownership Issues), and such failure could
reasonably be expected to have a Material Adverse Effect; or

(m) Collateral Documents. Any Collateral Document, whether (i) existing on the
Closing Date, (ii) after delivery thereof pursuant to Section 4.01,
Section 6.12, Section 6.13, or (iii) otherwise, shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or shall, at the request of, the
Required Revolver Lenders or the Required Total Lenders, take any or all of the
following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof);

 

106



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and the L/C Issuer, all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents; and

(e) if applicable, direct the Collateral Agent pursuant to the terms of the
Intercreditor Agreement to exercise on behalf of itself, the Secured Parties and
the Noteholders, all rights and remedies available to it, and any Secured Party
under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, except Obligations relating to Swap Contracts, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, Obligations in respect of Secured
Hedge Agreements, and Obligations then owing under Secured Cash Management
Agreements, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

107



--------------------------------------------------------------------------------

Sixth, to payment of remaining portion of the Obligations, ratably among the
Lenders and the Cash Management Banks in proportion to the respective amounts
described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full in cash, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(b), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as L/C Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding anything in the Loan Documents to the contrary and so long as
the Intercreditor Agreement has not been terminated, (i) all mandatory
prepayments made pursuant to Section 2.04(b) and payments and proceeds received
from collateral securing the Obligations and the Senior Secured Notes, or
pursuant to any Collateral Document shall first be distributed in accordance
with the terms of the Intercreditor Agreement to the extent applicable and
(ii) Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements and Fee Letters shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof at
least five Business Days prior to any such distribution of proceeds, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Lender, Arranger, Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank, Hedge Bank or Arranger not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have (i) acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a Lender party hereto and
(ii) accepted the terms of the Intercreditor Agreement and the appointment of
Bank of America as the initial collateral agent under the Intercreditor
Agreement.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a

 

108



--------------------------------------------------------------------------------

potential Cash Management Bank) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the collateral agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
collateral agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the collateral
agent under the Loan Documents) as if set forth in full herein with respect
thereto. For the avoidance of doubt, the Lenders hereby acknowledge and agree
that Bank of America may continue to act as Administrative Agent hereunder
although a successor collateral agent may have been appointed pursuant to the
terms of the Intercreditor Agreement.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Total Lenders,
Required Term Lenders or Required Revolver Lenders, as applicable (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

109



--------------------------------------------------------------------------------

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Total
Lenders, Required Term Lenders or Required Revolver Lenders, as applicable (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV, in any amendment or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

110



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Total
Lenders and the Required Revolver Lenders shall have the right (in consultation
with the Borrower so long as there exists no Event of Default), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Total Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Total Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and

 

111



--------------------------------------------------------------------------------

decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Sole Book Manager, Arrangers, Co-Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.05, 2.08 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due to the Administrative Agent under Sections
2.05, 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

112



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01.

Upon request by the Administrative Agent at any time, the Required Total Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

113



--------------------------------------------------------------------------------

9.12 Intercreditor Agreement.

(a) Each Lender acknowledges that because (i) Collateral is being granted to
secure both the Secured Parties and the Noteholders and (ii) there are mandatory
prepayment provisions in both this Agreement and the Indenture, it is necessary
for the Secured Parties under this Agreement and the Noteholders to enter into
an intercreditor arrangement to provide that such Collateral is securing the
Secured Obligations on a pari passu basis and that the mandatory prepayments
from Dispositions will be shared among the Secured Parties and the Noteholders
as provided in Section 2.04(b)(ii).

(b) Notwithstanding the provisions in this Agreement and/or any other Loan
Document, each Lender and Secured Party agrees to each of the terms and
provisions of the Intercreditor Agreement;

(c) Each Lender and Secured Party agrees to be bound by the terms and provisions
of the Intercreditor Agreement;

(d) Each Lender and Secured Party agrees and acknowledges that each
representation, warranty and covenant made by the Administrative Agent on its
behalf in the Intercreditor Agreement is hereby made by each such Lender and
Secured Party herein (and fully incorporated herein by reference) and each
Lender and Secured Party acknowledges and agrees that the Administrative Agent
was authorized to make each such representation, warranty and covenant in the
Intercreditor Agreement on its behalf;

(e) Each Lender and Secured Party agrees to comply with, and perform its
obligations under, the terms and provisions of the Intercreditor Agreement; and

(f) Each Lender and Secured Party agrees and acknowledges that any authority,
right or action granted to the Administrative Agent by the Lenders and/or the
Secured Parties hereunder, or under any other Loan Document, may be exercised by
the Collateral Agent as if such authority, right or action was granted to the
Collateral Agent directly by each Lender hereunder.

Notwithstanding anything herein to the contrary, so long as the Intercreditor
Agreement is in full force and effect:

(i) the Administrative Agent and each Lender hereby delegate to the Collateral
Agent the power and authority in the Collateral Agent’s exclusive and sole
discretion, to exercise any and all discretion granted herein and in the other
Loan Documents to the Administrative Agent in connection with the Collateral and
the Collateral Documents,

(ii) any item, document, certificate or monies delivered by the Borrower to the
Collateral Agent in connection with the Collateral and as required by the
Collateral Documents, shall, so long as the Collateral Agent and the
Administrative Agent are both Bank of America, constitute delivery to the
Administrative Agent.

 

114



--------------------------------------------------------------------------------

Each Lender further acknowledges and agrees that the terms and provisions of the
Intercreditor Agreement govern and control over the terms and provisions of this
Agreement and the other Loan Documents. Notwithstanding the foregoing or
anything herein, any other Loan Document or in the Intercreditor Agreement to
the contrary, the Borrower may not rely on this provision or on the terms of the
Intercreditor Agreement.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Total Lenders and the Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall (or shall effectively):

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
payment; provided, however, that (i) only the consent of the Required Total
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate and (ii) the consent of the Required Revolver Lenders and Required
Total Lenders (and not the consent of each Lender entitled to such payment)
shall be necessary to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 2.11(a), Section 2.12 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

(f) (i) change the definition of “Required Total Lenders” without the written
consent of each Lender; or (ii) make any material change to any provision of
this Section without the written consent of each Lender; or (iii) change any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder (other than the definitions
specified in

 

115



--------------------------------------------------------------------------------

the following clause (iv)), without the written consent of each Lender; or
(iv) change the definition of “Required Revolver Lenders” without the written
consent of each Revolver Lender or change the definition of “Required Term
Lenders,” without the written consent of each Term Loan Lender;

(g) release all or substantially all of the value of the Guaranty without the
written consent of each Lender;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender;

(i) release (i) or impair any portion of the Collateral or any Lien thereon or
(ii) any Loan Party from the Guaranty or impair the value of the Guaranty, in
each case of (i) and (ii) preceding, in any transaction or series of related
transactions in a manner that is not on a pari passu basis among all Secured
Parties, without the written consent of the Required Revolver Lenders and the
Required Term Lenders;

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Loan Facility, the Required Term Lenders,
and (iii) if such Facility is the Revolving Credit Facility, the Required
Revolver Lenders;

(k) waive any condition set forth in Section 4.02 without the consent of the
Required Revolver Lenders, or, in the case of the initial Credit Extension,
without the written consent of each Lender;

(l)(i) change or amend any of Sections 2.01(a), 2.03, or 2.05, or take any
action or amend any definition that has the effect of changing or amending such
Sections, (ii) waive compliance with or amend or modify any financial covenant
hereunder (or defined term used therein) or take any action or amend any
definition that has the effect of waiving compliance with or amending or
modifying any financial covenant hereunder (or any defined term used therein),
or (iii) change, amend or waive any Default or Event of Default under
Section 8.01(a) (or take any action or amend any definition or provision that
has the effect of changing, amending or waiving such Default or Event of
Default), in each case, without the written consent of the Required Revolver
Lenders; or

(m) change or amend any of Sections 2.02, 2.04, 2.06, 2.07, 2.08, 2.09, 2.10,
2.11, 2.13, or Article III, or take any action or amend any definition that has
the effect of changing or amending such Sections or Article, in each case to the
extent that any such change or amendment would effect any Committed Loan or any
Revolver Lender, without the written consent of the Required Revolver Lenders
and the Required Total Lenders; provided further, that notwithstanding anything
in this Agreement or in any other Loan Document to the contrary, the provisions
of Section 2.04(b) may not be waived or amended in any manner that affects any
Lender under a Facility without the written consent of (A) if such Facility is
the Term Facility, the Required Term Lenders, and (B) if such Facility is the
Revolver Credit Facility, the Required Revolver Lenders;

 

116



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless
consented to in writing and signed by the L/C Issuer in addition to the Lenders
required above, (A) change or amend the definition of “Defaulting Lenders” or
any of Sections 2.14, 2.15, 10.04 or Article IX, or (B) otherwise affect the
rights or duties of the L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless consented to in writing and signed by
the Administrative Agent in addition to the Lenders required above, (A) change
or amend the definition of “Defaulting Lenders” or any of Sections 2.14, 2.15,
10.04 or Article IX, (B) change or amend the Intercreditor Agreement, or
(C) otherwise affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) Section 10.06(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; (iv) notwithstanding anything to the
contrary herein, Secured Cash Management Agreements may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) notwithstanding anything to the contrary herein, Letter of Credit
Applications may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (vi) notwithstanding anything
to the contrary herein, the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) no amendment, waiver or consent which
would otherwise require the consent of such Lender under any of subsections (b),
(c) or (d) of this Section 10.01 may be given without the consent of such Lender
if such amendment, waiver or consent would, upon its consummation, result in the
disproportionate treatment of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

117



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

118



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Term Loan Notices or any
conversion or continuation) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies.

(a) No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (and, if applicable, the Collateral Agent) in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that

 

119



--------------------------------------------------------------------------------

the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.12), (d) any Lender from
demanding or bringing an action to collect any amount due and payable to such
Lender, or (e) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Total Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Total Lenders, enforce any rights and remedies available to it
and as authorized by the Required Total Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including
without limitation the reasonable fees, charges and disbursements of (A) counsel
for the Administrative Agent other than fees for in-house counsel and
(B) advisors for the Administrative Agent, provided that, so long as there
exists no Default, the Borrower shall not be required to pay costs associated
with more than one advisor engaged on behalf of the Administrative Agent in
addition to legal advisors), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The Administrative
Agent and the Lenders reserve the right, at any time at their sole option and in
their sole discretion, to engage advisors, including without limitation,
financial advisors, to advise and consult with the Administrative Agent and the
Lenders on behalf of the Administrative Agent and the Lenders only, with a scope
determined by the Administrative Agent and the Required Total Lenders in their
sole discretion, all at the sole expense of the Borrower (all costs and expenses
of which are to be promptly reimbursed by the Borrower); provided that, so long
as there exists no Default, only one advisor in addition to legal counsel shall
be engaged on behalf of the Administrative Agent at the expense of the Borrower.
The Borrower covenants and agrees to promptly pay any required retainer and
invoice, and to promptly cooperate and cause the advisors to promptly cooperate
with the Administrative Agent, the Lenders and any advisor or

 

120



--------------------------------------------------------------------------------

consultant to the Administrative Agent and the Lenders, including without
limitation, providing full access to all requested information, management and
advisors (together with copies of all requested information).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and Collateral Agent (and any sub-agents of either
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, a
percentage of such unpaid amount equal to the sum of such Lender’s Revolver
Applicable Percentage or Term Loan Applicable Percentage, or both as applicable
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the

 

121



--------------------------------------------------------------------------------

foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent

 

122



--------------------------------------------------------------------------------

of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f), or (iv) to an SPC in accordance with the provisions of
Section 10.06(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Non-Defaulting Lender, an Affiliate of a Non-Defaulting Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of (I) the Commitment (which for this purpose includes
Committed Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Committed Loans of the
assigning Lender subject to each such assignment and (II) Term Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

123



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment of (2) such assignment is to a
Non-Defaulting Lender, an Affiliate of a Non-Defaulting Lender or an Approved
Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Revolving Lender; provided that, if any Revolving Lender
is a Defaulting Lender, the consent of the Administrative Agent will be required
for assignments to such Revolving Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Committed Loan Note

 

124



--------------------------------------------------------------------------------

and/or a Term Loan Note, as applicable, to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries ) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

125



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g) Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Non-Defaulting Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.11(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

 

126



--------------------------------------------------------------------------------

(i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to Section 10.06(b), Bank of America may, upon 30
days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the event
of any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any

 

127



--------------------------------------------------------------------------------

Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent and subject to the
Intercreditor Agreement, to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall

 

128



--------------------------------------------------------------------------------

constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Administrative
Agent or the L/C Issuer may, at the sole expense of the Borrower, or the
Borrower may, at its sole expense and effort, in each case upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other

 

129



--------------------------------------------------------------------------------

amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF

 

130



--------------------------------------------------------------------------------

THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY AGREES THAT SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH ON SCHEDULE 10.02 OR ON ITS
ADMINISTRATIVE QUESTIONNAIRE, AS APPLICABLE, OR AT SUCH OTHER ADDRESS OF WHICH
THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT TO SECTION 10.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Arrangers is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any of the Arrangers
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates

 

131



--------------------------------------------------------------------------------

may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor any of the Arrangers has any obligation to disclose any
of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

10.18 Amendment, Restatement, Extension, Renewal and Consolidation of Existing
Agreements. Upon the first date of satisfaction of each of the conditions set
forth in Sections 4.01, and 4.03 this Agreement shall be deemed to amend and
restate, extend, renew and consolidate in their entirety the Existing Credit
Agreement and the Existing Term Loan Agreement, at which time the Administrative
Agent, each Lender and the Borrower hereby agree that (a) the Commitment of each
Lender shall be as set forth in the definition of such term in this Agreement,
and (b) the Loans outstanding under the Existing Credit Agreement and the
Existing Term Loan Agreement, and all accrued and unpaid interest thereon, and
all accrued and unpaid fees and expenses under the Existing Agreements, shall be
extended, renewed, and deemed to be outstanding and owed (not extinguished or
novated) by the Borrower and shall be governed by this Agreement; provided,
however, that, except as otherwise provided in the Loan Documents, in no event
shall the Liens or Guaranties securing the Existing Agreements or the
obligations thereunder be deemed affected hereby, it being the intent and
agreement of the Loan Parties that the Guaranties and the Liens on the
Collateral granted to secure the obligations of the Loan Parties in connection
with each of the Existing Agreements, shall not be extinguished and shall remain
valid, binding and enforceable securing the obligations under each of the
Existing Agreements as amended and restated hereby. Notwithstanding anything
herein or in any Loan Document to the contrary, the Existing Agreements shall
remain in effect until the Closing Date. If the Closing Date has not occurred on
or before March 1, 2010, this Agreement shall be of no further force and effect.

10.19 Release of Collateral.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall release all or substantially all of the Collateral, and
this provision may not be waived or amended without the consent of each Lender.

 

132



--------------------------------------------------------------------------------

(b) The Borrower covenants and agrees that each reference herein to the
Administrative Agent relating to (i) the Collateral, the Guaranty or any other
Collateral Document, or any of the rights and remedies of the Administrative
Agent in connection therewith, (ii) any mandatory prepayment under
Section 2.04(b) or (iii) any other matter or provision subject to the
Intercreditor Agreement, shall be a reference to the Collateral Agent to the
extent the Intercreditor Agreement is in full force and effect.

10.20 Release. In order to induce the Administrative Agent and the Lenders to
enter into this Agreement, the Borrower and each other Loan Party acknowledges
and agrees that: (i) none of the Loan Parties or any of their Affiliates have
any claim or cause of action against the Administrative Agent, any Lender or any
Affiliate of any Lender (or any of their respective directors, officers,
employees or agents); (ii) none of the Loan Parties or any of their Affiliates
have any offset right, counterclaim, right of recoupment or any defense of any
kind against the Loan Parties’ or any of their Affiliates’ obligations,
indebtedness or liabilities to the Administrative Agent, any Lender or any
Affiliate of any Lender; and (iii) each of the Administrative Agent, the Lenders
and their Affiliates has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Loan Parties and any of their Affiliates.
Each of the Loan Parties and their Affiliates wishes to eliminate any
possibility that any past conditions, acts, omissions, events, circumstances or
matters would impair or otherwise adversely affect any of the Administrative
Agent’s, the Lenders’ and their Affiliates’ rights, interests, contracts,
collateral security or remedies. Therefore, each of the Loan Parties and each of
their Affiliates unconditionally and irrevocably remises, acquits, waives and
fully and forever releases and discharges (A) any and all liabilities,
obligations, duties, promises or indebtedness of any kind of the Administrative
Agent, the Lenders, the L/C Issuer, all respective Affiliates and subsidiaries
of the Administrative Agent, the Lenders, and the L/C Issuer, their respective
officers, servants, employees, agents, attorneys, principals, directors and
shareholders, and their respective heirs, legal representatives, successors and
assigns (collectively, the “Released Lender Parties”), except the obligations to
be performed by the Administrative Agent or any Lender on or after the date
hereof as expressly stated in this Agreement and the other Loan Documents, and
(B) all claims, demands, obligations, remedies, suits, damages, liabilities,
offsets, causes of action, right of recoupment, suits or defenses of any kind
whatsoever (if any), whether arising at law or in equity, whether known or
unknown, suspected or claimed, whether arising under common law, in equity or
under statute, which the Borrower ever had or now has against the Released
Lender Parties, or which any Loan Party or any of their Affiliates might
otherwise have against any of the Released Lender Parties, in either case (A) or
(B), on account of any past or presently existing condition, act, omission,
event, contract, liability, obligation, indebtedness, claim, cause of action,
defense, circumstance or matter of any kind. Each of the Loan Parties and each
of their Affiliates agree not to sue any of the Released Lender Parties or
prosecute or cause to be commenced or prosecuted, or in any way assist any other
person or entity in suing, prosecuting or causing to be commenced any suit or
prosecution of any of the Released Lender Parties. This release provision may be
pleaded as a full and complete defense to, and may be used as the basis for an
injunction against, any action, suit, or other proceeding which may be
instituted, prosecuted, or attempted in breach of the release contained herein.
The agreements of the Borrower and the Loan Parties set forth in this
Section 10.20 shall survive termination of this Agreement and the Loan
Documents.

10.21 Time of the Essence. Time is of the essence of the Loan Documents.

 

133



--------------------------------------------------------------------------------

10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

134



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MEDIA GENERAL, INC. By:  

/s/ John A. Schauss

Name:   John A. Schauss Title:   VP - Finance and CFO



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Antonikia (Toni) Thomas
Name:   Antonikia (Toni) Thomas Title:   Assistant Vice President

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer By:   /s/ Kevin M. Behan Name:
  Kevin M. Behan Title:   SVP

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Co-Syndication Agent and a Lender By:   /s/ Nick Hahn Name:
  Nick Hahn Title:   Director

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Co-Syndication
Agent and a Lender By:   /s/ David Noda Name:   David Noda Title:   VP & Manager

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Jonathan C. Tutor Name:   Jonathan C. Tutor
Title:   Senior Vice President

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as a Co-Documentation Agent and a Lender By:  
/s/ H. Christopher DeCotiis Name:   H. Christopher DeCotiis Title:   SVP

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:   /s/ Bertram Tang Name:   Bertram
Tang Title:   Authorized Signatory

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ Yoshihiro Hyakutome
Name:   Yoshihiro Hyakutome Title:   General Manager

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Russ Lyons Name:  
Russ Lyons Title:   Director

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender By:   /s/ L.F. Todd Name:   L.F. Todd Title:  
Managing Director

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Co-Documentation Agent and a Lender By:   /s/
Brenda S. Insull Name:   Brenda S. Insull Title:   Authorized Signatory

 

Second Amended and Restated Credit Agreement - Signature Page



--------------------------------------------------------------------------------

RATIFICATION OF LOAN PARTIES AND GUARANTORS

Each of the undersigned Loan Parties and Guarantors hereby (a) acknowledges and
consents to the foregoing Second Amended and Restated Credit Agreement and the
Borrower’s execution thereof; (b) joins the foregoing Second Amended and
Restated Credit Agreement for the purpose of consenting to and being bound by
the provisions thereof; (c) ratifies and confirms all of their respective
obligations and liabilities under the Loan Documents to which any of them is a
party and ratifies and confirms that such obligations and liabilities extend to
and continue in effect with respect to, and continue to guarantee and secure, as
applicable, the Obligations of the Borrower under the Second Amended and
Restated Credit Agreement; (d) acknowledges and confirms that the liens and
security interests granted by such Loan Party pursuant to the Loan Documents are
and continue to be valid and perfected first priority liens and security
interests (subject only to Liens permitted under Section 7.01 of the Second
Amended and Restated Credit Agreement) that secure all of the Obligations on and
after the Closing Date; (e) acknowledges and agrees that such Loan Party does
not have any claim or cause of action against any of the Administrative Agent,
the Lenders, the L/C Issuer, any of their respective Affiliates and
subsidiaries, or any of their respective officers, servants, employees, agents,
attorneys, principals, directors and shareholders, or their respective heirs,
legal representatives, successors and assigns; (f) acknowledges, affirms and
agrees that such Loan Party does not have any defense, claim, cause of action,
counterclaim, offset or right of recoupment of any kind or nature against any of
their respective obligations, indebtedness or liabilities to the Administrative
Agent or any Lender or any of their Affiliates and (g) acknowledges, affirms and
agrees with each term of the Second Amended and Restated Credit Agreement,
including, without limitation, Section 10.20 thereof.

[Signature Page Follows.]



--------------------------------------------------------------------------------

The Guarantors and Loan Parties: BIRMINGHAM BROADCASTING CO., INC. BIRMINGHAM
BROADCASTING (WVTM-TV), LLC BLOCKDOT, INC. DEALTAKER, INC. MEDIA GENERAL
COMMUNICATIONS HOLDINGS, LLC MEDIA GENERAL COMMUNICATIONS, INC. MEDIA GENERAL
OPERATIONS, INC. NES II, INC. PROFESSIONAL COMMUNICATIONS SYSTEMS, INC. VIRGINIA
PAPER MANUFACTURING CORP.

By:

 

/s/ John A. Schauss

Name:

  John A. Schauss

Title:

 

Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 12, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Media General,
Inc., a Virginia corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.

The undersigned hereby requests (select one or both):

¨ A Borrowing of Committed Loans     ¨ A conversion or continuation of Committed
Loans

1. On                                               (a Business Day).

2. In the amount of $                                             .

3. Comprised of                                              .

        [Type of Committed Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of months          or
         days.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement. The Borrower hereby
certifies that (i) it is in compliance with all provisions of Section 4.02 of
the Agreement, and (ii) each provision of Section 4.02 of the Agreement is true
and correct, including without limitation Section 4.02(e) thereof, as set forth
in detail on Schedule 1 attached hereto.

 

MEDIA GENERAL, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1 TO COMMITTED LOAN NOTICE

Certificate of Media General, Inc.

Delivered in Connection with

Committed Loan Notice

Compliance with Section 4.02(e)

Date:                     

Section 7.11 (a) – Maximum Leverage Ratio.

 

A.     Indebtedness on Borrowing Date:

   $             

B.     Net obligations under Swap Contracts not currently due and payable:

   $             

C.     Borrowings to be borrowed under Committed Loan Notice delivered
concurrently herewith:

   $             

D.     All other borrowings to be made on the date hereof:

   $             

E.     Total Indebtedness (Line A minus Line B, plus Line C, plus Line D):

   $             

F.      Consolidated EBITDA on the most recently submitted Compliance
Certificate:

   $             

G.     Leverage Ratio (Line E divided by Line F):

                



--------------------------------------------------------------------------------

Maximum permitted:

 

Period

   Maximum
Leverage Ratio

December 28, 2009 through March 28, 2010

   6.50 to 1.00

March 29, 2010 through June 27, 2010

   6.80 to 1.00

June 28, 2010 through September 26, 2010

   7.60 to 1.00

September 27, 2010 through December 26, 2010

   7.60 to 1.00

December 27, 2010 through March 27, 2011

   7.50 to 1.00

March 28, 2011 through June 26, 2011

   7.75 to 1.00

June 27, 2011 through September 25, 2011

   8.00 to 1.00

September 26, 2011 through December 25, 2011

   7.75 to 1.00

December 26, 2011 through March 25, 2012

   7.25 to 1.00

March 26, 2012 through June 24, 2012

   6.75 to 1.00

June 25, 2012 through September 23, 2012

   6.00 to 1.00

September 24, 2012 through December 30, 2012 and thereafter

   5.00 to 1.00



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM LOAN NOTICE

Date:                    , 20            

To: Bank of America, N.A., as Administrative Agent

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 12, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Media General,
Inc., a Virginia corporation (the “Borrower”), the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests:

 

  ¨ A conversion or continuation of Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $            .

 

  3. Comprised of             .

[Type of Loan requested

 

  4. For Eurodollar Rate Loans: with an Interest Period of              months
or             days.

 

MEDIA GENERAL, INC., as Borrower By:  

 

Name:    

 

Title:    

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERM LOAN NOTE

US$            February 12, 2010

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined),
$            (                    DOLLARS), which is the principal amount of the
Term Loan made on the Funding Date by the Lender to the Borrower under that
certain Second Amended and Restated Credit Agreement, dated as of February 12,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term Loan Note is one of the Term Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Term Loan Note is
also entitled to the benefits of the Guaranty and the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Term Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.

This Term Loan Note is given in replacement of and substitution for (but not in
extinguishment or novation) [(1) and evidences the Loans made pursuant to that
certain Credit Agreement dated as of August 8, 2006 among the Borrower, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as administrative agent, and the
lenders party thereto, including the Lender, as amended, and (2)] that certain
Note, dated March 14, 2005, executed by the Borrower and payable to the order of
the Lender in the principal amount of [$            ].



--------------------------------------------------------------------------------

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

MEDIA GENERAL, INC., By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMMITTED LOAN NOTE

 

US$                        February 12, 2010

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Committed Loan from time to time made by the Lender to the Borrower under
that certain Second Amended and Restated Credit Agreement, dated as of
February 12, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of the
Committed Loan made by the Lender from the date of such Committed Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Committed Loan Note is one of the Committed Loan Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Committed Loan
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Committed Loan Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Committed Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Committed Loan Note.



--------------------------------------------------------------------------------

This Committed Loan Note is given in replacement of and substitution for (but
not in extinguishment or novation) [(1)] that certain Note, dated March 14,
2005, executed by the Borrower and payable to the order of the Lender in the
principal amount of [$            ] [and (2) evidences the Loans made pursuant
to that certain Credit Agreement dated as of August 8, 2006 among the Borrower,
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as administrative
agent, and the lenders party thereto, including the Lender, as amended].

THIS COMMITTED LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.

 

MEDIA GENERAL, INC., By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 12, 2010 (such agreement, together with all amendments and
restatements, the “Agreement;” the terms defined therein being used herein as
therein defined), among Media General, Inc., a Virginia corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on behalf of
the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and



--------------------------------------------------------------------------------

[select one:]

[to the knowledge of the undersigned during such fiscal period, (a) the Borrower
performed and observed in all material respects each covenant and condition of
the Loan Documents applicable to it, and (b) the undersigned has no knowledge
that any Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

5. During the fiscal quarter period of the Parent ended as of the above date,
the Borrower was in compliance with Section 2.04(b)(vi) of the Agreement. The
following prepayments were made in accordance with Section 2.04(b)(vi) during
the most recently completed fiscal quarter of the Borrower:

Date(s) and Amount(s) of prepayment(s):                                 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                ,                     .

 

MEDIA GENERAL, INC.

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.       Section 7.11(a) – Maximum Leverage Ratio.      A.      Indebtedness at
Statement Date:    $                       B.      Net obligations under Swap
Contracts not currently due and payable:    $                       C.     
EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):        1.    Net Income for the Subject Period:   
$                         2.    To the extent deducted in calculating such Net
Income, Interest Expense during the Subject Period:    $                        
3.    To the extent deducted in calculating such Net Income, provision for
income taxes during the Subject Period:    $                         4.    To
the extent deducted in calculating such Net Income, depreciation expenses during
the Subject Period:    $                         5.    To the extent deducted in
calculating such Net Income, amortization expenses during the Subject Period:   
$                         6.    To the extent deducted in calculating such Net
Income, all film amortization charges, less any film cash payments:   
$                         7.    To the extent deducted in calculating such Net
Income, non-recurring non-cash reductions of Net Income during the Subject
Period which will not represent a cash item in such period or any future period:
   $                         8.    To the extent deducted in calculating such
Net Income, actual one-time cash employment severance costs paid during the
Subject Period (up to $15,000,000 in the aggregate for all periods):   
$                         9.    To the extent deducted in calculating such Net
Income, actual costs paid for (or reimbursements with respect to), any
appraisals required pursuant to the Agreement during the Subject Period:   
$                    



--------------------------------------------------------------------------------

    10.   To the extent deducted in calculating such Net Income, cash receipts
in respect of non-cash increases deducted from EBITDA during the Subject Period:
   $                         11.   To the extent deducted in calculating such
Net Income, actual shutdown expenses paid during the Subject Period (up to
$10,000,000 in the aggregate for all periods):    $                         12.
  To the extent deducted in calculating such Net Income, actual costs paid, or
reimbursement payments paid by the Borrower, with respect to any advisor engaged
on behalf of the Administrative Agent during the Subject Period:   
$                         13.   To the extent included in calculating such Net
Income, benefits for Federal, state, local and foreign income taxes payable with
respect to the Borrower and its Subsidiaries during the Subject Period:   
$                         14.   To the extent included in calculating such Net
Income, non-cash additions to Net Income during the Subject Period:   
$                         15.   To the extent included in calculating such Net
Income, cash payments made with respect to non-cash charges added back during
the Subject Period (if otherwise excluded):    $                         16.  
EBITDA (Lines I.C.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 + 12 - 13 - 14 -
15):    $                      

D.

    Leverage Ratio [(Line I.A - Line I.B) ÷ Line C.16]:   
               to 1.00



--------------------------------------------------------------------------------

    Maximum permitted:                  

Period

  

Maximum
Leverage Ratio

  December 28, 2009 through March 28, 2010    6.50 to 1.00   March 29, 2010
through June 27, 2010    6.80 to 1.00   June 28, 2010 through September 26, 2010
   7.60 to 1.00   September 27, 2010 through December 26, 2010    7.60 to 1.00  
December 27, 2010 through March 27, 2011    7.50 to 1.00   March 28, 2011
through June 26, 2011    7.75 to 1.00   June 27, 2011 through September 25, 2011
   8.00 to 1.00   September 26, 2011 through December 25, 2011    7.75 to 1.00  
December 26, 2011 through March 25, 2012    7.25 to 1.00   March 26, 2012
through June 24, 2012    6.75 to 1.00   June 25, 2012 through September 23, 2012
   6.00 to 1.00   September 24, 2012 through December 30, 2012 and thereafter   
5.50 to 1.00

 

II.     Section 7.11(b) – Consolidated Fixed Charge Coverage Ratio.      A.     
Interest Expense during the Subject Period:    $                       B.     
Aggregate principal amount of all regularly scheduled principal
payments/redemptions of debt for borrowed money paid during the Subject Period:
   $                       C.      All Restricted Payments paid in cash during
the Subject Period:    $                       D.      Aggregate amount of taxes
paid in cash during the Subject Period (without giving effect to any tax
refunds):    $                       E.      Consolidated Fixed Charges (Lines
II.A + B + C + D):    $                       F.      EBITDA during the Subject
Period (Line I.C.16 above):    $                       G.      Capital
Expenditures made during the Subject Period:    $                       H.     
Consolidated Fixed Charge Coverage Ratio ((Line II.F - Line II.G) ÷ Line II.E):
                  to 1.00



--------------------------------------------------------------------------------

   Minimum permitted:                

Period

  

Minimum
Consolidated Fixed
Charge Coverage
Ratio

  December 28, 2009 through March 28, 2010    1.80 to 1.00   March 29, 2010
through June 27, 2010    1.40 to 1.00   June 28, 2010 through September 26, 2010
   1.20 to 1.00   September 27, 2010 through December 26, 2010    1.00 to 1.00  
December 27, 2010 through March 27, 2011    1.00 to 1.00   March 28, 2011
through June 26, 2011    1.00 to 1.00   June 27, 2011 through September 25, 2011
   1.00 to 1.00   September 26, 2011 through December 25, 2011    1.00 to 1.00  
December 26, 2011 through March 25, 2012    1.20 to 1.00   March 26, 2012
through June 24, 2012    1.40 to 1.00   June 25, 2012 through September 23, 2012
   1.60 to 1.00   September 24, 2012 through December 30, 2012 and thereafter   
1.80 to 1.00 III.     Section 7.11(c) – Capital Expenditures.     

A.

     Aggregate Capital Expenditures made during fiscal year through Statement
Date:    $                    



--------------------------------------------------------------------------------

  B.   Maximum permitted:   

 

Fiscal Year

  

Amount

2009

   $ 25,000,000

2010

   $ 35,000,000

2011

   $ 35,000,000

2012

   $ 35,000,000

2013

   $ 35,000,000

 

    C.   Carryover from prior fiscal year (if applicable):   
$                      

D.

  Maximum Capital Expenditures permitted (applicable amount from Line III.B +
Line III.C):    $                     IV.     Section 7.11(d) – Contribution to
any Pension Plan.     

A.

  Pension plan contributions made during fiscal year through Statement Date:   
$                    

 

  B.   Maximum permitted:   

 

Fiscal Year

  

Amounts

2010    $20,000,000 2011    Minimum
contribution in
accordance with
§ 7.11(d)(ii) 2012 and thereafter    Minimum
contribution in
accordance with
§ 7.11(d)(iii)

 

V.     Section 2.04(b)(i) - Excess Cash Flow.      A.      EBITDA during fiscal
year through Statement Date (Line I.C.16 above plus EBITDA from previous Subject
Periods, as applicable)    $                       B.      Tax refunds received
by the Loan Parties in cash during fiscal year through Statement Date   
$                       C.      To the extent not already deducted from EBITDA,
Consolidated Interest Charges actually paid in cash by the Borrower and its
Subsidiaries during fiscal year through Statement Date:    $                    
  D.      To the extent not already deducted from EBITDA, scheduled principal
repayments, to the extent actually made, of Term Loans and voluntary prepayments
of Loans actually made (excluding voluntary prepayments that do not reduce the
Aggregate Commitments) during fiscal year through Statement Date:   
$                    



--------------------------------------------------------------------------------

E.     To the extent not already deducted from EBITDA, income taxes actually
paid in cash by the Borrower and its Subsidiaries during fiscal year through
Statement Date:

   $                     

F.      To the extent not already deducted from EBITDA, Adjusted Working Capital
of such Person as determined on the Statement Date less the Adjusted Working
Capital as determined on the first day of the fiscal year, plus all Restricted
Payments made during fiscal year through Statement Date (excluding Restricted
Payments made to any Loan Party):

   $                     

G.     To the extent not already deducted from EBITDA, Capital Expenditures
actually paid by the Borrower and its Subsidiaries during fiscal year through
Statement Date:

   $                     

H.     To the extent not already deducted from EBITDA, Investments made during
fiscal year through Statement Date that were permitted by Section 7.02(d):

   $                     

I.       To the extent added back to EBITDA, actual one-time cash employment
severance costs paid during fiscal year through Statement Date:

   $                     

J.      To the extent added back to EBITDA, actual shutdown expenses paid during
fiscal year through Statement Date:

   $                     

K.     To the extent added back to EBITDA, actual costs paid for (or
reimbursements with respect to), any appraisals required pursuant to the
Agreement during fiscal year through Statement Date:

   $                     

L.     To the extent added back to EBITDA, actual costs paid, or reimbursement
payments paid by the Borrower, with respect to any advisor engaged on behalf of
the Administrative Agent during fiscal year through Statement Date:

   $                     



--------------------------------------------------------------------------------

M.    To the extent included in the calculation of EBITDA and the calculation of
Excess Cash Flow only, cash tax refunds actually received in an aggregate amount
up to $28,500,000 during the 2010 fiscal year (applicable to Excess Cash Flow
requirement for fiscal year 2010 only):

   $                     

N.     To the extent not accounted for in the calculation of EBITDA and not
already adjusted for in the determination of Adjusted Working Capital, cash
contributions made during fiscal year through Statement Date to any Pension Plan
of the Borrower in accordance with the terms of Section 7.11(d):

   $                     

O.     Excess Cash Flow (Line V.A + B – (Line V.C + D + E + F + G + H + I + J +
K + L + M + N)):

   $                     

[On Compliance Certificates delivered for fiscal year ends only beginning with
fiscal year end 2010]:

 

P.      Amount of prepayment due in accordance with Section 2.04(b)(i):

 

   $                     

Amount required:

 

If Line I.D is equal to or less than 5.00 to 1.00, 50% of Line V.O. If Line I.D
is greater than 5.00 to 1.00, 100% of Line V.O.

  

VI.   Section 2.04(b)(vi) – Cash and Cash Equivalents.

  

A.     Sum of cash (other than cash in the form of uncollected funds) and Cash
Equivalents as of the Statement Date subject to the prepayment obligation:

   $                     

Maximum Permitted (before prepayment is required): $15,000,000. Any excess shall
be paid in accordance with Section 2.04(b)(vi).

  

D.     Amount of prepayment required in accordance with Section 2.04(b)(vi):

   $                     



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit facility included in such
facility) and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1. Assignor:                                         

2. Assignee:                                          [and is an
Affiliate/Approved Fund of [identify Lender]1]

3. Borrower(s): Media General, Inc.

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

 

1

Select as applicable.



--------------------------------------------------------------------------------

5. Credit Agreement: Second Amended and Restated Credit Agreement, dated as of
February 12, 2010, among Media General, Inc., the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer,
and Collateral Agent

6. Assigned Interest:

 

Facility Assigned2

        Aggregate Amount of
Commitment/Loans
for all Lenders*    Amount of
Commitment/Loans
Assigned*    Percentage
Assigned of
Commitment/Loans3     CUSIP Number        $                                    
$                                                                  %           $
                                    $                                    
                             %           $                                     $
                                                                 %   

[7. Trade Date:                                 ]4

Effective Date:                                 , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. "Revolving Credit
Commitment", "Term Loan Commitment", etc.).

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

 

Title:

[Consented to:]6

By:

 

 

 

Title:

 

5

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT G

SECOND RESTATED GUARANTY

THIS SECOND RESTATED GUARANTY AGREEMENT (this agreement, together with all
amendments and restatements and Joinders, this “Guaranty Agreement”), dated as
of February 12, 2010, made by each of the signatories hereto and each other
Person who becomes a party hereto pursuant to Section 23 (including any
permitted successors and assigns, collectively, the “Guarantors” and each a
“Guarantor”) in favor of BANK OF AMERICA, N.A., as Collateral Agent for its
benefit and the benefit of each Bank Secured Party.

BACKGROUND.

Media General, Inc., a Virginia corporation (“Company”), Bank of America, N.A.,
as Revolver Agent and L/C Issuer, and the lenders party thereto have entered
into the Amended and Restated Credit Agreement dated as of March 14, 2005 (such
agreement, together with all amendments prior to the date of this Guaranty
Agreement, the “Revolver Credit Agreement”).

Company, Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Term Agent, and
the lenders party thereto have entered into the Credit Agreement dated as of
August 6, 2006 (such agreement, together with all amendments prior to the date
of this Guaranty Agreement, the “Term Loan Agreement”).

Company, Collateral Agent, Bank Agent and Term Agent have entered into the
Intercreditor and Collateral Agency Agreement dated as of December 19, 2008
(such agreement, together with all amendments prior to the date of this Guaranty
Agreement, the “Intercreditor Agreement”).

Company, Bank of America, N.A., as Bank Agent and L/C Issuer, and the Bank
Lenders party thereto have entered into the Second Amended and Restated Credit
Agreement dated as of February 12, 2010 (the “Credit Agreement”), which restates
in their entirety the Revolver Credit Agreement and the Term Loan Agreement.

Company and The Bank of New York Mellon, as Trustee, have entered into the
Indenture dated as of February 12, 2010.

Company, Collateral Agent, Bank Agent and Trustee have entered into the Amended
and Restated Intercreditor and Collateral Agency Agreement dated as of
February 12, 2010, which restates in its entirety the Existing Intercreditor
Agreement (such agreement, together with all amendments and restatements, the
“Intercreditor Agreement”).

Bank Lenders have severally agreed to make Bank Loans under the Credit Agreement
to the Company and the L/C Issuer has agreed to issue Letters of Credit under
the Credit Agreement for the account of the Company, in each case, for such
purposes and upon the terms and subject to the conditions set forth therein.

Hedge Banks have severally agreed to make financial accommodations for the
account of Company pursuant to Secured Hedge Agreements.



--------------------------------------------------------------------------------

Cash Management Banks have severally agreed to make financial accommodations for
the account of Company pursuant to Secured Cash Management Agreements.

Company is a member of an affiliated group of corporations, limited liability
companies and partnerships that includes each Guarantor.

Company and Guarantors are engaged in related businesses, and each Guarantor
will derive substantial direct and indirect benefit from the making of the Bank
Loans, the issuances of the Letters of Credit, the financial accommodations
pursuant to Secured Hedge Agreements and the financial accommodations pursuant
to Secured Cash Management Agreements.

AGREEMENT.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the applicable Bank Secured Parties to
(a) make the Bank Loans and issue Letters of Credit under the Credit Agreement
and to extend other credit and financial accommodations under the Bank Loan
Documents, and (b) make financial accommodations under Secured Hedge Agreements
and Secured Cash Management Agreements, each Guarantor hereby agrees with
Collateral Agent, for its benefit and the benefit of Bank Secured Parties, as
follows:

ARTICLE XI. DEFINED TERMS.

11.01 As used herein, the following terms have the following meaning:

“Joinder” means a Guaranty Joinder in substantially the form of Exhibit A.

“Release Date” means the date on which Liens securing the Obligations may be
released pursuant to Credit Agreement Section 9.10(a)(i).

11.02 Unless otherwise defined herein, terms herein shall have the meanings
given to them in the Intercreditor Agreement either as defined therein or as
incorporated thereto by reference to the Credit Agreement.

11.03 The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty Agreement shall refer to this Guaranty Agreement as a
whole and not to any particular provision of this Guaranty Agreement, and
section and paragraph references are to this Guaranty Agreement unless otherwise
specified.

11.04 The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE XII. GUARANTEE.

12.01 Subject to the provisions of Section 3, each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees to Collateral
Agent, for it and the benefit of Bank Secured Parties and their respective
successors, endorsees, transferees and assigns, the prompt and complete payment
and performance by Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.



--------------------------------------------------------------------------------

12.02 Each Guarantor further agrees to pay or reimburse Collateral Agent and
each of the Bank Secured Parties for all their respective costs and expenses
(including, without limitation, the fees and disbursements of any counsel to
Collateral Agent and any of the Bank Secured Parties) which may be paid or
incurred by any of such Persons in enforcing or preserving any rights under this
Guaranty Agreement, including, without limitation, any rights with respect to,
or collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Guarantor under this Guaranty Agreement.
With respect to each Guarantor, this Guaranty Agreement shall remain in full
force and effect until the earlier to occur of (i) the Release Date, and
(ii) the release of this Guaranty Agreement as to such Guarantor in accordance
with Section 2(f) (the “Guaranty Termination Date”).

12.03 Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guaranty Agreement or affecting the rights and remedies of
Collateral Agent or any Bank Secured Party hereunder.

12.04 No payment or payments made by Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by Collateral Agent or
any Bank Secured Party from Company, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment or payments, other than payments made by such
Guarantor in respect of the Obligations or payments received or collected from
such Guarantor in respect of the Obligations, remain liable for the Obligations
until the Guaranty Termination Date, subject to Section 3 below.

12.05 Each Guarantor agrees that all payments under this Guaranty Agreement
shall be made to Collateral Agent for the benefit of Bank Secured Parties.
Notwithstanding the preceding sentence if, at any time any Guarantor shall make
any payment to any Bank Secured Party on account of its liability hereunder, it
will notify Collateral Agent in writing that such payment is made under this
Guaranty Agreement for such purpose and promptly forward such payment, together
with any necessary endorsement, to Collateral Agent.

12.06 The Guaranty Agreement shall be released as to a specific Guarantor in
accordance with the terms of Section 9.10(b) of the Credit Agreement.

ARTICLE XIII. FRAUDULENT TRANSFER LIMITATION. ANYTHING CONTAINED IN THIS
GUARANTY AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER SHALL BE LIMITED TO A MAXIMUM AGGREGATE AMOUNT EQUAL TO THE
LARGEST AMOUNT THAT WOULD NOT RENDER ITS OBLIGATIONS HEREUNDER SUBJECT TO
AVOIDANCE AS A FRAUDULENT TRANSFER OR CONVEYANCE UNDER SECTION 548 OF TITLE 11
OF THE UNITED STATES CODE OR ANY APPLICABLE PROVISIONS OF COMPARABLE STATE LAW



--------------------------------------------------------------------------------

(COLLECTIVELY, THE “FRAUDULENT TRANSFER LAWS”), IN EACH CASE AFTER GIVING EFFECT
TO ALL OTHER LIABILITIES OF SUCH GUARANTOR, CONTINGENT OR OTHERWISE, THAT ARE
RELEVANT UNDER THE FRAUDULENT TRANSFER LAWS (SPECIFICALLY EXCLUDING, HOWEVER,
ANY LIABILITIES OF SUCH GUARANTOR IN RESPECT OF INTERCOMPANY INDEBTEDNESS TO THE
COMPANY OR OTHER AFFILIATES OF THE COMPANY TO THE EXTENT THAT SUCH INDEBTEDNESS
WOULD BE DISCHARGED IN AN AMOUNT EQUAL TO THE AMOUNT PAID BY SUCH GUARANTOR
HEREUNDER) AND AFTER GIVING EFFECT AS ASSETS TO THE VALUE (AS DETERMINED UNDER
THE APPLICABLE PROVISIONS OF THE FRAUDULENT TRANSFER LAWS) OF ANY RIGHTS TO
SUBROGATION OR CONTRIBUTION OF SUCH GUARANTOR PURSUANT TO (A) APPLICABLE LAW OR
(B) ANY AGREEMENT PROVIDING FOR AN EQUITABLE ALLOCATION AMONG SUCH GUARANTOR AND
OTHER AFFILIATES OF THE COMPANY OF OBLIGATIONS ARISING UNDER GUARANTIES BY SUCH
PARTIES.

ARTICLE XIV. RIGHT OF CONTRIBUTION. THE GUARANTORS DESIRE TO ALLOCATE AMONG
THEMSELVES, IN A FAIR AND EQUITABLE MANNER, THEIR OBLIGATIONS ARISING UNDER THIS
GUARANTY AGREEMENT. ACCORDINGLY, IN THE EVENT ANY PAYMENT OR DISTRIBUTION IS
MADE BY ANY GUARANTOR UNDER THIS GUARANTEE (A “FUNDING GUARANTOR”) THAT EXCEEDS
ITS FAIR SHARE (AS DEFINED BELOW), THAT FUNDING GUARANTOR SHALL BE ENTITLED TO A
CONTRIBUTION FROM EACH OF THE OTHER GUARANTORS IN THE AMOUNT OF SUCH OTHER
GUARANTOR’S FAIR SHARE SHORTFALL (AS DEFINED BELOW), WITH THE RESULT THAT ALL
SUCH CONTRIBUTIONS WILL CAUSE EACH GUARANTOR’S AGGREGATE PAYMENTS (AS DEFINED
BELOW) TO EQUAL ITS FAIR SHARE. “FAIR SHARE” MEANS, WITH RESPECT TO A GUARANTOR
AS OF ANY DATE OF DETERMINATION, AN AMOUNT EQUAL TO (A) THE RATIO OF (I) THE
ADJUSTED MAXIMUM AMOUNT (AS DEFINED BELOW) WITH RESPECT TO SUCH GUARANTOR TO
(II) THE AGGREGATE OF THE ADJUSTED MAXIMUM AMOUNTS WITH RESPECT TO ALL
GUARANTORS, MULTIPLIED BY (B) THE AGGREGATE AMOUNT PAID OR DISTRIBUTED ON OR
BEFORE SUCH DATE BY ALL FUNDING GUARANTORS UNDER THIS GUARANTEE IN RESPECT OF
THE OBLIGATIONS GUARANTEED. “FAIR SHARE SHORTFALL” MEANS, WITH RESPECT TO A
GUARANTOR AS OF ANY DATE OF DETERMINATION, THE EXCESS, IF ANY, OF THE FAIR SHARE
OF SUCH GUARANTOR OVER THE AGGREGATE PAYMENTS OF SUCH GUARANTOR. “ADJUSTED
MAXIMUM AMOUNT” MEANS, WITH RESPECT TO A GUARANTOR, THE MAXIMUM AGGREGATE AMOUNT
OF THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS GUARANTY AGREEMENT, DETERMINED
IN ACCORDANCE WITH SECTION 3; PROVIDED THAT SOLELY FOR PURPOSES OF CALCULATING
THE “ADJUSTED MAXIMUM AMOUNT” WITH RESPECT TO ANY GUARANTOR FOR PURPOSES OF THIS
SECTION 4, THE ASSETS OR LIABILITIES ARISING BY VIRTUE OF ANY RIGHTS TO OR
OBLIGATIONS OF CONTRIBUTION HEREUNDER SHALL NOT BE CONSIDERED AS ASSETS OR
LIABILITIES OF SUCH GUARANTOR. “AGGREGATE PAYMENTS” MEANS, WITH RESPECT TO A



--------------------------------------------------------------------------------

GUARANTOR AS OF ANY DATE OF DETERMINATION, THE AGGREGATE AMOUNT OF ALL PAYMENTS
AND DISTRIBUTIONS MADE ON OR BEFORE SUCH DATE BY SUCH GUARANTOR IN RESPECT OF
THIS GUARANTY AGREEMENT (INCLUDING, WITHOUT LIMITATION, IN RESPECT OF THIS
SECTION 4). THE AMOUNTS PAYABLE AS CONTRIBUTIONS HEREUNDER SHALL BE DETERMINED
AS OF THE DATE ON WHICH THE RELATED PAYMENT OR DISTRIBUTION IS MADE BY THE
APPLICABLE FUNDING GUARANTOR. THE ALLOCATION AMONG GUARANTORS OF THEIR
OBLIGATIONS AS SET FORTH IN THIS SECTION 4 SHALL NOT BE CONSTRUED IN ANY WAY TO
LIMIT THE LIABILITY OF ANY GUARANTOR HEREUNDER.

ARTICLE XV. RIGHT OF SET-OFF. IN ADDITION TO ANY RIGHTS AND REMEDIES COLLATERAL
AGENT AND OF THE BANK SECURED PARTIES PROVIDED BY LAW (INCLUDING, WITHOUT
LIMITATION, OTHER RIGHTS OF SET-OFF), EACH GUARANTOR HEREBY IRREVOCABLY
AUTHORIZES COLLATERAL AGENT AND EACH BANK SECURED PARTY AT ANY TIME AND FROM
TIME TO TIME WITHOUT PRIOR NOTICE TO SUCH GUARANTOR OR ANY OTHER GUARANTOR, ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY EACH GUARANTOR TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY SUCH
GUARANTOR HEREUNDER (WHETHER AT THE STATED MATURITY OF THE OBLIGATIONS, BY
ACCELERATION OR OTHERWISE) TO SET OFF AND APPROPRIATE AND APPLY AGAINST SUCH
AMOUNT, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND
ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED AT ANY TIME
HELD OR OWING BY SUCH BANK SECURED PARTY (OR ANY BRANCH OR AGENCY THEREOF) TO OR
FOR THE CREDIT OR THE ACCOUNT OF COLLATERAL AGENT OR SUCH GUARANTOR, WHETHER OR
NOT COLLATERAL AGENT OR SUCH BANK SECURED PARTY HAS MADE ANY DEMAND FOR PAYMENT.
COLLATERAL AGENT AND EACH BANK SECURED PARTY SHALL NOTIFY SUCH GUARANTOR (AND
EACH BANK SECURED PARTY SHALL NOTIFY COLLATERAL AGENT) PROMPTLY OF ANY SUCH
SET-OFF AND THE APPLICATION MADE BY COLLATERAL AGENT OR SUCH BANK SECURED PARTY,
PROVIDED THAT, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.

ARTICLE XVI. NO SUBROGATION, CONTRIBUTION, REIMBURSEMENT OR INDEMNITY.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS GUARANTY AGREEMENT, EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS WHICH MAY HAVE ARISEN IN
CONNECTION WITH THE GUARANTEES CONTAINED IN THIS GUARANTY AGREEMENT TO BE
SUBROGATED TO ANY OF THE RIGHTS (WHETHER CONTRACTUAL, UNDER THE UNITED STATES
BANKRUPTCY CODE (OR SIMILAR ACTION UNDER ANY SUCCESSOR LAW OR UNDER ANY
COMPARABLE LAW), INCLUDING SECTION



--------------------------------------------------------------------------------

509 THEREOF, UNDER ANY OTHER DEBTOR RELIEF LAW, UNDER COMMON LAW OR OTHERWISE)
OF COLLATERAL AGENT AND ANY OF THE BANK SECURED PARTIES AGAINST THE COMPANY OR
AGAINST COLLATERAL AGENT AND ANY BANK SECURED PARTY FOR THE PAYMENT OF THE
OBLIGATIONS UNTIL THE DATE WHICH IS 91 DAYS AFTER THE GUARANTY TERMINATION DATE.
EACH GUARANTOR HEREBY FURTHER IRREVOCABLY WAIVES ALL CONTRACTUAL, COMMON LAW,
STATUTORY AND OTHER RIGHTS OF REIMBURSEMENT, CONTRIBUTION, EXONERATION OR
INDEMNITY (OR ANY SIMILAR RIGHT) FROM OR AGAINST THE COMPANY OR ANY OTHER PERSON
WHICH MAY HAVE ARISEN IN CONNECTION WITH THE GUARANTEES CONTAINED IN THIS
GUARANTY AGREEMENT UNTIL THE DATE WHICH IS 91 DAYS AFTER THE GUARANTY
TERMINATION DATE. UNTIL THE DATE WHICH IS 91 DAYS AFTER THE GUARANTY TERMINATION
DATE, IF ANY AMOUNT SHALL BE PAID BY OR ON BEHALF OF THE COMPANY TO ANY
GUARANTOR ON ACCOUNT OF ANY OF THE RIGHTS WAIVED IN THIS SECTION 6, SUCH AMOUNT
SHALL BE HELD BY SUCH GUARANTOR IN TRUST, SEGREGATED FROM OTHER FUNDS OF SUCH
GUARANTOR, AND SHALL, FORTHWITH UPON RECEIPT BY SUCH GUARANTOR, BE TURNED OVER
TO COLLATERAL AGENT IN THE EXACT FORM RECEIVED BY SUCH GUARANTOR (DULY INDORSED
BY SUCH GUARANTOR TO COLLATERAL AGENT, IF REQUIRED), TO BE APPLIED AGAINST THE
OBLIGATIONS, WHETHER MATURED OR UNMATURED, AS PROVIDED IN THE INTERCREDITOR
AGREEMENT. THE PROVISIONS OF THIS SECTION 6 SHALL SURVIVE THE TERMINATION OF THE
GUARANTEES CONTAINED IN THIS GUARANTY AGREEMENT.

ARTICLE XVII. AMENDMENTS, ETC. WITH RESPECT TO THE OBLIGATIONS: WAIVER OF
RIGHTS. EACH GUARANTOR SHALL REMAIN OBLIGATED HEREUNDER NOTWITHSTANDING THAT,
WITHOUT ANY RESERVATION OF RIGHTS AGAINST ANY GUARANTOR AND WITHOUT NOTICE TO OR
FURTHER ASSENT BY ANY GUARANTOR, ANY DEMAND FOR PAYMENT OF ANY OF THE
OBLIGATIONS MADE BY COLLATERAL AGENT OR ANY BANK SECURED PARTY MAY BE RESCINDED
BY SUCH PARTY AND ANY OF THE OBLIGATIONS CONTINUED, AND THE OBLIGATIONS, OR THE
LIABILITY OF ANY OTHER PARTY UPON OR FOR ANY PART THEREOF, OR ANY COLLATERAL
SECURITY OR GUARANTEE THEREFOR OR RIGHT OF OFFSET WITH RESPECT THERETO, MAY,
FROM TIME TO TIME, IN WHOLE OR IN PART, BE RENEWED, EXTENDED, AMENDED, MODIFIED,
ACCELERATED, COMPROMISED, WAIVED, SURRENDERED OR RELEASED, AND THE CREDIT
AGREEMENT, ANY OTHER BANK LOAN DOCUMENTS, ANY SECURED HEDGE AGREEMENT, ANY
SECURED CASH MANAGEMENT AGREEMENT, OR ANY OTHER DOCUMENTS EXECUTED AND DELIVERED
IN CONNECTION THEREWITH MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR TERMINATE, IN
WHOLE OR PART, FROM TIME TO TIME, AND ANY COLLATERAL SECURITY, GUARANTEE OR
RIGHT OF OFFSET AT ANY TIME EXISTING FOR THE PAYMENT OF THE OBLIGATIONS MAY BE
SOLD, EXCHANGED, WAIVED, SURRENDERED OR RELEASED. EACH GUARANTOR HEREBY
KNOWINGLY,



--------------------------------------------------------------------------------

INTENTIONALLY AND SPECIFICALLY WAIVES ANY RIGHTS IT MAY HAVE AT LAW OR IN EQUITY
TO REPUDIATE OR ABROGATE OR OTHERWISE DISCLAIM OR LIMIT ITS OBLIGATIONS
HEREUNDER AS A RESULT OF ANY OF THE FOREGOING. NEITHER COLLATERAL AGENT NOR ANY
BANK SECURED PARTY SHALL HAVE ANY OBLIGATION TO PROTECT, SECURE, PERFECT OR
INSURE ANY LIEN AT ANY TIME HELD BY OR FOR IT AS SECURITY FOR THE OBLIGATIONS OR
FOR THIS GUARANTY AGREEMENT OR ANY PROPERTY SUBJECT THERETO, AND EACH GUARANTOR
HEREBY KNOWINGLY, INTENTIONALLY AND SPECIFICALLY WAIVES ANY RIGHTS IT OTHERWISE
MAY HAVE AT LAW OR IN EQUITY IN THE EVENT OF ANY FAILURE BY COLLATERAL AGENT OR
ANY BANK SECURED PARTY TO SO PROTECT, SECURE, PERFECT OR INSURE ANY SUCH LIEN.
WHEN MAKING ANY DEMAND HEREUNDER AGAINST ANY OF THE GUARANTORS, COLLATERAL AGENT
OR ANY BANK SECURED PARTY MAY, BUT SHALL BE UNDER NO OBLIGATION TO, MAKE A
SIMILAR DEMAND ON THE COMPANY OR ANY OTHER GUARANTOR OR GUARANTOR, AND ANY
FAILURE BY COLLATERAL AGENT OR ANY BANK SECURED PARTY TO MAKE ANY SUCH DEMAND OR
TO COLLECT ANY PAYMENTS FROM THE COMPANY OR ANY SUCH OTHER GUARANTOR OR
GUARANTOR OR ANY RELEASE OF THE COMPANY OR SUCH OTHER GUARANTOR OR GUARANTOR
SHALL NOT RELIEVE ANY OF THE GUARANTORS IN RESPECT OF WHICH A DEMAND OR
COLLECTION IS NOT MADE OR ANY OF THE GUARANTORS NOT SO RELEASED OF THEIR SEVERAL
OBLIGATIONS OR LIABILITIES HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS
AND REMEDIES, EXPRESS OR IMPLIED, OR AS A MATTER OF LAW, OF COLLATERAL AGENT OR
ANY BANK SECURED PARTY AGAINST ANY OF THE GUARANTORS. FOR THE PURPOSES HEREOF,
“DEMAND” SHALL INCLUDE THE COMMENCEMENT AND CONTINUANCE OF ANY LEGAL
PROCEEDINGS.

ARTICLE XVIII. GUARANTY AGREEMENT ABSOLUTE AND UNCONDITIONAL. EACH GUARANTOR
WAIVES ANY AND ALL NOTICE OF THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY
OF THE OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY COLLATERAL AGENT OR ANY
BANK SECURED PARTY UPON THIS GUARANTY AGREEMENT OR ACCEPTANCE OF THIS GUARANTY
AGREEMENT, AND THE OBLIGATIONS, AND ANY OF THEM, SHALL CONCLUSIVELY BE DEEMED TO
HAVE BEEN CREATED, CONTRACTED OR INCURRED, OR RENEWED, EXTENDED, AMENDED OR
WAIVED, IN RELIANCE UPON THIS GUARANTY AGREEMENT; AND ALL DEALINGS BETWEEN THE
COMPANY AND ANY OF THE GUARANTORS, ON THE ONE HAND, AND COLLATERAL AGENT AND THE
BANK SECURED PARTIES, ON THE OTHER HAND, LIKEWISE SHALL BE CONCLUSIVELY PRESUMED
TO HAVE BEEN HAD OR CONSUMMATED IN RELIANCE UPON THIS GUARANTY AGREEMENT. EACH
GUARANTOR KNOWINGLY, INTENTIONALLY AND SPECIFICALLY WAIVES DILIGENCE,
PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND NOTICE OF DEFAULT OR NONPAYMENT TO
OR UPON THE COMPANY OR ANY OF THE GUARANTORS WITH RESPECT TO THE OBLIGATIONS.
EACH GUARANTOR UNDERSTANDS



--------------------------------------------------------------------------------

AND AGREES THAT THIS GUARANTY AGREEMENT SHALL BE CONSTRUED AS A CONTINUING,
ABSOLUTE AND UNCONDITIONAL GUARANTEE OF PAYMENT WITHOUT REGARD TO, AND HEREBY
IRREVOCABLY WAIVES ANY DEFENSES IT MAY NOW OR HEREAFTER HAVE IN ANY WAY RELATING
TO, THE FOLLOWING: (A) THE VALIDITY, REGULARITY OR ENFORCEABILITY OF THE CREDIT
AGREEMENT, ANY OTHER BANK LOAN DOCUMENT, ANY SECURED HEDGE AGREEMENT, ANY
SECURED CASH MANAGEMENT AGREEMENT, ANY OF THE OBLIGATIONS OR ANY OTHER
COLLATERAL SECURITY THEREFOR OR GUARANTEE OR RIGHT OF OFFSET WITH RESPECT
THERETO AT ANY TIME OR FROM TIME TO TIME HELD BY OR FOR COLLATERAL AGENT OR ANY
BANK SECURED PARTY, (B) ANY DEFENSE, SET-OFF OR COUNTERCLAIM (OTHER THAN A
DEFENSE OF PAYMENT OR PERFORMANCE) WHICH MAY AT ANY TIME BE AVAILABLE TO OR BE
ASSERTED BY THE COMPANY AGAINST COLLATERAL AGENT OR ANY BANK SECURED PARTY, OR
(C) ANY OTHER CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT NOTICE TO OR KNOWLEDGE OF
THE COMPANY OR SUCH GUARANTOR) WHICH CONSTITUTES, OR MIGHT BE CONSTRUED TO
CONSTITUTE, AN EQUITABLE OR LEGAL DISCHARGE OF THE COMPANY FOR THE OBLIGATIONS,
OR OF SUCH GUARANTOR UNDER THIS GUARANTY AGREEMENT, IN BANKRUPTCY OR IN ANY
OTHER INSTANCE, INCLUDING, WITHOUT LIMITATION, ANY DIMINUTION IN VALUE, FOR
WHATEVER REASON, OF ANY OF THE COLLATERAL SECURITY FOR THE OBLIGATIONS. WHEN
PURSUING ITS RIGHTS AND REMEDIES HEREUNDER AGAINST ANY GUARANTOR, COLLATERAL
AGENT OR A BANK SECURED PARTY MAY, BUT SHALL BE UNDER NO OBLIGATION TO, PURSUE
SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE COMPANY OR ANY OTHER PERSON
OR AGAINST ANY COLLATERAL SECURITY OR GUARANTEE FOR THE OBLIGATIONS OR ANY RIGHT
OF OFFSET WITH RESPECT THERETO (AND EACH GUARANTOR HEREBY KNOWINGLY,
INTENTIONALLY AND SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO REQUIRE
COLLATERAL AGENT OR A BANK SECURED PARTY TO DO SO), AND ANY FAILURE BY
COLLATERAL AGENT OR ANY BANK SECURED PARTY TO PURSUE SUCH OTHER RIGHTS OR
REMEDIES OR TO COLLECT ANY PAYMENTS FROM THE COMPANY OR ANY SUCH OTHER PERSON OR
TO REALIZE UPON ANY SUCH COLLATERAL SECURITY OR GUARANTEE OR TO EXERCISE ANY
SUCH RIGHT OF OFFSET, OR ANY RELEASE OF THE COMPANY OR ANY SUCH OTHER PERSON OR
ANY SUCH COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET, SHALL NOT RELIEVE
SUCH GUARANTOR OF ANY LIABILITY HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT THE
RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A MATTER OF LAW,
OF COLLATERAL AGENT OR BANK SECURED PARTIES AGAINST SUCH GUARANTOR. THIS
GUARANTY AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND BE BINDING IN
ACCORDANCE WITH AND TO THE EXTENT OF ITS TERMS UPON EACH GUARANTOR AND THE
SUCCESSORS AND ASSIGNS THEREOF, AND SHALL INURE TO THE BENEFIT OF COLLATERAL
AGENT AND BANK SECURED PARTIES, AND THEIR RESPECTIVE SUCCESSORS, ENDORSEES,
TRANSFEREES AND ASSIGNS, UNTIL THE GUARANTY TERMINATION DATE.



--------------------------------------------------------------------------------

ARTICLE XIX. REINSTATEMENT. THIS GUARANTY AGREEMENT SHALL CONTINUE TO BE
EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, OR ANY
PART THEREOF, OF ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE
RESTORED OR RETURNED BY COLLATERAL AGENT OR ANY BANK SECURED PARTY UPON THE
INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF THE
COMPANY OR ANY GUARANTOR, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A
RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, THE
COMPANY OR ANY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR OTHERWISE,
ALL AS THOUGH SUCH PAYMENTS HAD NOT BEEN MADE.

ARTICLE XX. PAYMENTS. EACH GUARANTOR HEREBY GUARANTEES THAT PAYMENTS HEREUNDER
WILL BE PAID TO COLLATERAL AGENT WITHOUT SET-OFF OR COUNTERCLAIM IN DOLLARS AND
IMMEDIATELY AVAILABLE FUNDS AT THE OFFICE OF COLLATERAL AGENT SET FORTH IN THE
INTERCREDITOR AGREEMENT.

ARTICLE XXI. REPRESENTATIONS AND WARRANTIES. EACH GUARANTOR HEREBY REPRESENTS
AND WARRANTS TO COLLATERAL AGENT AND EACH BANK SECURED PARTY THAT:

21.01 such Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the power and
authority and the legal right to own and operate its property, to lease the
property such Guarantor operates and to conduct the business in which such
Guarantor is currently engaged;

21.02 such Guarantor has the power and authority and the legal right to execute
and deliver, and to perform its obligations under, this Guaranty Agreement and
the other Bank Loan Documents to which it is a party, and has taken all
necessary action to authorize the execution, delivery and performance of this
Guaranty Agreement and each of the other Bank Loan Documents to which it is a
party;

21.03 this Guaranty Agreement and each of the other Bank Loan Documents to which
it is a party has been duly executed and delivered by such Guarantor and
constitutes the legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and general
equitable principles (whether considered in a proceeding in equity or at law);

21.04 the execution, delivery and performance of this Guaranty Agreement and the
other Bank Loan Documents to which it is a party will not (i) contravene the
terms of such Guarantor’s Organization Documents, (ii) violate any Law, (iii) be
in conflict with, result in a breach of, constitute (alone or with notice or
lapse of time or both) a default under or give rise to any right to accelerate
any material obligation under any Contractual Obligation of such Guarantor or
(iv) will not result in, or require, the creation or imposition of any Lien on
any of the properties of such Guarantor, or any revenues, income or profits
therefrom, whether now owned or hereafter acquired, pursuant to any order,
injunction, writ or decree of a Governmental Authority or any arbitral award to
which such Guarantor is subject or Contractual Obligation of such Guarantor
(other than Liens securing the Obligations);



--------------------------------------------------------------------------------

21.05 no action, consent or authorization of, registration or filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person (including, without limitation, any shareholder or any Affiliate of
such Guarantor) is required to be obtained or made by such Guarantor in
connection with the execution, delivery, performance, validity or enforceability
of this Guaranty Agreement or any other Bank Loan Document to which it is a
party other than such as have been obtained or made and are in full force and
effect;

21.06 no litigation is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or against any of such Guarantor’s
properties, revenues, income or profits therefrom with respect to this Guaranty
Agreement or any other Bank Loan Document to which it is a party or any of the
transactions contemplated hereby or thereby;

21.07 such Guarantor has good record and indefeasible title in fee simple to, or
a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, or a legal right to use, all its other property and
assets which are material to the operations of its business, and none of such
property is subject to any Lien of any nature whatsoever except for Liens
permitted under the Credit Agreement;

21.08 as of the date on which this representation and warranty is made or deemed
made, each of the Guarantors is Solvent, both before and after giving effect to
the transactions contemplated by the Bank Loan Documents, the Secured Hedge
Agreements and Secured Cash Management Agreements consummated on such date and
to the incurrence of all Indebtedness and other obligations incurred on such
date in connection with the Bank Loan Documents, the Secured Hedge Agreements
and Secured Cash Management Agreements; and

21.09 each of the other representations and warranties contained in Article V of
the Credit Agreement, insofar as such representations and warranties are
applicable to such Guarantor, is true and correct in all material respects.

Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the date of each extension of
credit under any Bank Loan Document, Secured Hedge Agreement and Secured Cash
Management Agreement, in each such case, on and as of such date of extension of
credit as though made hereunder on and as of such date.

All representations and warranties made hereunder and in any other Bank Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
Collateral Agent and each Bank Secured Party, regardless of any investigation
made by Collateral Agent or any Bank Secured Party or on their behalf and
notwithstanding that Collateral Agent or any Bank Secured Party may have had
notice or knowledge of any Default at the time of any credit extension, and
shall continue in full force and survive the Guaranty Termination Date.



--------------------------------------------------------------------------------

ARTICLE XXII. COVENANTS. EACH GUARANTOR HEREBY COVENANTS AND AGREES WITH
COLLATERAL AGENT AND EACH BANK SECURED PARTY THAT, FROM AND AFTER THE DATE OF
THIS GUARANTY AGREEMENT AND UNTIL THE OCCURRENCE OF THE GUARANTY TERMINATION
DATE, SUCH GUARANTOR SHALL NOT TAKE, AND SHALL REFRAIN FROM TAKING, ANY ACTION
THAT WOULD RESULT IN A BREACH OR VIOLATION OF ANY OF THE COVENANTS OF THE
COMPANY CONTAINED IN THE CREDIT AGREEMENT.

ARTICLE XXIII. AUTHORITY OF COLLATERAL AGENT. EACH GUARANTOR ACKNOWLEDGES THAT
THE RIGHTS AND RESPONSIBILITIES OF COLLATERAL AGENT UNDER THE GUARANTY AGREEMENT
WITH RESPECT TO ANY ACTION TAKEN BY COLLATERAL AGENT OR THE EXERCISE OR
NON-EXERCISE BY COLLATERAL AGENT OF ANY OPTION, RIGHT, REQUEST, JUDGMENT OR
OTHER RIGHT OR REMEDY PROVIDED FOR HEREIN OR RESULTING OR ARISING OUT OF THIS
GUARANTY AGREEMENT SHALL, AS AMONG COLLATERAL AGENT AND THE OTHER BANK SECURED
PARTIES BE GOVERNED BY THE INTERCREDITOR AGREEMENT AND BY SUCH OTHER AGREEMENTS
WITH RESPECT THERETO AS MAY EXIST FORM TIME TO TIME AMONG THEM, BUT, AS BETWEEN
COLLATERAL AGENT AND SUCH GUARANTOR, COLLATERAL AGENT SHALL BE CONCLUSIVELY
PRESUMED TO BE ACTING AS AGENT FOR THE OTHER BANK SECURED PARTIES WITH FULL AND
VALID AUTHORITY SO TO ACT OR REFRAIN FROM ACTING, AND NO GUARANTOR SHALL BE
UNDER ANY OBLIGATION, OR ENTITLEMENT, TO MAKE ANY INQUIRY RESPECTING SUCH
AUTHORITY.

ARTICLE XXIV. NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE EFFECTUATED IN THE MANNER PROVIDED FOR IN THE INTERCREDITOR
AGREEMENT; PROVIDED THAT IF A NOTICE OR COMMUNICATION HEREUNDER IS SENT TO A
GUARANTOR, SAID NOTICE SHALL BE ADDRESSED TO SUCH GUARANTOR, IN CARE OF THE
COMPANY.

ARTICLE XXV. COUNTERPARTS. THIS GUARANTY AGREEMENT MAY BE EXECUTED BY ONE OR
MORE OF THE GUARANTORS ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY
FACSIMILE OR ATTACHMENT TO ELECTRONIC TRANSMISSION), AND ALL OF SAID
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT. A SET OF THE COUNTERPARTS OF THIS GUARANTY AGREEMENT SIGNED BY ALL
THE GUARANTORS SHALL BE LODGED WITH COLLATERAL AGENT.

ARTICLE XXVI. SEVERABILITY. ANY PROVISION OF THE GUARANTY AGREEMENT WHICH IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.



--------------------------------------------------------------------------------

ARTICLE XXVII. INTEGRATION. THIS GUARANTY AGREEMENT REPRESENTS THE AGREEMENT OF
EACH GUARANTOR WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THERE ARE NO
PROMISES OR REPRESENTATIONS BY COLLATERAL AGENT OR ANY BANK SECURED PARTY
RELATIVE TO THE SUBJECT MATTER HEREOF NOT REFLECTED HEREIN.

ARTICLE XXVIII. AMENDMENTS IN WRITING; NO WAIVER; CUMULATIVE REMEDIES.

28.01 None of the terms or provisions of this Guaranty Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with the
provisions of the Credit Agreement.

28.02 Neither Collateral Agent nor any Bank Secured Party shall by any act
(except by a written instrument pursuant to this Section 18), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any default or in any breach of any of the terms and
conditions hereof. No failure to exercise, nor delay in exercising, on the part
of Collateral Agent or any Bank Secured Party, any right, power of privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power of privilege. A
waiver by Collateral Agent or any Bank Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Collateral Agent or such Bank Secured Party would otherwise have on
any future occasion.

28.03 The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

ARTICLE XXIX. SECTION HEADINGS. THE SECTION HEADINGS USED IN THIS GUARANTY
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE
CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION HEREOF.

ARTICLE XXX. SUCCESSORS AND ASSIGNS. THIS GUARANTY AGREEMENT SHALL BE BINDING
UPON THE SUCCESSORS AND ASSIGNS OF EACH GUARANTOR AND SHALL INURE TO THE BENEFIT
OF COLLATERAL AGENT AND BANK SECURED PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS; PROVIDED, THAT NO GUARANTOR MAY ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS GUARANTY AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF COLLATERAL
AGENT AND ANY SUCH PURPORTED ASSIGNMENT SHALL BE NULL AND VOID.

ARTICLE XXXI. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND
SERVICE OF PROCESS.



--------------------------------------------------------------------------------

31.01 THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, THAT COLLATERAL AGENT AND EACH
BANK SECURED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

31.02 EACH GUARANTOR, COLLATERAL AGENT AND EACH BANK SECURED PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH GUARANTOR, COLLATERAL AGENT AND EACH BANK SECURED
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH GUARANTOR, COLLATERAL AGENT AND EACH BANK SECURED PARTY,
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY AGREEMENT SHALL
AFFECT ANY RIGHT THAT COLLATERAL AGENT OR ANY BANK SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF OR ANY JURISDICTION.

31.03 EACH GUARANTOR, COLLATERAL AGENT AND EACH BANK SECURED PARTY, IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE
LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
COURT REFERRED TO IN SECTION 21(b). EACH GUARANTOR, COLLATERAL AGENT AND EACH
BANK SECURED PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT NOT
PROHIBITED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. THIS SECTION 21
SHALL SURVIVE THE TERMINATION OF THIS GUARANTY AGREEMENT, AND ANY SATISFACTION
AND DISCHARGE OF EACH GUARANTOR BY VIRTUE OF ANY PAYMENT, COURT ORDER, OR LAW.

ARTICLE XXXII. WAIVER OF RIGHT TO TRIAL BY JURY. EACH GUARANTOR, COLLATERAL
AGENT AND EACH BANK SECURED PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR



--------------------------------------------------------------------------------

INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH GUARANTOR, COLLATERAL AGENT
AND EACH BANK SECURED PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS
SECTION 22 SHALL SURVIVE THE TERMINATION OF THIS GUARANTY AGREEMENT, AND ANY
SATISFACTION AND DISCHARGE OF EACH GUARANTOR BY VIRTUE OF ANY PAYMENT, COURT
ORDER, OR LAW.

ARTICLE XXXIII. ADDITIONAL GUARANTORS. ANY PERSON WHO WAS NOT A “GUARANTOR”
UNDER THIS GUARANTY AGREEMENT AT THE TIME OF INITIAL EXECUTION HEREOF SHALL
BECOME A “GUARANTOR” HEREUNDER IF REQUIRED PURSUANT TO THE TERMS OF THE BANK
LOAN DOCUMENTS BY EXECUTING AND DELIVERING TO COLLATERAL AGENT A JOINDER. SUCH
PERSON SHALL ALSO DELIVER SUCH ITEMS TO COLLATERAL AGENT IN CONNECTION WITH THE
EXECUTION OF SUCH JOINDER AS REQUIRED BY THE TERMS OF THE BANK LOAN DOCUMENTS
AND THIS GUARANTY AGREEMENT. ANY SUCH PERSON SHALL THEREAFTER BE DEEMED A
“GUARANTOR” FOR ALL PURPOSES UNDER THIS GUARANTY AGREEMENT.

ARTICLE XXXIV. BANK LOAN DOCUMENT. THIS GUARANTY IS A BANK LOAN DOCUMENT.

ARTICLE XXXV. RESTATEMENT. THIS GUARANTY IS A RESTATEMENT OF, BUT NOT A RELEASE
OR NOVATION OF, (A) THE GUARANTY DATED AS OF DECEMBER 14, 2007 (“2007 REVOLVER
GUARANTY”), MADE BY CERTAIN GUARANTORS IN FAVOR OF BANK AGENT FOR THE BENEFIT OF
THE PARTIES DESCRIBED THEREIN, (B) THE GUARANTY DATED AS OF DECEMBER 14, 2007
(“2007 TERM GUARANTY”), MADE BY CERTAIN GUARANTORS IN FAVOR OF TERM AGENT FOR
THE BENEFIT OF THE PARTIES DESCRIBED THEREIN, AND (C) THE FIRST RESTATED
GUARANTY DATED AS OF DECEMBER 19, 2008 (“2008 GUARANTY”), MADE BY CERTAIN
GUARANTORS IN FAVOR OF COLLATERAL AGENT FOR THE BENEFIT OF THE PARTIES DESCRIBED
THEREIN. EACH GUARANTOR WHO IS A PARTY TO THE 2007 REVOLVER GUARANTY RATIFIES
AND CONFIRMS ITS OBLIGATIONS PURSUANT TO THE 2007 REVOLVER GUARANTY, AS RESTATED
BY THIS GUARANTY AGREEMENT. EACH GUARANTOR WHO IS A PARTY TO THE 2007 TERM
GUARANTY RATIFIES AND CONFIRMS ITS OBLIGATIONS PURSUANT TO THE 2007 TERM
GUARANTY, AS RESTATED BY THIS GUARANTY AGREEMENT. EACH GUARANTOR WHO IS A PARTY
TO THE 2008 GUARANTY RATIFIES AND CONFIRMS ITS OBLIGATIONS PURSUANT TO THE 2008
GUARANTY, AS RESTATED BY THIS GUARANTY



--------------------------------------------------------------------------------

AGREEMENT. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED AND
REVIEWED THE CREDIT AGREEMENT.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered by its duly authorized officer as of the day
and year first written above.

 

BIRMINGHAM BROADCASTING CO., INC. BIRMINGHAM BROADCASTING (WVTM-TV), LLC
BLOCKDOT, INC. DEALTAKER, INC. MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC MEDIA
GENERAL COMMUNICATIONS, INC. MEDIA GENERAL OPERATIONS, INC. NES II, INC.
PROFESSIONAL COMMUNICATIONS SYSTEMS, INC. VIRGINIA PAPER MANUFACTURING CORP. By:
 

 

Name:   John A. Schauss Title:  

 



--------------------------------------------------------------------------------

Exhibit A

GUARANTY JOINDER

THIS GUARANTY JOINDER dated                     , to the Second Restated
Guaranty dated as of February 12, 2010 (such agreement, together with all
amendments and restatements, the “Guaranty Agreement”), made by the parties
thereto (collectively, the “Guarantors”) in favor of Bank of America, N.A., as
Collateral Agent (in such capacity, the “Collateral Agent”).

BACKGROUND.

Capitalized terms not otherwise defined herein have the meaning specified in the
Guaranty Agreement. The Guaranty Agreement provides that additional parties may
become Guarantors under the Guaranty Agreement by execution and delivery of this
form of Joinder. Pursuant to the provisions of Section 23 of the Guaranty
Agreement, the undersigned is becoming a Guarantor under the Guaranty Agreement.
The undersigned desires to become a Guarantor under the Guaranty Agreement in
order to induce Bank Secured Parties to continue to make and maintain financial
accommodations under the Bank Loan Documents, Secured Hedge Agreements and
Secured Cash Management Agreements.

AGREEMENT.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce Bank Secured Parties to continue to make
and maintain financial accommodations under the Bank Loan Documents, Secured
Hedge Agreements and Secured Cash Management Agreements, the undersigned hereby
agrees with Collateral Agent, for its benefit and the benefit of Bank Secured
Parties, as follows:

1. Joinder. In accordance with the Guaranty Agreement, the undersigned hereby
becomes a Guarantor under the Guaranty Agreement with the same force and effect
as if it were an original signatory thereto as a Guarantor and the undersigned
hereby (a) agrees to all the terms and provisions of the Guaranty Agreement
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a “Guarantor” in the
Guaranty Agreement shall be deemed to include the undersigned.

2. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 11 of the Guaranty Agreement to
the same extent as each other Guarantor.

3. Notices. All communications and notices hereunder shall be in writing and
given as provided in the Guaranty Agreement.

4. Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, THAT COLLATERAL AGENT AND EACH
BANK SECURED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.



--------------------------------------------------------------------------------

5. Full Force of Guaranty Agreement. Except as expressly supplemented hereby,
the Guaranty Agreement remains in full force and effect in accordance with its
terms.

6. Counterparts. This Joinder may be executed in any number of counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

By:

Print Name: Print Title:



--------------------------------------------------------------------------------

ACCEPTED BY:

BANK OF AMERICA, N.A., as Collateral Agent

By:  

 

Print Name:  

 

Print Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H

 

 

 

AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

Dated as of February 12, 2010

By and Among

MEDIA GENERAL, INC.

as Company,

BANK OF AMERICA, N.A.,

as Collateral Agent,

BANK OF AMERICA, N.A.,

as Bank Agent,

And

THE BANK OF NEW YORK MELLON,

as Trustee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

     HEADING    PAGE SECTION 1.      Definitions.    2

Section 1.1.

     Definitions.    2

Section 1.2.

     Effectiveness of this Agreement.    10 SECTION 2.      Relationships Among
the Senior Secured Parties.    10

Section 2.1.

     Restrictions on Actions.    10

Section 2.2.

     Representations and Warranties.    11

Section 2.3.

     Cooperation; Accountings.    11

Section 2.4.

     Termination of Credit Agreement or 2010 Indenture.    12

Section 2.5.

     Application of Mandatory Prepayments.    12

Section 2.6.

     Prohibition on Contesting Liens    13

Section 2.7.

     Cash Collateral.    13

Section 2.8.

     Insurance    13

Section 2.9.

     Reinstatement    13 SECTION 3.      Appointment and Authorization of
Collateral Agent; Appointment of Co-Agents.    14

Section 3.1.

     Appointment and Authorization of Collateral Agent.    14

Section 3.2.

     Appointment of Co-Agents    14 SECTION 4.      Agency Provisions.    15

Section 4.1.

     Delegation of Duties.    15

Section 4.2.

     Exculpatory Provisions.    15

Section 4.3.

     Reliance by Collateral Agent.    17

Section 4.4.

     Knowledge or Notice of Default, Special Event of Default or Acceleration.
   17

Section 4.5.

     Non-Reliance on Collateral Agent and Other Senior Secured Parties.    17

Section 4.6.

     Intentionally Deleted.    18

Section 4.7.

     Collateral Agent in Its Individual Capacity.    19

Section 4.8.

     Successor Collateral Agent.    19 SECTION 5.      Actions by the Collateral
Agent.    20

Section 5.1.

     Duties and Obligations.    20

Section 5.2.

     Notification of Default or Acceleration.    20

Section 5.3.

     Actions of Collateral Agent; Exercise of Remedies.    21

Section 5.4.

     Instructions from Applicable Authorized Representative.    21

Section 5.5.

     Protective Advances.    21

Section 5.6.

     Changes to Security Documents.    21

Section 5.7.

     Release of Collateral and Guarantors.    22

Section 5.8.

     Other Actions.    23

Section 5.9.

     Distribution of Proceeds.    23

Section 5.10.

     Senior Preferential Payments and Special Collateral Account.    24

Section 5.11.

     Authorized Investments    26

Section 5.12.

     Restoration of Obligations    26

Section 5.13.

     Bankruptcy Preferences    26



--------------------------------------------------------------------------------

SECTION 6.

     Bankruptcy Proceedings.    26 SECTION 7.      Miscellaneous.    27

Section 7.1.

     Senior Secured Parties; Other Collateral.    27

Section 7.2.

     Marshalling.    27

Section 7.3.

     Consents, Amendments, Waivers.    28

Section 7.4.

     Governing Law; Jury Trial Waiver.    29

Section 7.5.

     Parties in Interest.    29

Section 7.6.

     Counterparts.    30

Section 7.7.

     Notices.    30

Section 7.8.

     Company.    30

Section 7.9.

     Amendment, Restatement, Extension, Renewal and Consolidation of Existing
Agreement.    31

Section 7.10.

     Submission to Jurisdiction Waivers; Consent to Service of Process.    31
Signature Page Notices    21



--------------------------------------------------------------------------------

ATTACHMENTS TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT:

Exhibit A – List of Security Documents

Exhibit B – Addresses of Authorized Representatives

Exhibit C – Joinder Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

THIS AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated as
of February 12, 2010 (this “Agreement”), is entered into by and among BANK OF
AMERICA, N.A., a national banking association, in its capacity as Collateral
Agent (as hereinafter defined), BANK OF AMERICA, N.A., a national banking
association, in its capacity as Bank Agent (as hereinafter defined) for each of
the Bank Secured Parties (as hereinafter defined), The Bank of New York Mellon,
in its capacity as Trustee (as hereinafter defined) for the Noteholder Secured
Parties (as hereinafter defined), and MEDIA GENERAL, INC., as the Company (as
hereinafter defined).

RECITALS:

A. Media General, Inc., a Virginia corporation (the “Company”), is concurrently
herewith entering into that certain Second Amended and Restated Credit Agreement
dated as of February 12, 2010 (the “Credit Agreement”) with Bank of America,
N.A., as Administrative Agent (the “Bank Agent”) and L/C Issuer, the other
agents party thereto, and the lenders from time to time party thereto
(collectively, the “Bank Lenders”) pursuant to which the Bank Lenders are
agreeing to provide, among other things, a revolving credit facility in an
aggregate amount not to exceed $70,000,000 and a term loan facility in an
aggregate amount not to exceed $400,000,000, which such loans and commitment
thereunder may be evidenced by notes (the “Bank Notes”).

B. The Company is concurrently herewith entering into that certain Indenture
dated as of February 12, 2010 (the “2010 Indenture”) with The Bank of New York
Mellon, as Trustee for the Noteholders (as defined below) (in such capacity, the
“Trustee”) and the Subsidiary Guarantors (as defined below), pursuant to which
Company is issuing senior secured notes in an aggregate principal amount of
$300,000,000 (together with any exchange notes issued pursuant to the 2010
Indenture as permitted by the Credit Agreement, the “2010 Senior Secured
Notes”).

C. The Senior Secured Obligations (as defined below), including without
limitation, the Bank Obligations (defined below) and the 2010 Senior Secured
Note Obligations (defined below) are concurrently herewith being absolutely,
unconditionally and irrevocably guaranteed by each Subsidiary named on the
acknowledgment following the signature pages hereof (the “Subsidiary
Guarantors”) pursuant to (i) the Second Restated Guaranty dated as of the date
hereof in favor of the Bank Secured Parties (the “Bank Guaranty Agreement”) and
(ii) Article X of the 2010 Indenture (the “Senior Secured Notes Guarantees”)
(the Bank Guaranty Agreement and Senior Secured Notes Guarantees are
collectively referred to herein as the “Guarantees”).

D. The Senior Secured Obligations will be secured equally and ratably by the
Collateral (as hereinafter defined) pursuant to those certain documents set
forth on Exhibit A hereto and administered in accordance with the terms and
conditions hereof. The Bank Secured Parties and the Noteholder Secured Parties
desire to appoint Bank of America, N.A. as the collateral agent (the “Collateral
Agent”) to act on behalf of the Senior Secured Parties (as hereinafter defined)
regarding the Collateral, all as more fully provided herein. The parties hereto
have entered into this Agreement to, among other things, define the rights,
duties, authority and responsibilities of the Collateral Agent and the
relationship between the Senior Secured Parties regarding their pari passu
interests in the Collateral.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE XXXVI. DEFINITIONS.

36.01 Definitions. Capitalized terms used herein but not defined herein shall
have the meanings ascribed thereto in the Credit Agreement as in effect on the
date hereof. The following terms shall have the meanings assigned to them in
this Section 1.1 or in the provisions of this Agreement referred to below:

“Additional Senior Secured Agreement” means any agreement entered into after the
date hereof in accordance with the 2010 Indenture and the Credit Agreement and
whereby the obligations thereunder are secured by all or any part of the
Collateral on a first-priority basis as permitted by the 2010 Indenture and the
Credit Agreement; provided that the Authorized Representative of such
obligations has executed a Joinder Agreement.

“Additional Senior Secured Party” means the holders of any Additional Senior
Secured Obligations, including any Noteholder that holds any Additional Senior
Secured Obligations, and any Authorized Representative with respect to any
Additional Senior Secured Obligations.

“Additional Senior Secured Obligations” means any obligations that are incurred
after the date hereof pursuant to an Additional Senior Secured Agreement in
accordance with the 2010 Indenture and the Credit Agreement and which are
secured by all or any part of the Collateral on a first-priority basis as
permitted by the 2010 Indenture and the Credit Agreement.

“Agreement” shall have the meaning assigned thereto in the Preamble hereof, and
shall include this agreement as amended, supplemented, replaced, restated or
otherwise modified in accordance with its terms.

“Applicable Authorized Representative” means (i) until the earlier of (x) the
Discharge of Bank Obligations and (y) the first Non-Controlling Authorized
Representative Enforcement Date, the Bank Agent and (ii) thereafter, the
Authorized Representative that was the Major Non-Controlling Authorized
Representative on the date described in clause (i) shall be the Applicable
Authorized Representative for the period until the earlier of (x) the date of
prepayment in full in cash of the Series of Senior Secured Obligations
represented by such Authorized Representative and (y) the next following
Non-Controlling Authorized Representative Enforcement Date.

“Authorized Representative” means (i) in the case of any Bank Obligations or the
Bank Secured Parties, the Bank Agent, (ii) in the case of the 2010 Senior
Secured Notes Obligations or the Noteholders, the Trustee and (iii) in the case
of any Series of Additional Senior Secured Obligations or Additional Senior
Secured Parties that become subject to this Agreement, the Authorized
Representative named for such Series in the applicable Joinder Agreement.

“Bank Agent” means the party identified as such in the Recitals hereof, and its
successors and permitted assigns.



--------------------------------------------------------------------------------

“Bank Guaranty Agreement” shall have the meaning assigned thereto in the
Recitals hereof, and shall include such agreement as amended, supplemented,
replaced, restated or otherwise modified from time to time.

“Bank Lender Exposure” means, as of any date of determination, for any Bank
Lender, the sum, without duplication, of (a) such Bank Lender’s pro rata portion
of the Total Outstandings as of such date and (b) such Bank Lender’s pro rata
portion of the unfunded Aggregate Commitment as of such date; provided, that, if
(1) a Bankruptcy Proceeding with respect to the Company or any Subsidiary
Guarantor has been commenced, (2) any of the Senior Secured Obligations have
been accelerated (which acceleration has not been rescinded) and the Collateral
Agent shall have received notice of such acceleration, (3) such Bank Lender has
terminated its Commitment or (4) an Event of Default under the Credit Agreement
shall exist and such Bank Lender shall not have, concurrently with its delivery
of any instructions to the Collateral Agent, acknowledged in writing its
willingness to continue to fund borrowing requests by the Company, participate
in L/C Exposure and otherwise extend credit, in each case, in accordance with
the Credit Agreement (or, if such Bank Lender is also the L/C Issuer, its
willingness to issue Letters of Credit requested by the Company), then “Bank
Lender Exposure” means, as of such date of determination, for such Bank Lender,
such Bank Lender’s pro rata portion of the Total Outstandings as of such date.

“Bank Lenders” means those parties identified as such in the Recitals hereof,
and their successors and permitted assigns.

“Bank Loan Documents” means the “Loan Documents” as defined in the Credit
Agreement, and all other agreements, documents, certificates and instruments
relating to, arising out of, or in any way connected therewith or any of the
transactions contemplated thereby, including the Secured Cash Management
Agreements and the Secured Hedge Agreements.

“Bank Loans” shall have the meaning assigned to the defined term “Loans” in the
Credit Agreement.

“Bank Notes” shall have the meaning assigned thereto in the Recitals hereof.

“Bank Obligations” shall have the meaning assigned to the defined term
“Obligations” in the Credit Agreement.

“Bank Secured Parties” means the “Secured Parties” as defined in the Credit
Agreement.

“Bankruptcy Proceeding” means, with respect to any Person, a general assignment
by such Person for the benefit of its creditors, or the institution by or
against such Person of any proceeding seeking relief as debtor, or seeking to
adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
Debtor Relief Law for such Person or for any substantial part of its property.

“Capital Stock” shall have the meaning assigned to such term in the Security
Agreement.

“Cash Equivalent Investments” means (a) direct obligations of the United States
government or any agencies thereof and obligations guaranteed by the United
States government, in each case having remaining terms to maturity of not more
than 30 days; and (b) certificates of deposit, time deposits and acceptances,
having remaining terms to maturity of not more than 30



--------------------------------------------------------------------------------

days issued by United States banks which have a combined capital and surplus of
at least $500,000,000 and having an “A” rating or better assigned thereto by
Standard & Poor’s Ratings Group, a Division of The McGraw Hill Companies, Inc.
or Moody’s Investors Service, Inc.

“Collateral” means all collateral under the Security Documents including all
(a) cash proceeds of such collateral at any time held by the Collateral Agent,
the Bank Agent, the Trustee or any other Senior Secured Party under the Bank
Loan Documents or the 2010 Indenture Documents or any Additional Senior Secured
Agreement and (b) all cash deposits maintained by the Company or any Subsidiary
Guarantor with any Senior Secured Party or with any affiliate of a Senior
Secured Party that is subject to the exercise of any setoff rights of any Senior
Secured Party.

“Collateral Agent” means the party identified as such in the Recitals hereof,
and its successors and permitted assigns in such capacity.

“Commitment” means the commitment of the Bank Lenders to fund further borrowing
requests by the Company, participate in L/C Exposure and otherwise extend
credit, in each case, in accordance with the Credit Agreement.

“Company” means that party identified as such in the Recitals hereof, and its
successors and permitted assigns.

“Composite Exposure” means the sum of the aggregate amount of Bank Lender
Exposure and the aggregate outstanding principal amount of indebtedness
evidenced by the 2010 Senior Secured Notes and any Additional Senior Secured
Agreement.

“Controlling Secured Parties” means, with respect to any Collateral, the holders
of the Series of Senior Secured Obligations whose Authorized Representative is
the Applicable Authorized Representative.

“Credit Agreement” shall have the meaning assigned thereto in the Recitals
hereof, and shall include such agreement as amended, supplemented, replaced,
restated, Refinanced or otherwise modified in accordance with its terms.

“Default” means an Event of Default, and any event or condition, the occurrence
of which would, with the lapse of time or the giving of notice, or both,
constitute an Event of Default.

“Discharge of Bank Obligations” means, except to the extent otherwise expressly
provided in Section 5.13:

(a) the full cash payment of the Bank Obligations, including any interest, fees
and other charges accruing during a Bankruptcy Proceeding (other than
outstanding Letters of Credit and Cash Management and contingent indemnification
obligations except as provided in clause (d) below);

(b) termination or expiration of all commitments, if any, to extend credit that
would constitute Bank Obligations;



--------------------------------------------------------------------------------

(c) termination or cash collateralization (in an amount and in the manner
required by the Credit Agreement) of all outstanding Letters of Credit and
inchoate or contingent Bank Obligations (or delivery of a standby letter of
credit acceptable to Bank Agent in its discretion, in the amount of required
cash collateral);

(d) arrangements satisfactory to the applicable Cash Management Banks and Hedge
Banks have been made with respect to all Secured Cash Management Agreements and
all Secured Hedge Agreements; and

(e) cash collateralization (or letter of credit support) for any contingent
indemnification obligations not yet due and payable, but for which a claim has
been asserted in writing under any Bank Loan Documents.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Event of Default” means any event or occurrence which would constitute an
“Event of Default” under the terms of the Credit Agreement or the 2010
Indenture.

“Existing Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of December 19, 2008, among the Bank Agent, the Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and the Company.

“Facility Provider” means (a) the “Lenders” under, and as defined in, the Credit
Agreement, (b) the “Noteholders” under, and as defined in, the 2010 Indenture
and (c) the Additional Senior Secured Parties, and any successors and permitted
assigns to the interests in the Senior Secured Obligations owing to any such
Persons.

“Fee Letters” means (a) that certain Fee Letter, dated as of the date of the
Credit Agreement, between Bank of America, N.A. and the Company, (b) any other
fee letter, engagement letter, commitment letter, agreement, or other letter or
arrangement entered into by the Company and/or any Subsidiary Guarantor and the
Bank Agent in connection with the Credit Agreement, or any amendment thereto
providing for the payment of any fees to any lender under the Credit Agreement
and (c) any other fee letter, engagement letter, commitment letter, agreement,
or other letter or arrangement entered into by the Company and any other Person
in connection with the Credit Agreement, or any amendment thereto providing for
the payment of any fees to any Lender.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantees” shall have the meaning assigned thereto in the Recitals hereof.



--------------------------------------------------------------------------------

“Joinder Agreement” means an agreement substantially in the form of Exhibit C
hereto.

“Letters of Credit” means all letters of credit issued under or pursuant to the
Credit Agreement.

“L/C Exposure” means, as of any date of determination and without duplication,
the sum of (a) the aggregate undrawn portion of all uncancelled and unexpired
Letters of Credit and (b) the aggregate of all Unreimbursed Amounts including
all L/C Borrowings.

“L/C Issuer” means Bank of America, N.A. and its permitted successors as “L/C
Issuer” under the Credit Agreement.

“Majority Senior Secured Parties” means (a) Bank Lenders holding more than 50%
of the aggregate amount of the Bank Lender Exposure of all Bank Lenders,
(b) Noteholders holding more than 50% of the aggregate principal amount of the
outstanding indebtedness evidenced by the 2010 Senior Secured Notes and
(c) Additional Senior Secured Parties of each Series of Additional Senior
Secured Obligations holding more than 50% of the aggregate principal amount of
such outstanding Additional Senior Secured Obligations.

“Major Non-Controlling Authorized Representative” means, on any date, the
Authorized Representative of the Series of Senior Secured Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of Senior Secured Obligations, other than the Senior Secured Obligations
then held by the Controlling Secured Parties.

“Net Cash Proceeds” means with respect to any Disposition by the Company or any
Subsidiary Guarantor, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Bank Loan
Documents and any other Senior Secured Obligations), (B) the reasonable,
customary and documented out-of-pocket expenses incurred by the Company or such
Subsidiary Guarantor in connection with such transaction and (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds.

“Non-Controlling Authorized Representative Enforcement Date” means on any date
with respect to the then Major Non-Controlling Authorized Representative, the
date that is 90 days (provided, however, that throughout the entire 90-day
period ending on such 90th day such Authorized Representative shall have
remained the Major Non-Controlling Authorized Representative) after the
occurrence of both (a) an event of default, as defined in the governing
agreement for the then Non-Controlling Senior Secured Obligations, and (b) the
other Authorized Representatives’ receipt of written notice from that Authorized
Representative certifying that (i) such Authorized Representative is the Major
Non-Controlling Authorized Representative and that an event of default, as
defined in the governing agreement for the then Non-Controlling Senior



--------------------------------------------------------------------------------

Secured Obligations, has occurred and is continuing and (ii) the Non-Controlling
Senior Secured Obligations are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the governing
agreement for the then Non-Controlling Senior Secured Obligations; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Collateral at any time the then Applicable Authorized Representative or the
Collateral Agent has commenced and is diligently pursuing any enforcement action
with respect to the Collateral.

“Non-Controlling Secured Parties” means, on any date, the Senior Secured Parties
that are then represented by the Major Non-Controlling Authorized
Representative.

“Non-Controlling Senior Secured Obligations” means, on any date, the Series of
Senior Secured Obligations then held by the Non-Controlling Secured Parties.

“Noteholders” means the “Holders” as defined in the 2010 Indenture and their
successors and permitted assigns.

“Noteholder Secured Parties” means the Trustee and the Noteholders.

“Notice of Default” means a notice pursuant to Section 5.2 hereof from the
Collateral Agent to the Authorized Representatives of the occurrence of a
Default.

“Notice of Special Default” shall have the meaning assigned thereto in
Section 5.10(a).

“Officer’s Certificate” means a certificate signed on behalf of the Company by
an officer of the Company, who must be the principal executive officer, the
principal financial officer, the treasurer, the principal accounting officer or
the general counsel of the Company, that meets the requirements set forth in the
2010 Indenture.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, supplement, restructure, replace or to issue other indebtedness in
exchange or replacement for such indebtedness, in whole or in part, whether with
the same or different lenders, arrangers and/or agents. “Refinanced” and
“Refinancing” shall have correlative meanings.

“Required Bank Lenders” shall have the meaning assigned to the defined term
“Required Total Lenders” in the Credit Agreement.

“Required Noteholders” means Noteholders holding more than 50% of the aggregate
outstanding principal amount of the 2010 Senior Secured Notes.

“Security Agreement” means each of (a) the First Restated Security Agreement
dated February 12, 2010, made by Company in favor of Collateral Agent, (b) the
First Restated Subsidiary Security Agreement dated February 12, 2010, made by
certain Subsidiaries in favor of Collateral Agent, (c) the First Restated Pledge
Agreement dated February 12, 2010, made by Company in favor of Collateral Agent,
and (d) the First Restated Subsidiary Pledge Agreement dated February 12, 2010,
made by certain Subsidiaries in favor of Collateral Agent.



--------------------------------------------------------------------------------

“SEC” shall have the meaning assigned to such term in the Security Agreement.

“Security Documents” means all documents set forth on Exhibit A hereto and all
other agreements, documents and instruments relating to, arising out of, or in
any way connected with any of the foregoing documents or granting to the
Collateral Agent Liens to secure the Senior Secured Obligations, whether now or
hereafter executed, each as amended or amended and restated in conjunction
herewith, or as may be amended, supplemented, replaced, restated or otherwise
modified from time to time hereafter in accordance with the terms hereof and
thereof. Security Documents shall not, however, include the Credit Agreement,
the Bank Notes, the Secured Cash Management Agreements, the Secured Hedge
Agreements, Fee Letters, the 2010 Indenture or the 2010 Senior Secured Notes.

“Senior Preferential Payment” means any payments (other than the payment of
interest on the Senior Secured Obligations by Company or any Subsidiary Guaranty
pursuant to the terms of the Bank Loan Documents, the 2010 Indenture Documents
and any Additional Senior Secured Agreement), property constituting Collateral
or proceeds of the Collateral, from the Company, any Subsidiary Guarantor or any
other source with respect to the Senior Secured Obligations (including, without
limitation, any payments from Subsidiary Guarantors or from the exercise of any
setoff) which are received by a Senior Secured Party after the occurrence of a
Special Event of Default except as provided in Section 5.10(b), provided that
such Senior Secured Party has actual knowledge of the occurrence of a Special
Event of Default.

“Senior Secured Obligations” means collectively

the indebtedness, obligations and liabilities of the Company and its Affiliates,
including, without limitation, the Subsidiary Guarantors, to the Bank Lenders,
Cash Management Banks and Hedge Banks under the Bank Loan Documents (including,
but not limited to, the Bank Obligations and the obligations and indebtedness
evidenced by the Secured Hedge Agreements and the Secured Cash Management
Agreements),

(a) the indebtedness, obligations and liabilities of the Company and its
Affiliates, including, without limitation, the Subsidiary Guarantors, to the
Noteholders and the Trustee under the 2010 Indenture Documents (including,
without limitation, the 2010 Senior Secured Note Obligations),

(b) the obligations and liabilities of the Company and its Affiliates, including
without limitation, the Subsidiary Guarantors, to the Collateral Agent under
this Agreement and the Security Documents, in each case whether now existing or
hereafter arising, joint or several, direct or indirect, absolute or contingent,
due or to become due, matured or unmatured, liquidated or unliquidated, arising
by contract, operation of law or otherwise,

(c) all obligations of the Company and its Affiliates, including, without
limitation, the Subsidiary Guarantors, to the Senior Secured Parties, arising
out of any extension, refinancing or refunding of any of the foregoing
obligations,

(d) all obligations of the Company and its Affiliates, including, without
limitation, the Subsidiary Guarantors, to the Additional Senior Secured Parties
under the Additional Senior Secured Agreement (including, without limitation,
the Additional Senior Secured Obligations); and



--------------------------------------------------------------------------------

(e) all of the foregoing (including all fees and post-petition interest) which
would have accrued but for the operation of any Debtor Relief Law.

“Senior Secured Parties” means (a) the Bank Secured Parties, (b) the Noteholder
Secured Parties and (c) any Additional Senior Secured Parties.

“Series” means (a) with respect to the Senior Secured Parties, each of (i) the
Bank Secured Parties, (ii) the Noteholder Secured Parties and (iii) each other
group of Additional Senior Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Additional Senior Secured Parties) and
(b) with respect to any Senior Secured Obligations, each of (i) the Bank
Obligations, (ii) the 2010 Senior Secured Note Obligations and (iii) the
Additional Senior Secured Obligations incurred pursuant to any applicable common
agreement, which pursuant to any Joinder Agreement, are to be represented under
this Agreement by a common Authorized Representative (in its capacity as such
for such Additional Senior Secured Obligations).

“Special Collateral Account” shall mean that certain interest bearing restricted
account maintained by the Collateral Agent for the purpose of receiving and
holding Senior Preferential Payments.

“Special Event of Default” means (a) the commencement of a Bankruptcy Proceeding
with respect to the Company or any Subsidiary Guarantor, (b) any other Event of
Default which has not been waived or cured within 90 days after the occurrence
thereof or (c) the exercise of any remedies, including, without limitation, the
acceleration of the Bank Loans under the Credit Agreement or any Bank Note, or
the exercise of any remedies under the 2010 Indenture or Additional Senior
Secured Agreement, including, without limitation, the acceleration of the 2010
Senior Secured Notes under the 2010 Indenture or the acceleration of any Series
of Additional Senior Secured Obligations.

“Subsidiary Guarantors” means those parties identified as such in the Recitals,
each other Person that shall become obligated under the Bank Guaranty Agreement
or the Senior Secured Notes Guarantees, and their respective successors and
permitted assigns.

“Trustee” means the party identified as such in the Recitals hereof, and its
successors and permitted assigns.

“2010 Indenture” shall have the meaning assigned thereto in the Recitals hereof,
and shall include such indenture as amended, supplemented, replaced, restated,
Refinanced or otherwise modified from time to time.

“2010 Indenture Documents” means the 2010 Indenture, and the “Notes” and
“Security Documents” as each such term is defined in the 2010 Indenture and all
other agreements, documents, certificates and instruments relating to, arising
out of, or in any way connected therewith or any of the transactions
contemplated thereby.



--------------------------------------------------------------------------------

“2010 Senior Secured Notes” shall have the meaning assigned thereto in the
Recitals hereof.

“2010 Senior Secured Note Obligations” means all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Grantor (as such term is defined in
the Security Agreement) at the rate provided for in the respective
documentation, whether or not such claim for post-petition interest is allowed
in any such proceeding), fees, costs, expenses (including, without limitation,
attorneys fees and expenses) and indemnities) owing to the Trustee and the
Noteholders under the Notes (as such term is defined in the 2010 Indenture), the
2010 Indenture and the other 2010 Indenture Documents and the due performance
and compliance by the Grantors with all of the terms, conditions and agreements
contained in the 2010 Indenture Documents.

36.02 Effectiveness of this Agreement. The effectiveness of this Agreement is
conditioned upon (a) the execution and delivery of this Agreement by the
Collateral Agent, the Bank Agent and the Trustee and (b) the execution, delivery
and effectiveness of the each of the Credit Agreement and the 2010 Indenture.

ARTICLE XXXVII. RELATIONSHIPS AMONG THE SENIOR SECURED PARTIES.

37.01 Restrictions on Actions. The Authorized Representatives on behalf of each
Senior Secured Party agree that, so long as any Senior Secured Obligations are
outstanding, the provisions of this Agreement shall provide the exclusive method
by which any Senior Secured Party (1) may exercise rights and remedies under the
Security Documents and (2) is entitled to any proceeds of the mandatory
prepayment provisions set forth in the Credit Agreement, the 2010 Indenture and
any Additional Senior Secured Agreement. Therefore, each Senior Secured Party
shall, for the mutual benefit of all Senior Secured Parties, except as permitted
under this Agreement:

(a) Refrain from taking or filing any action, judicial or otherwise, to enforce
any rights or pursue any remedy under the Security Documents, except for
delivering notices hereunder;

(b) Refrain from accepting any guaranty of, or any other security for, the
Senior Secured Obligations from the Company or any of its Affiliates, except
(A) for any cash collateral received by the L/C Issuer or the Bank Agent on
behalf of the L/C Issuer, or any other Senior Secured Party, in each case only
pursuant to any requirement of the Bank Loan Documents, (B) any guaranty of the
2010 Senior Secured Notes expressly required pursuant to the terms of the 2010
Indenture Documents, (C) any guaranty of the Bank Obligations expressly required
pursuant to any requirement of the Bank Loan Documents (D) any guaranty of the
Additional Senior Secured Obligations expressly required by the applicable
Additional Senior Secured Agreement and (E) any security granted to the
Collateral Agent for the benefit of all Senior Secured Parties; provided, that
in the event that as a result of such grant of security Rule 3-16 of Regulation
S-X would require (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would require) the filing with the SEC
(or any other governmental agency) of



--------------------------------------------------------------------------------

separate financial statements of any Subsidiary of the Company due to the fact
that such Subsidiary’s Capital Stock secures the 2010 Senior Secured Notes, then
the security interest in the Capital Stock of such Subsidiary shall be granted
only for the benefit of the Senior Secured Parties to whom such grant would not
trigger such filing obligations;

(c) Refrain from exercising any rights or remedies under the Security Documents
which have or may have arisen or which may arise as a result of a Default; and

(d) Refrain from accepting any prepayment that is the Net Cash Proceeds of a
required mandatory prepayment or offer to purchase with respect to a Disposition
of assets under the terms of the Credit Agreement and/or the 2010 Indenture, as
applicable, except as set forth in Section 2.5 herein;

provided, however, that nothing contained in subsections (a) through (d) above,
shall prevent any Senior Secured Party from (1) accelerating and demanding
repayment of the indebtedness owing to it under the Credit Agreement or the 2010
Indenture, as applicable, (2) imposing a default rate of interest in accordance
with the Credit Agreement or the 2010 Indenture, as applicable, (3) raising any
defenses in any action in which it has been made a party defendant or has been
joined as a third party, except that the Collateral Agent may, as provided under
the provisions of this Agreement, direct and control any defense directly
relating solely to the Collateral or any one or more of the Security Documents
but not relating to any Senior Secured Party, or (4) terminating or assigning
any Swap Contract or making any payment in connection with a Swap Contract or
Cash Management Agreement.

37.02 Representations and Warranties.

(a) The Bank Agent represents and warrants that the Bank Agent has the authority
to enter into this Agreement on behalf of the Bank Lenders under the Credit
Agreement, and that the Bank Lenders are bound by the terms of this Agreement.

(b) The Trustee represents and warrants that the Trustee has the authority to
enter into this Agreement on behalf of the Noteholders under the 2010 Indenture.
Each Noteholder, by its acceptance of the benefits of the 2010 Indenture
Documents, agrees to be bound by the terms and agreements contained herein.

(c) Each Authorized Representative represents and warrants that it has had the
opportunity to review the form of each of the Security Documents and each such
Security Document is in form acceptable to it.

37.03 Cooperation; Accountings. Each of the Senior Secured Parties will, upon
the reasonable request of another Senior Secured Party or the Collateral Agent,
from time to time execute and deliver or cause to be executed and delivered such
further instruments, and do and cause to be done such further acts as may be
necessary or proper to carry out more effectively the provisions of this
Agreement. The Company agrees to provide to each Senior Secured Party and the
Collateral Agent upon reasonable request a statement of all payments made by it
in respect of Senior Secured Obligations, except fees paid in connection with
any future amendment, restatement, consent or waiver.



--------------------------------------------------------------------------------

37.04 Termination of Credit Agreement or 2010 Indenture. Upon payment in full of
all Senior Secured Obligations to any Senior Secured Party, and, in the case of
any Bank Lender, the Discharge of Bank Obligations, such Senior Secured Party
shall cease to be a beneficiary of this Agreement and bound by its terms;
provided, however, if all or any part of any payments to such Senior Secured
Party are thereafter invalidated or set aside or required to be repaid to any
Person in any Bankruptcy Proceeding, then this Agreement in respect of such
Senior Secured Party shall be renewed as of such date and shall thereafter
continue in full force and effect to the extent of the Senior Secured
Obligations so invalidated, set aside or repaid.

37.05 Application of Mandatory Prepayments.

(a) Prior to the occurrence of a Special Event of Default upon receipt by any
Facility Provider of the Net Cash Proceeds of any mandatory prepayment required
to be made by the Credit Agreement or the 2010 Indenture from Dispositions of
assets, the Senior Secured Parties agree that the proceeds thereof shall be
applied as follows:

first, to the amounts owing to the Collateral Agent in its capacity as such by
each of (A) the Company, the Subsidiary Guarantors or the Senior Secured Parties
pursuant to this Agreement or the Security Documents, including, without
limitation, payment of expenses and protective advances incurred by the
Collateral Agent with respect to maintenance and protection of the Collateral,
and (B) the Senior Secured Parties and the Authorized Representatives as result
of any indemnity given for the benefit of Collateral Agent pursuant to this
Agreement, the Bank Loan Documents, the 2010 Indenture Documents or any separate
indemnity required by Collateral Agent;

second, 100% of the first $25,000,000 of aggregate Net Cash Proceeds (in excess
of the amounts paid pursuant to clause first above) from all such Dispositions
made by any Loan Party after the Closing Date, to the Bank Agent for the benefit
of the Bank Lenders in accordance with the terms of the Credit Agreement, and

third, 100% of any Net Cash Proceeds in excess of the (x) amounts paid pursuant
to clause first above and (y) $25,000,000 of such Net Cash Proceeds set forth in
clause second above, to (i) the Bank Agent for the benefit of the Bank Lenders
for application among the Bank Lenders in accordance with the terms of the
Credit Agreement and (ii) the Trustee for the benefit of the Noteholders for
application among the Noteholders in accordance with the terms of the 2010
Indenture, in a ratable amount based on (A) with respect to the Bank Loans, the
Loan Allocation Amount as of the date such prepayment is made and (B) with
respect to the 2010 Senior Secured Notes, the unpaid principal amount of the
2010 Senior Secured Notes, as of the date such prepayment is made, to the extent
each of them constitute Senior Secured Obligations, provided, however, if any of
the Noteholders elect not to require a purchase of the 2010 Senior Secured Notes
in accordance with the terms and provisions of the 2010 Indenture Documents, the
portion of the Net Cash Proceeds that would have been applied to reduce the 2010
Senior Secured Notes held by such declining Noteholders shall instead be applied
to the Bank Agent for the benefit of the Bank Lenders in accordance with the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, or any other provision in any Security Document,
Bank Loan Document or 2010 Indenture Document to the contrary, Senior Secured
Obligations (A) arising under Secured Cash Management Agreements, Secured Hedge
Agreements and Fee Letters, and (B) that arise from indemnity provisions, yield
protection provisions and other provisions not constituting Bank Loans or Credit
Extensions, or 2010 Senior Secured Notes (collectively amounts described in this
clause (B), the “Other Obligations”), shall be excluded by the Collateral Agent
from the ratable calculation of Senior Secured Obligations for the application
in clauses second and third described above.

(b) After the occurrence of a Special Event of Default, any such Net Cash
Proceeds or other proceeds shall be held by the Collateral Agent and applied in
accordance with the terms of Section 5.9 of this Agreement.

37.06 Prohibition on Contesting Liens. Each of the Trustee, for itself and on
behalf of each Noteholder Secured Party and Bank Agent, for itself and on behalf
of each Bank Secured Party, agrees that it will not (and hereby waives any right
to), directly or indirectly, contest or support any other Person in contesting,
in any proceeding (including an Bankruptcy Proceeding): (a) the priority,
validity or enforceability of a Lien in the Collateral held by or on behalf of
the Collateral Agent, (b) the priority, validity or enforceability of any Senior
Secured Obligations in any Bankruptcy Proceeding or (c) the provisions of this
Agreement; provided, however, that nothing in this Agreement shall be construed
to prevent or impair the rights of the Collateral Agent, the Bank Agent, the
Bank Secured Parties, the Trustee, any Noteholder Secured Parties or any other
Senior Secured Party to enforce the terms of this Agreement.

37.07 Cash Collateral. Notwithstanding any provision of this Agreement or any
Security Document, “Collateral” shall not include any cash collateral held at
any time pursuant to Sections 2.03(g) or 2.14 of the Credit Agreement as in
effect on the date hereof or any Letter of Credit Application (as defined in the
Credit Agreement as in effect on the date hereof).

37.08 Insurance. As between the Senior Secured Parties, the Collateral Agent,
acting at the direction of the Applicable Authorized Representative, shall have
the right to adjust or settle any insurance policy or claim covering or
constituting Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding affecting the
Collateral.

37.09 Reinstatement. In the event that any of the Senior Secured Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Agreement shall be fully applicable thereto until all
such Senior Secured Obligations shall again have been paid in full in cash.



--------------------------------------------------------------------------------

ARTICLE XXXVIII. APPOINTMENT AND AUTHORIZATION OF COLLATERAL AGENT; APPOINTMENT
OF CO-AGENTS.

38.01 Appointment and Authorization of Collateral Agent.

(a) The Bank Agent on behalf of each Bank Secured Party and the Trustee on
behalf of each Noteholder Secured Party hereby designate and appoint Bank of
America, N.A. as the Collateral Agent of each such Senior Secured Party under
this Agreement and the Security Documents and Bank of America, N.A. hereby
accepts such designation and appointment. The appointment made by this
Section 3.1(a) is given for valuable consideration and coupled with an interest
and is irrevocable so long as the Senior Secured Obligations, or any part
thereof, shall remain unpaid or any Bank Lender is obligated to fund any
borrowing under the Bank Loan Documents.

(b) The Bank Agent, on behalf of each Bank Secured Party and the Trustee on
behalf of each Noteholder Secured Party has reviewed the Security Documents set
forth on Exhibit A and hereby irrevocably authorizes Bank of America, N.A. as
the Collateral Agent for such Senior Secured Party to (1) adopt and ratify, as
necessary, the Security Documents in effect prior to the effective date hereof
(the “Existing Security Documents”) and to execute and enter into each of the
any new agreements, documents and instruments which constitute Security
Documents by each of the parties thereto as required by the terms of the Credit
Agreement (the “New Security Documents”) and all other instruments relating to
said New Security Documents, (2) to take action on its behalf expressly
permitted to perfect, maintain and preserve the Liens granted thereby and any
such other action as the Collateral Agent deems necessary or advisable, (3) to
execute instruments of release or to take such other action necessary to release
Liens upon the Collateral to the extent authorized by this Agreement, the
Security Documents or the requisite Senior Secured Parties and (4) to exercise
such other powers and perform such other duties as are, in each case, deemed
necessary or reasonable (and are consistent with normal market practice for
collateral agents in similar situations) by the Collateral Agent.

(c) Notwithstanding any provision to the contrary elsewhere in this Agreement or
the Security Documents, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein or therein or any trust
or fiduciary relationship with any Senior Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any Security Document or otherwise exist against
the Collateral Agent.

(d) Each party hereto agrees that the Collateral Agent is acting under each
Existing Security Document (including all existing intellectual property
filings, control agreements and certificates of title) as collateral agent for
the benefit of each Senior Secured Party, regardless of whether such Senior
Secured Party is named or referred to in any such Existing Security Document or
if the Senior Secured Obligations owed to such Senior Secured Party were
incurred at the time such Existing Security Document was executed.

38.02 Appointment of Co-Agents. At any time or times, in order to comply with
any legal requirement in any jurisdiction, the Collateral Agent may appoint a
bank or trust company or one



--------------------------------------------------------------------------------

or more other Persons, either to act as co-agent or co-agents, jointly with the
Collateral Agent, or to act as separate agent or agents on behalf of the Senior
Secured Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and of the Security Documents and
as may be specified in the instrument of appointment.

ARTICLE XXXIX. AGENCY PROVISIONS.

39.01 Delegation of Duties.

(a) The Collateral Agent may exercise its powers and execute any of its duties
under this Agreement and the Security Documents jointly with any co-trustee or
co-trustees appointed pursuant to Section 3.2 or by or through employees,
agents, attorneys-in-fact or separate trustees appointed pursuant to Section 3.2
and shall be entitled to take and to rely on advice of counsel concerning all
matters pertaining to such powers and duties. Except as provided in Section 4.2,
the Collateral Agent shall not be responsible for the negligence or misconduct
of any agents, attorneys-in-fact, co-trustees or separate trustees selected by
it. Subject to Section 3.2, the Collateral Agent may utilize the services of
such Persons as the Collateral Agent in its sole discretion may determine, and
all fees and expenses of such Persons shall be borne by the Company.

(b) The Bank Agent and the Trustee each hereby delegate to the Collateral Agent
so long as this Agreement remains in effect, the power and authority in the
Collateral Agent’s exclusive and sole discretion to exercise any and all
discretion granted to each Authorized Representative in connection with the
Collateral and the Security Documents, including, without limitation, the
discretion granted each such Authorized Representative in Sections 6.12 and 7.02
of the Credit Agreement and the 2010 Indenture, respectively.

39.02 Exculpatory Provisions.

(a) Neither the Collateral Agent nor any of the Collateral Agent’s officers,
directors, employees, agents, attorneys-in-fact, co-trustees, separate trustees
or Affiliates shall be (a) liable for any action reasonably believed by it to be
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any Security Document (except for its or such
Person’s own gross negligence or willful misconduct) or (b) responsible in any
manner to any of the Senior Secured Parties for any recitals, statements,
representations or warranties made by the Company, any Subsidiary Guarantor or
any Senior Secured Party or any officer of any thereof contained in any Security
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by, the Collateral Agent under or in connection
with this Agreement, any Security Document or any other document in any way
connected therewith, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Security Documents or any Lien under the
Security Documents or the perfection or priority of any such Lien or for any
failure of the Company or any Subsidiary Guarantor to perform its obligations
thereunder. Neither the Collateral Agent nor any of the Collateral Agent’s
officers, directors, employees, agents, attorneys-in-fact, co-trustees, separate
trustees or Affiliates shall be under any obligation to the Senior Secured
Parties to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, the Security Documents.



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, Collateral Agent is entitled to all the
limitations on liability and rights and protections afforded Trustee under the
2010 Indenture Documents, including, without limitation those expressly set
forth in Article VII of the 2010 Indenture; provided, that Collateral Agent does
not have any duties or obligations to the Trustee or the Noteholders (including,
without limitation, any fiduciary obligations) other than as expressly set forth
herein.

(c) The Trustee (individually and on behalf of each Noteholder Secured Party)
acknowledges and agrees in connection with all aspects of the transactions
contemplated by this Agreement that (i) except as otherwise expressly agreed in
writing by the relevant parties, Collateral Agent has not been, is not, and will
not be acting as an advisor, agent or fiduciary for any other party hereto, any
of its Affiliates or any other Person or entity, (ii) this Agreement and the
agreement regarding the services to be provided by the Collateral Agent is an
arm’s-length commercial transaction among the parties hereto, and each party
hereto is capable of evaluating and understanding, and each party hereto
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement; (iii) Collateral Agent has (x) not assumed nor
will it assume an advisory, agency or fiduciary responsibility in any Persons’
favor with respect to any of the transactions contemplated hereby (irrespective
of whether the Collateral Agent or any of its Affiliates has advised or is
currently advising any of such Persons on other matters) and (y) no obligation
to any other party hereto or its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein;
(iv) Collateral Agent and its respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of any other
party hereto and those of its Affiliates, and Collateral Agent has no obligation
to disclose any of such interests to any other party hereto or its Affiliates,
(v) the Trustee and each Noteholder Secured Party, on the one hand, and the
Collateral Agent and any Affiliate through which it may be acting (each, a
“Transaction Affiliate”), on the other hand, have an arms-length business
relationship that creates no fiduciary duty on the part of the Collateral Agent
or any Transaction Affiliate and the Trustee (individually and on behalf of each
Noteholder Secured Party) expressly disclaims any fiduciary relationship and
(vi) the Collateral Agent has not provided any legal, accounting, regulatory or
tax advice with respect to any of the transactions contemplated hereby and each
party hereto has consulted its own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.

(d) The parties hereto agree that (A) the Trustee is entitled to all the
limitations on liability and rights and protections afforded Trustee under the
2010 Indenture Documents, including, without limitation those expressly set
forth in Article VII of the 2010 Indenture; provided, that the Collateral Agent,
the Bank Agent and the Bank Lenders (i) have no express or implied duties or
obligations to the Company, the Subsidiary Guarantors, the Trustee or the
Noteholders (including, without limitation, any fiduciary obligations) under the
2010 Indenture Documents other than (x) the duties and obligations of the
Collateral Agent to the Company and Subsidiary Guarantors expressly set forth in
the Security Documents and (y) the duties and obligations of the Collateral
Agent



--------------------------------------------------------------------------------

expressly set forth in this Agreement, (ii) owe no indemnity to the Company, the
Subsidiary Guarantors, the Trustee or the Noteholders under the 2010 Indenture
Documents and (B) the Bank Agent and the Collateral Agent are entitled to all
the limitations on liability and rights and protections afforded Bank Agent
under the Bank Loan Documents, including, without limitation those expressly set
forth in Article IX and Article X of the Credit Agreement; provided, that the
Trustee and the Noteholders (i) have no express or implied duties or obligations
to the Company, the Subsidiary Guarantors, Bank Agent or the Bank Lenders
(including, without limitation, any fiduciary obligations) under the Bank Loan
Documents other than the duties and obligations of the Trustee expressly set
forth in this Agreement and (ii) owe no indemnity to the Company, the Subsidiary
Guarantors, the Bank Agent or the Bank Lenders under the Bank Loan Documents.

39.03 Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely, and shall be fully protected in relying, upon any electronic
communication, email, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Company), independent accountants and other
experts selected by the Collateral Agent. The Collateral Agent shall be fully
justified in failing or refusing to take action under this Agreement or the
Security Documents unless it shall first receive such advice or concurrence of
the Applicable Authorized Representative as is contemplated by Section 5 hereof
and it shall first be indemnified to its reasonable satisfaction by the Senior
Secured Parties (other than the Bank Agent and the Trustee) against any and all
liability and expense which may be incurred by it by reason of taking,
continuing to take or refraining from taking any such action. The Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the Security Documents in accordance with the
provisions of Section 5.3 hereof including without limitation, when acting in
accordance with written instructions of the Applicable Authorized Representative
pursuant to Section 5.3 hereof, and any action taken or failure to act pursuant
thereto shall be binding upon all the Senior Secured Parties and all future
holders of the Senior Secured Obligations.

39.04 Knowledge or Notice of Default, Special Event of Default or Acceleration.
The Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, Special Event of Default or the acceleration of any
of the Senior Secured Obligations (and no knowledge of such event by Bank of
America, N.A. in its capacity as Bank Agent or as a Senior Secured Party shall
be imputed to the Collateral Agent) unless the Collateral Agent has received
written notice from a Senior Secured Party, an Authorized Representative, the
Company or a Subsidiary Guarantor referring to the Credit Agreement, the 2010
Indenture or any Additional Senior Security Agreement, describing such Default,
Special Event of Default or acceleration, setting forth in reasonable detail the
facts and circumstances thereof and stating that the Collateral Agent may rely
on such notice without further inquiry.

39.05 Non-Reliance on Collateral Agent and Other Senior Secured Parties.

(a) The Bank Agent on behalf of each Bank Secured Party and the Trustee on
behalf of each Noteholder Secured Party, each acknowledge that except as
expressly set



--------------------------------------------------------------------------------

forth in this Agreement, neither the Collateral Agent nor any of the Collateral
Agent’s officers, directors, employees, agents, attorneys-in-fact, co-trustees,
separate trustees or Affiliates has made any representations or warranties to it
and that no act by the Collateral Agent hereinafter taken, including any review
of the affairs of the Company or any Subsidiary Guarantor, shall be deemed to
constitute any representation or warranty by the Collateral Agent to any Senior
Secured Party. Except for notices, reports and other documents expressly
required to be furnished to the Authorized Representatives by the Collateral
Agent hereunder, the Collateral Agent shall not have any duty or responsibility
to provide the Senior Secured Parties with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Company or any Subsidiary Guarantor which may come into
the possession of the Collateral Agent or any of its officers, directors,
employees, agents, attorneys-in-fact co-trustees, separate trustees or
Affiliates.

(b) Except as expressly required by the terms of this Agreement, the Bank Agent
and each Bank Secured Party shall have no duty to advise the Collateral Agent,
Authorized Representative, Trustee or any Noteholder Secured Party of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the Bank Agent or any Bank Secured
Party, in its or their sole discretion, undertakes at any time or from time to
time to provide any such information to such parties, it or they shall be under
no obligation (w) to make, and the Bank Agent and each Bank Secured Party shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information which, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential. Except as
expressly required by the terms of this Agreement, the Trustee and each
Noteholder Secured Party shall have no duty to advise the Collateral Agent,
Authorized Representative, Bank Agent or any Bank Secured Party of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event the Trustee or any Noteholder Secured Party, in its or
their sole discretion, undertakes at any time or from time to time to provide
any such information to such parties, it or they shall be under no obligation
(w) to make, and the Trustee and each Noteholder Secured Party shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential. By accepting the benefits of the
Collateral and the terms of this Agreement, the Bank Loan Documents and the 2010
Indenture Documents, as appropriate, each Bank Secured Party and Noteholder
Secured Party agrees to the terms set forth herein.

39.06 Intentionally Deleted.



--------------------------------------------------------------------------------

39.07 Collateral Agent in Its Individual Capacity. The Collateral Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Company and its Affiliates as though such Person was
not the Collateral Agent hereunder. With respect to any obligations owed to it
under the Credit Agreement, Bank of America, N.A. shall have the same rights and
powers under this Agreement as any Senior Secured Party and may exercise the
same as though it were not the Collateral Agent, and the terms “Senior Secured
Party” and “Senior Secured Parties” shall include Bank of America, N.A. in its
individual capacity.

39.08 Successor Collateral Agent.

(a) The Collateral Agent may (i) resign at any time upon 30 days’ written notice
to the Authorized Representatives and the Company, or (ii) may be removed at any
time, with or without cause, by the Majority Senior Secured Parties by written
notice delivered to the Company, the Collateral Agent, the Trustee and the
Facility Providers. After any resignation or removal hereunder of the Collateral
Agent, the provisions of this Section 4 shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it in its capacity as
Collateral Agent hereunder while it was the Collateral Agent under this
Agreement.

(b) Upon receiving written notice of any such resignation or removal, a
successor Collateral Agent shall be appointed by the Applicable Authorized
Representative; provided, however, that such successor Collateral Agent shall be
(1) a bank or trust company having a combined capital and surplus of at least
$500,000,000, subject to supervision or examination by a Federal or state
lending authority and (2) authorized under the laws of the jurisdiction of its
incorporation or organization to assume the functions of the Collateral Agent.
If a successor Collateral Agent shall not have been appointed pursuant to this
Section 4.8(b) within such 30 day period after the Collateral Agent’s
resignation or upon removal of the Collateral Agent, Wilmington Trust Company
shall be appointed as successor Collateral Agent. Wilmington Trust Company
hereby accepts such appointment to act as successor Collateral Agent and agrees
to serve in such capacity until such time as a successor Collateral Agent can be
appointed pursuant to the terms of this Section 4.8. Bank Agent, on behalf of
the Bank Secured Parties, and Trustee, on behalf of the Noteholder Secured
Parties, hereby consents to such appointment of Wilmington Trust Company as the
successor Collateral Agent. Upon resignation or removal of Wilmington Trust
Company, the Trustee may, but shall not be under obligation to, petition a court
of competent jurisdiction for the appointment of a successor Collateral Agent.
Such court shall, after such notice as it may deem proper, appoint a successor
Collateral Agent meeting the qualifications specified in this Section 4.8(b).
The Bank Agent, on behalf of the Bank Secured Parties, and Trustee, on behalf of
the Noteholder Secured Parties, hereby consents to such petition and appointment
so long as the criteria specified in the proviso to the first sentence of this
paragraph are met. The appointment of a successor Collateral Agent pursuant to
this Section 4.8(b) shall become effective upon the earlier to occur of (i) the
expiration of the time period as described herein after which Wilmington Trust
Company shall become the successor Collateral Agent or (ii) with respect to the
resignation of Wilmington Trust Company or any other successor Collateral Agent,
upon the acceptance of the appointment as Collateral Agent hereunder by a
successor Collateral Agent. Upon such effective appointment, the successor
Collateral Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent.



--------------------------------------------------------------------------------

(c) The resignation or removal of a Collateral Agent shall take effect on the
day specified in the written notice described in Section 4.8(a) (which effective
date shall not be less than 30 days after the date of such written notice),
unless previously a successor Collateral Agent shall have been appointed and
shall have accepted such appointment, in which event such resignation or removal
shall take effect immediately upon the acceptance of such appointment by such
successor Collateral Agent.

(d) Upon the (i) resignation of the predecessor Collateral Agent and (ii) the
effective appointment of a successor Collateral Agent, the successor Collateral
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent and the predecessor Collateral Agent
hereby appoints the successor Collateral Agent the attorney-in-fact of such
predecessor Collateral Agent to accomplish the purposes hereof, which
appointment is coupled with an interest. Such appointment and designation shall
be full evidence of the right and authority to act as Collateral Agent hereunder
and all Collateral, power, trusts, duties, documents, rights and authority of
the previous Collateral Agent shall rest in the successor, without any further
deed or conveyance. The predecessor Collateral Agent shall, nevertheless, on the
written request of the Applicable Authorized Representative or successor
Collateral Agent, execute and deliver any other such instrument transferring to
such successor Collateral Agent all the Collateral, properties, rights, power,
trust, duties, authority and title of such predecessor. The Company (i) shall be
responsible and obligated to pay all fees and expenses associated with the
assignment and transfer to the successor Collateral Agent, including, without
limitation, any initial and ongoing fees charged by the successor Collateral
Agent and, the costs and expenses associated with effectuating the assignment
and transfer including any recording or filing fees, and (ii) to the extent
requested by the Applicable Authorized Representative or the Collateral Agent,
shall procure any and all documents, conveyances or instruments and execute
same, to the extent required, in order to reflect the assignment and transfer to
the successor Collateral Agent.

ARTICLE XL. ACTIONS BY THE COLLATERAL AGENT.

40.01 Duties and Obligations. The duties and obligations of the Collateral Agent
are only those set forth in this Agreement and in the Security Documents.

40.02 Notification of Default or Acceleration. If the Collateral Agent has been
notified in writing as provided in Section 4.4 that a Default has occurred or
that any of the Senior Secured Obligations have been accelerated, the Collateral
Agent shall notify the Authorized Representatives and may notify the Company of
such determination. To the extent an Authorized Representative has actual
knowledge of the occurrence of a Default or that any of the Senior Secured
Obligations have been accelerated, or facts which indicate that a Default has
occurred or that any of the Senior Secured Obligations have been accelerated,
such party shall deliver to the Collateral Agent a written statement to such
effect. Failure to do so, however, does not constitute a waiver of any such
Default by the Senior Secured Parties. Upon receipt of a notice described herein
or in Section 4.4 of the occurrence of an Default, or that any of the Senior
Secured Obligations have been accelerated, the Collateral Agent shall promptly
(and in any event no later



--------------------------------------------------------------------------------

than ten Business Days after receipt of such notice in the manner provided in
Section 7.7 hereof) issue its “Notice of Default” to the Authorized
Representatives. The Notice of Default may contain a recommendation of actions
and/or request instructions from the Applicable Authorized Representative as to
specific matters and shall specify the date on which a response from the
Applicable Authorized Representative is due in order to be timely within
Section 5.4 hereof.

40.03 Actions of Collateral Agent; Exercise of Remedies. The Collateral Agent
may take such actions under the Security Documents and with respect to the
Collateral, and refrain from taking any such actions, in its sole discretion,
unless the Applicable Authorized Representative, acting on behalf of the
Controlling Secured Parties, have delivered written direction to the Collateral
Agent. The Collateral Agent shall be fully justified in failing or refusing to
take action under this Agreement or the Security Documents unless it shall first
receive such direction from the Applicable Authorized Representative on behalf
of the Controlling Secured Parties, and it shall first be indemnified to its
reasonable satisfaction by the Senior Secured Parties (other than the Bank Agent
and the Trustee) against any and all liability and expense which may be incurred
by it by reason of taking, continuing to take or refraining from taking any such
action. The Collateral Agent shall in all cases be fully protected in relying on
the certification of the Company with respect to the authorized release of the
Collateral, and in acting, or in refraining from acting, under this Agreement
and the Security Documents in accordance with the provisions hereof and in
accordance with written instructions of the Applicable Authorized
Representative, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Senior Secured Parties and all future
holders of the Senior Secured Obligations.

40.04 Instructions from Applicable Authorized Representative. Except as set
forth in Section 5.7 below, if the Applicable Authorized Representative does not
respond in a timely manner to any notice from the Collateral Agent or request
for instructions within the time period specified by the Collateral Agent in a
Notice of Default or request for instructions (which shall be a minimum of 30
Business Days), such Applicable Authorized Representative shall be deemed to
have voted in favor of each action subsequently taken by the Collateral Agent.

40.05 Protective Advances. If the Collateral Agent has asked the Applicable
Authorized Representative for instruction to make a payment or take any other
action with regard to a Default which the Collateral Agent, in good faith,
believes to be required to protect the interests of the Senior Secured Parties
in the Collateral and if the Applicable Authorized Representative has not yet
responded to such request, the Collateral Agent shall be authorized to make such
payment or take such action, but shall not be required to make such payment and
shall in no event have any liability for failure to make such payment or take
such action.

40.06 Changes to Security Documents.

(a) Any term of the Security Documents may be amended, and the performance or
observance by the parties to a Security Document of any term of such Security
Document may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the Collateral Agent with the consent of the
Applicable Authorized Representative, provided such amendment or waiver
(i) could not be reasonably expected to be material and adverse to the interests
of the Noteholders, the Bank Lenders or any Additional Senior Secured Parties as
determined by an opinion of counsel to the Company and (ii) shall not treat any
Senior Secured Party in a



--------------------------------------------------------------------------------

disproportionate manner, provided further that, notwithstanding the foregoing,
any Security Document may be waived or amended to cure any ambiguity or cure,
correct or supplement any defective provision, or take any other action without
the consent of the Applicable Authorized Representative so long as such
amendment or waiver satisfies conditions (i) and (ii) immediately above.

(b) In addition to the actions permitted by subparagraph (a), any term of the
Security Documents may be amended, and the performance or observance by the
parties to a Security Document of any term of such Security Document may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the Collateral Agent, provided that the Collateral Agent is
first provided with evidence reasonably satisfactory to it, which may include an
opinion of counsel to the Company, that such amendment or waiver has been
consented to by the required number of Noteholders, the required number of Bank
Lenders and the required number of Additional Senior Secured Parties in
accordance with any applicable provisions of the 2010 Indenture Documents, the
Bank Loan Documents and the Additional Senior Secured Agreement, respectively.

40.07 Release of Collateral and Guarantors. Unless an Event of Default has
occurred and is continuing and the Collateral Agent has received written notice
thereof from the Applicable Authorized Representative, the Collateral Agent may,
without the approval of the Facility Providers, the Authorized Representatives
or any other Senior Secured Party, release (a) any Collateral under the Security
Documents which is permitted to be sold or disposed of by the Company and its
Affiliates (other than any such sale to another Grantor [as defined in the
Security Agreement]), including, without limitation, the Subsidiary Guarantors,
and (b) release any Guarantor that is permitted to be sold or disposed of, or
released, in each case pursuant to the Credit Agreement, the 2010 Indenture and
each Additional Senior Secured Agreement, and execute and deliver such releases
as may be necessary to terminate of record the Collateral Agent’s security
interest in such Collateral or release such Guarantor and Guarantees. In
determining whether any such release is permitted, the Collateral Agent may rely
upon an Officer’s Certificate of the Company that the Collateral is permitted to
be released under the Credit Agreement and the 2010 Indenture or that the
Guarantor is permitted to be released under the Credit Agreement and the 2010
Indenture, as applicable.

The Collateral Agent shall be fully justified in failing or refusing to take
action under this Agreement or the Security Documents unless it shall first
receive such advice or concurrence of the Applicable Authorized Representative
on behalf of the Controlling Secured Parties and it shall first be indemnified
to its reasonable satisfaction by the Senior Secured Parties (other than the
Bank Agent and the Trustee) against any and all liability and expense which may
be incurred by it by reason of taking, continuing to take or refraining from
taking any such action. The Collateral Agent shall in all cases be fully
protected in relying on the Officer’s Certificate provided by the Company with
respect to the authorized release of the Collateral, Guarantees and Guarantor,
and in acting, or in refraining from acting, under this Agreement and the
Security Documents in accordance with the provisions hereof and in accordance
with written instructions of the Applicable Authorized Representative, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Senior Secured Parties and all future holders of the Senior Secured
Obligations. As it relates to any releases contemplated under this Section 5.7,
the



--------------------------------------------------------------------------------

Company agrees to provide the following items to both Trustee and Collateral
Agent: (i) an Officer’s Certificate within 30 calendar days following the end of
each six-month period certifying that any releases during the previous
semi-annual period were undertaken in the ordinary course of the Company’s or
Guarantor’s business and in accordance with the terms of this Agreement, the
Credit Agreement, the 2010 Indenture and each Additional Senior Secured
Agreement and (b) an opinion letter within thirty (30) days of the expiration of
each one year period commencing with the one year period ending on December 31,
2010 from counsel reasonably acceptable to the Collateral Agent opining that all
actions required to maintain the perfection of the liens granted pursuant to the
Security Documents have been undertaken with respect to the Collateral for which
a security interest can be granted by the filing of a financing statement in
accordance with the applicable Uniform Commercial Code.

40.08 Other Actions. The Collateral Agent shall have the right to take such
actions, or omit to take such actions, hereunder and under the Security
Documents not inconsistent with the written instructions of the Applicable
Authorized Representative delivered pursuant to Section 5.4 hereof or the terms
of this Agreement, including actions the Collateral Agent deems necessary or
appropriate to perfect or continue the perfection of the Liens on the Collateral
for the benefit of the Senior Secured Parties. Except as otherwise provided by
applicable law, the Collateral Agent shall have no duty as to the collection or
protection of the Collateral or any income thereon, nor as to the preservation
of rights against prior parties, nor as to the preservation of rights pertaining
to the Collateral beyond the safe custody of any Collateral in the Collateral
Agent’s actual possession.

40.09 Distribution of Proceeds. All amounts owing with respect to the Senior
Secured Obligations shall be secured pro rata by the Collateral without
distinction as to whether some Senior Secured Obligations are then due and
payable and other Senior Secured Obligations are not then due and payable. Upon
any realization upon the Collateral and/or the receipt of any payments under any
Security Document, including, without limitation, the Guarantees, but excluding
any Net Cash Proceeds of any mandatory prepayment required to be made by the
Credit Agreement or the 2010 Indenture from Dispositions of assets which are
otherwise to be handled in accordance with Section 2.5 herein, the Senior
Secured Parties agree that the proceeds thereof shall be applied (i) first, to
the amounts owing to the Collateral Agent by each of (A) the Company, the
Subsidiary Guarantors or the Senior Secured Parties pursuant to this Agreement
or the Security Documents, including, without limitation, payment of expenses
and protective advances incurred by the Collateral Agent with respect to
maintenance and protection of the Collateral and of expenses incurred with
respect to the sale of or realization upon any of the Collateral or the
perfection, enforcement or protection of the rights of the Senior Secured
Parties (including reasonable attorneys’ fees and expenses of every kind), and
(B) the Senior Secured Parties and the Authorized Representatives (other than
the Bank Agent and the Trustee) as result of any indemnity given for the benefit
of Collateral Agent pursuant to this Agreement, the Bank Loan Documents, the
2010 Indenture Documents or any separate indemnity required by Collateral Agent,
(ii) second, to each of (A) the Bank Agent for the benefit of the Bank Lenders
who have provided an indemnity to the Collateral Agent pursuant to this
Agreement or the Credit Agreement, (B) the Trustee for the benefit of the
Noteholders who have provided an indemnity to the Collateral Agent pursuant to
this Agreement or the 2010 Indenture and (C) to the Authorized Representative
for the Additional Senior Secured Parties for the benefit of the Additional
Senior Secured Parties who have provided an indemnity to the Collateral Agent
pursuant to this



--------------------------------------------------------------------------------

Agreement or the Additional Senior Secured Agreement, in a ratable amount based
upon the aggregate amount of all indemnities provided by all Bank Lenders,
Noteholders, and Additional Senior Secured Parties under this Agreement or other
agreements set forth in clauses (A) through (C) above, (iii) third, to each of
(A) the Bank Agent for the benefit of the Bank Lenders, the L/C Issuer, the Cash
Management Banks and the Hedge Banks, (B) the Trustee for the benefit of the
Noteholders and (C) to the Authorized Representative for the Additional Senior
Secured Parties for the benefit of the Additional Senior Secured Parties, in a
ratable amount based upon the outstanding Bank Obligations (including
obligations to provide cash collateral for any contingent obligation and to
repay or cash collateralize any other Bank Obligation as provided in the Credit
Agreement), the outstanding 2010 Senior Secured Note Obligations and the
outstanding Additional Senior Secured Obligations (if any) to the extent each of
them constitute Senior Secured Obligations, for application among the Bank
Lenders, the L/C Issuer, the Cash Management Banks and the Hedge Banks in
accordance with the terms of the Credit Agreement, application among the
Noteholders in accordance with the terms of the 2010 Indenture and for
application among the Additional Senior Secured Parties in accordance with the
terms of the Additional Senior Secured Agreement, respectively, until such Bank
Obligations, 2010 Senior Secured Note Obligations and Additional Senior Secured
Obligations (if any) are repaid in full and extinguished, (iv) fourth, equally
and ratably to the respective Authorized Representatives for all other amounts
then due to the Senior Secured Parties under the Credit Agreement, Secured Cash
Management Agreements, Secured Hedge Agreements, 2010 Indenture and Additional
Senior Secured Agreement and (v) fifth, the balance, if any, shall be returned
to the Company, the applicable Subsidiary Guarantors or such other Persons as
are entitled thereto.

Notwithstanding the foregoing, or any other provision in any Security Document,
Bank Loan Document or 2010 Indenture Document to the contrary, so long as the
Collateral securing the 2010 Senior Secured Note Obligations and any Series of
Additional Senior Secured Obligations shall not include any Capital Stock and
other securities of a Subsidiary of the Company to the extent that the pledge of
such Capital Stock and other securities results in the Company being required to
file separate financial statements of such Subsidiary with the SEC due to the
fact that such Subsidiary’s Capital Stock or other securities of such Grantor
secure the 2010 Senior Secured Notes and/or such Series of Additional Senior
Secured Obligations affected thereby (the “Noteholder Excluded Collateral”), all
proceeds received by the Collateral Agent in respect of such Noteholder Excluded
Collateral shall be distributed first to the Collateral Agent in accordance with
clause “first” above and second to the Bank Agent for the benefit of the Bank
Lenders, the L/C Issuer, the Cash Management Banks and the Hedge Banks. In no
event shall any proceeds of Noteholder Excluded Collateral be paid to the
Trustee for the benefit of the Noteholders or to the Authorized Representative
for the Additional Senior Secured Parties for the benefit of the Additional
Senior Secured Parties.

40.10 Senior Preferential Payments and Special Collateral Account.

(a) The Collateral Agent shall give each Authorized Representative a written
notice (a “Notice of Special Default”) promptly, but no later than, ten
(10) Business Days after being notified in writing by a Senior Secured Party
that an Event of Default constituting a Special Event of Default has occurred.
After the receipt of such Notice of Special Default, all Senior Preferential
Payments other than those payments received pursuant to subsection (b) of this
Section 5.10 shall be deposited into the Special Collateral Account. Each Senior
Secured Party agrees that no Default shall occur as a result of payments so made
on a timely basis to the Collateral Agent.



--------------------------------------------------------------------------------

(b) If (1) such Special Event of Default is waived by the Required Bank Lenders
and/or the Required Noteholders, as applicable, and if no other Event of Default
has occurred and is continuing, (2) the applicable Authorized Representative or
Authorized Representatives have given notice that such Special Event of Default
is cured by the Company or by any amendment of the Credit Agreement and/or the
2010 Indenture, as applicable, and if no other Event of Default has occurred and
is continuing or (3) none of the Senior Secured Obligations have been
accelerated and the Applicable Authorized Representative, acting on behalf of
the Controlling Secured Parties, have not instructed the Collateral Agent to
foreclose on the Collateral, seek the appointment of a receiver, commence
litigation against the Company or any Subsidiary Guarantor, liquidate the
Collateral, commence a Bankruptcy Proceeding against the Company or any
Subsidiary Guarantor, seize Collateral, or exercise other remedies of similar
character prior to the 180th day following such Special Event of Default, the
Collateral Agent thereupon shall return all amounts, together with their pro
rata share of interest earned thereon, held in the Special Collateral Account
representing payment of any Senior Secured Obligations to the Senior Secured
Party initially entitled thereto, and no payments thereafter received by a
Senior Secured Party shall constitute a Senior Preferential Payment by reason of
such cured or waived Special Event of Default. No payment returned to a Senior
Secured Party for which such Senior Secured Party has been obligated to make a
deposit into the Special Collateral Account shall thereafter ever be
characterized as a Senior Preferential Payment. If the Special Event of Default
is an Event of Default under the terms of one or more of the Credit Agreement
and the 2010 Indenture, the Collateral Agent shall not return any payments to
the Senior Secured Parties pursuant to clause (1) above unless such Special
Event of Default shall have been waived by the requisite Senior Secured Parties
required under each such agreement where such Special Event of Default is an
Event of Default.

(c) The Bank Agent, on behalf of the Bank Secured Parties, and the Trustee, on
behalf of the Noteholder Secured Parties, agree that upon the occurrence of a
Special Event of Default it shall (1) promptly notify the Collateral Agent of
the receipt of any Senior Preferential Payments, (2) hold such amounts in trust
for the Senior Secured Parties and act as agent of the Senior Secured Parties
during the time any such amounts are held by it and (3) deliver to the
Collateral Agent such amounts for deposit into the Special Collateral Account.

(d) If the Senior Secured Obligations have been accelerated or the Applicable
Authorized Representative acting on behalf of the Controlling Secured Parties
have instructed the Collateral Agent to foreclose on the Collateral, seek the
appointment of a receiver, commence litigation against the Company or any
Subsidiary Guarantor, liquidate the Collateral, commence a Bankruptcy Proceeding
against the Company or any Subsidiary Guarantor, seize Collateral, or exercise
other remedies of similar character, then all funds, together with interest
earned thereon, held in the Special Collateral Account and all subsequent Senior
Preferential Payments shall be applied in accordance with the provisions of
Section 5.9 above.



--------------------------------------------------------------------------------

40.11 Authorized Investments. Any and all funds held by the Collateral Agent in
its capacity as Collateral Agent, whether pursuant to any provision of any of
the Security Documents or otherwise, shall to the extent feasible within a
reasonable time be invested by the Collateral Agent in Cash Equivalent
Investments. Any interest earned on such funds shall be disbursed to the Senior
Secured Parties in accordance with Section 5.9 or Section 5.10, as applicable.
The Collateral Agent may hold any such funds in a common interest bearing
account. To the extent that the interest rate payable with respect to any such
account varies over time, the Collateral Agent may use an average interest rate
in making the interest allocations among the respective Senior Secured Parties.
The Collateral Agent shall have no duty to place funds held pursuant to this
Section 5.11 in investments which provide a maximum return. In the absence of
gross negligence or willful misconduct, the Collateral Agent shall not be
responsible for any loss of any funds invested in accordance with this
Section 5.11.

40.12 Restoration of Obligations. For the purposes of determining the amount of
outstanding Senior Secured Obligations, if any Senior Secured Party is required
to deposit any Senior Preferential Payment in the Special Collateral Account,
then the obligations intended to be satisfied by such Senior Preferential
Payment shall be revived, as of the date of the deposit of such amount with the
Collateral Agent, in the amount of such Senior Preferential Payment and such
obligation shall continue in full force and effect (and bear interest from such
deposit date at the non-default rate provided in the underlying document) as if
such Senior Secured Party had not received such payment. All such revived
obligations shall be included as Senior Secured Obligations for purposes of
allocating any payments under Section 5.10 and for applying the definition of
Majority Senior Secured Parties.

40.13 Bankruptcy Preferences. If any payment to a Senior Secured Party is
subsequently invalidated, declared to be fraudulent or preferential or set aside
and is required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, and such Senior Secured Party has previously made a deposit
in respect of such payment into the Special Collateral Account pursuant to
Section 5.10, then the Collateral Agent shall distribute to such Senior Secured
Party proceeds from the Special Collateral Account in an amount equal to such
deposit or so much thereof as is affected by such events together with any
interest earned thereon (which amount of interest shall not exceed the amount of
interest, if any, such Senior Secured Party is then required to repay).

ARTICLE XLI. BANKRUPTCY PROCEEDINGS.

(a) The following provisions shall apply during any Bankruptcy Proceeding of the
Company or any of its Affiliates:

(i) Subject to clause (a)(ii) below, the Collateral Agent shall represent all
Senior Secured Parties in connection with all matters directly relating solely
to the Collateral, including, without limitation, use, sale or lease of
Collateral, use of cash collateral, relief from the automatic stay and adequate
protection. In the course of such representation, the Collateral Agent shall act
on the instructions of the Authorized Representatives acting on behalf of the
Majority Senior Secured Parties; provided that no such vote by the Authorized
Representatives shall treat any Senior Secured Party differently with respect to
rights in the Collateral.



--------------------------------------------------------------------------------

(ii) Each Senior Secured Party shall be free to act independently on any issue
not directly relating solely to the Collateral. Each Senior Secured Party shall
give prior notice to the Collateral Agent of any action hereunder to the extent
that such notice is possible. If such prior notice is not given, such Senior
Secured Party shall give prompt notice following any action taken hereunder.

(iii) Any proceeds of the Collateral received by any Senior Secured Party as a
result of, or during, any Bankruptcy Proceeding will be delivered promptly to
the Collateral Agent for distribution in accordance with Section 5.9.

ARTICLE XLII. MISCELLANEOUS.

42.01 Senior Secured Parties; Other Collateral. Bank Agent and Trustee on behalf
of their respective Senior Secured Parties agree that all of the provisions of
this Agreement shall apply to any and all properties, assets and rights of the
Company and its Affiliates, including, without limitation, the Subsidiary
Guarantors, in which the Collateral Agent or any Senior Secured Party at any
time acquires a security interest or Lien pursuant to the Security Documents,
the Bank Loan Documents or the 2010 Indenture Documents, including, without
limitation, real property or rights in, on or over real property,
notwithstanding any provision to the contrary in any mortgage, leasehold
mortgage or other document purporting to grant or perfect any Lien in favor of
the Senior Secured Parties or any of them or the Collateral Agent for the
benefit of the Senior Secured Parties. During the term of this Agreement,
whether or not any Bankruptcy Proceeding has commenced against the Company or
any Subsidiary Guarantor, the parties hereto agree, subject to Section 6, that
neither the Company nor any Subsidiary Guarantor shall grant or suffer to exist
any additional Lien on assets, unless the Company or such Subsidiary Guarantor
shall grant a Lien on such asset in favor of the Collateral Agent for the
benefit of all the Senior Secured Parties; provided, that in the event that as a
result of such grant of any additional Lien on assets Rule 3-16 of Regulation
S-X would require (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would require) the filing with the SEC
(or any other governmental agency) of separate financial statements of any
Subsidiary of the Company due to the fact that such Subsidiary’s Capital Stock
secures the 2010 Senior Secured Notes and/or Additional Senior Secured
Obligations, then the security interest in the Capital Stock of such Subsidiary
shall be granted only for the benefit of the Senior Secured Parties to whom such
grant would not trigger such filing obligations. If, in contravention of the
foregoing, the Bank Agent, the Trustee or any Senior Secured Party obtains
possession of any Collateral or realizes any proceeds or payment in respect
thereof, at any time prior to the discharge of each of the Senior Secured
Obligations, then it must hold such Collateral, proceeds or payment in trust for
the other Senior Secured Parties and promptly transfer such Collateral, proceeds
or payment to the Collateral Agent to be distributed in accordance with this
Agreement.

42.02 Marshalling. The Collateral Agent shall not be required to marshall any
present or future security for (including, without limitation, the Collateral),
or guaranties of, the Senior Secured Obligations or any of them, or to resort to
such security or guaranties in any particular order; and all of each of such
Person’s rights in respect of such security and guaranties shall be



--------------------------------------------------------------------------------

cumulative and in addition to all other rights, however existing or arising. To
the extent that they lawfully may, the Senior Secured Parties hereby agree that
they will not invoke any law relating to the marshalling of collateral which
might cause delay in or impede the enforcement of the Senior Secured Parties’
rights under the Security Documents or under any other instrument evidencing any
of the Senior Secured Obligations or under which any of the Senior Secured
Obligations is outstanding or by which any of the Senior Secured Obligations is
secured or guaranteed.

42.03 Consents, Amendments, Waivers.

(a) All amendments, waivers or consents of any provision of this Agreement shall
be effective only if the same shall be in writing and signed by the Bank Agent,
the Trustee and the Collateral Agent, provided that (i) no such amendment,
waiver or consent shall affect the duties or obligations of the Company without
obtaining its consent and (ii) no such amendment, waiver or consent shall
materially affect Wilmington Trust Company without obtaining its consent.

(b) The Bank Loan Documents may be amended, supplemented, or otherwise modified
in accordance with their terms and the Bank Obligations may be Refinanced, in
each case without notice to, or the consent of, the Trustee or the Noteholder
Secured Parties, all without affecting the provisions of this Agreement;
provided, however, that, in the case of a Refinancing, the holders of such
Refinancing debt bind themselves (in a writing addressed to the Trustee for the
benefit of itself and the Noteholder Secured Parties) to the terms of this
Agreement; provided further, that any such amendment, supplement, modification,
or Refinancing shall not result in a Default under the 2010 Indenture; provided
further, however, that, if such Refinancing debt is secured by a Lien on any
Collateral the holders of such Refinancing debt shall be deemed bound by the
terms hereof regardless of whether or not such writing is provided. For the
avoidance of doubt, the sale or other transfer of indebtedness is not restricted
by this Agreement but the provisions of this Agreement shall be binding on all
holders of Bank Obligations, 2010 Senior Secured Note Obligations and Additional
Senior Secured Obligations.

(c) The 2010 Indenture Documents may be amended, supplemented, or otherwise
modified in accordance with their terms and the 2010 Senior Secured Note
Obligations may be Refinanced, in each case without notice to, or the consent
of, the Bank Secured Parties, any Authorized Representative (other than the
Trustee) or any Additional Senior Secured Party (other than the Noteholders) all
without affecting the provisions of this Agreement; provided, however, that, in
the case of a Refinancing, the holders of such Refinancing debt bind themselves
(in a writing addressed to the Bank Agent for the benefit of itself and the Bank
Secured Parties) to the terms of this Agreement; provided further, however that
any such amendment, supplement, modification, or Refinancing shall not, result
in a Default under the Credit Agreement; provided further, however, that, if
such Refinancing debt is secured by a Lien on any Collateral the holders of such
Refinancing debt shall be deemed bound by the terms hereof regardless of whether
or not such writing is provided. For the avoidance of doubt, the sale or other
transfer of indebtedness is not restricted by this Agreement but the provisions
of this Agreement shall be binding on all holders of Bank Obligations, 2010
Senior Secured Note Obligations and Additional Senior Secured Obligations.



--------------------------------------------------------------------------------

42.04 Governing Law; Jury Trial Waiver. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York). EACH PARTY HERETO WAIVES THE RIGHT TO A JURY TRIAL IN ANY DISPUTE ARISING
UNDER OR WITH RESPECT TO THIS AGREEMENT.

42.05 Parties in Interest.

(a) All terms of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective successors and assigns of the parties
hereto, including, without limitation, any future holder of the Senior Secured
Obligations.

(b) The Collateral Agent has no duty to acknowledge, and shall be deemed to not
have any knowledge of, any notice from or for the benefit of any Senior Secured
Party or Person claiming to be a Senior Secured Party, or to provide any notice
or other communication to any Senior Secured Party except as directed by the
applicable Authorized Representative.

(c) As a condition to any Additional Senior Secured Obligations being subject to
the terms of this Agreement, the Authorized Representative of the Additional
Secured Party shall comply with the following:

(i) execute a Joinder Agreement;

(ii) the Company shall have (x) delivered to the Collateral Agent true and
complete copies of each of the Additional Senior Secured Agreements relating to
such Additional Senior Secured Obligations, certified as being true and correct
by an Officer of the Company and (y) identified the obligations to be designated
as Additional Senior Secured Obligations and the initial aggregate principal
amount or face amount thereof;

(iii)(x) all filings, recordations and/or amendments or supplements to the
Security Documents necessary or desirable in the reasonable judgment of the
Collateral Agent to confirm and perfect the Liens securing the relevant Senior
Secured Obligations shall have been made, executed and/or delivered (or, with
respect to any such filings or recordations, acceptable provisions to perform
such filings or recordings have been taken in the reasonable judgment of the
Collateral Agent), and (y) all fees and taxes in connection therewith shall have
been paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Collateral Agent), subject, in the case of any action
referred to in preceding sub-clause (x) or (y), to any extension of the time
permitted for the taking of such action in accordance with the relevant
Additional Senior Secured Agreements; and

(iv) the Additional Senior Secured Agreements, as applicable, relating to such
Additional Senior Secured Obligations shall provide, in a manner reasonably
satisfactory to the Collateral Agent, that each Additional Senior Secured Party
with respect to such Additional Senior Secured Obligations will be subject to
and bound by the provisions of this Agreement in its capacity as a holder of
such Senior Secured Obligations.



--------------------------------------------------------------------------------

(d) This Agreement is for the benefit of the Senior Secured Parties and not the
Company; the Company is not, nor are its Subsidiaries and Affiliates, entitled
to rely on the provisions hereof.

42.06 Counterparts. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Delivery of an executed counterpart of
this Agreement by electronic transmission shall be effective as delivery of a
manually executed original counterpart hereof.

42.07 Notices. Except as otherwise expressly provided herein, all notices,
consents and waivers and other communications made or required to be given
pursuant to this Agreement shall be in writing and shall be delivered by hand,
mailed by registered or certified mail or prepaid overnight air courier, email,
or by facsimile communications, addressed as follows:

If to the Collateral Agent, at:

Bank of America, N.A., as Collateral Agent

Bank of America Plaza

MAC- Documentation

Attn: Agency Management

TX1-492-14-06

901 Main St.-14th Floor

Dallas, TX 75202

If to any Authorized Representative, at: Such address as set forth on Exhibit B
hereto

or at such other address for notice as the Collateral Agent or such Authorized
Representative shall last have furnished in writing to the Person giving the
notice, provided that a notice by overnight air courier shall only be effective
if delivered at a street address designated for such purpose and a notice by
facsimile communication shall only be effective if made by confirmed
transmission at a telephone number designated for such purpose.

42.08 Company. The Company hereby acknowledges (a) the terms of this Agreement,
(b) that this Agreement is for the sole benefit of the Senior Secured Parties
and that it has no rights or benefits under such Agreement, (c) that this
Agreement is for the purpose of defining the rights, duties authority and
responsibilities of the Collateral Agent and the relationship among the Senior
Secured Parties regarding their pari passu interest in the Collateral, (d) that
nothing herein shall impair, as between the Company or any Subsidiary Guarantor
and any Senior Secured Party, the obligations of the Company or such Subsidiary
Guarantor under the Bank Loan Documents or the 2010 Indenture Documents, as the
case may be and (e) that, as between the Company or any Subsidiary Guarantor and
any Senior Secured Party, the respective rights and obligations of the



--------------------------------------------------------------------------------

parties under the Bank Loan Documents and the 2010 Indenture Documents, as the
case may be, shall be as provided in such documents without regard to this
Agreement, and that neither the Company nor any Subsidiary Guarantor shall have
any obligation to any Senior Secured Party under this Agreement except as
expressly provided herein, in the Bank Loan Documents and the 2010 Indenture
Documents, as applicable.

42.09 Amendment, Restatement, Extension, Renewal and Consolidation of Existing
Agreement. This Agreement shall be deemed to amend and restate the Existing
Intercreditor Agreement and all terms and provisions of this Agreement supersede
in their entirety the terms and provisions of the Existing Intercreditor
Agreement.

42.10 Submission to Jurisdiction Waivers; Consent to Service of Process. The
Collateral Agent and each Authorized Representative, on behalf of itself and the
Senior Secured Parties of the Series for whom it is acting, irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Security Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York in the County of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 7.7;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Senior Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Senior
Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7.10 any special, exemplary, punitive or consequential damages.

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed by their authorized representatives as of the date first written above.

 

BANK OF AMERICA, N.A., as Collateral Agent By:  

 

Name:

 

Title:

 

SIGNATURE PAGES TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Bank Agent

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGES TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Trustee

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGES TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY

By:

   

Name:

 

Title:

 

SIGNATURE PAGES TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

MEDIA GENERAL, INC., a Virginia Corporation, as Company

By:

 

 

Name:

  John A. Schauss

Title:

 

Vice President - Finance and Chief Financial

Officer

SIGNATURE PAGES TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

Each of the undersigned hereby acknowledge (a) the terms of the foregoing
Agreement, (b) that the foregoing Agreement is for the sole benefit of the
Senior Secured Parties and that it has no rights or benefits under such
Agreement, (c) that the foregoing Agreement is for the purpose of defining the
rights, duties authority and responsibilities of the Collateral Agent and the
relationship among the Senior Secured Parties regarding their pari passu
interest in the Collateral, (d) that nothing therein shall impair, as between
the Company or any Subsidiary Guarantor and any Senior Secured Party, the
obligations of the Company or such Subsidiary Guarantor under the Bank Loan
Documents or the 2010 Indenture Documents, as the case may be, (e) that, as
between the Company or any Subsidiary Guarantor and any Senior Secured Party,
the respective rights and obligations of the parties under the Bank Loan
Documents and the 2010 Indenture Documents, as the case may be, shall be as
provided in such documents without regard to the foregoing Agreement, and that
neither the Company nor any Subsidiary Guarantor shall have any obligation to
any Senior Secured Party under the foregoing Agreement except as expressly
provided therein, in the Bank Loan Documents and the 2010 Indenture Documents,
as applicable and (f) that the provisions of the foregoing Agreement may be
waived, amended or modified without its consent.

 

GUARANTORS:   BIRMINGHAM BROADCASTING CO., INC.   BIRMINGHAM BROADCASTING
(WVTM-TV), LLC   BLOCKDOT, INC.   DEALTAKER, INC.   MEDIA GENERAL COMMUNICATIONS
HOLDINGS, LLC   MEDIA GENERAL COMMUNICATIONS, INC.   MEDIA GENERAL OPERATIONS,
INC.   NES II, INC.  

PROFESSIONAL COMMUNICATIONS SYSTEMS, INC.

 

VIRGINIA PAPER MANUFACTURING CORP.

 

By:

 

 

 

Name:

  John A. Schauss  

Title:

 

 

SIGNATURE PAGES TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SECURITY DOCUMENTS

 

1.    Any and all security agreements executed by Media General, Inc. or any
Subsidiary Guarantor in favor of Bank of America, N.A., as Collateral Agent. 2.
   Any and all pledge agreements executed by Media General, Inc. or any
Subsidiary Guarantor in favor of Bank of America, N.A., as Collateral Agent,
together with any and all confirmations of pledge executed in connection
therewith. 3.    Any and all mortgages and deeds of trust executed by any
Subsidiary Guarantor in favor of Bank of America, N.A., as Collateral Agent. 4.
   Any and all deposit account control agreements among Media General, Inc. or
any Subsidiary Guarantor, Bank of America, N.A., as Collateral Agent, and the
applicable depository institution. 5.    Any and all securities account control
agreements among Media General, Inc. or any Subsidiary Guarantor, Bank of
America, N.A., as Collateral Agent, and the applicable securities intermediary.

EXHIBIT A

(to Intercreditor and Collateral Agency Agreement)



--------------------------------------------------------------------------------

EXHIBIT B

ADDRESSES OF AUTHORIZED REPRESENTATIVE

Bank Agent:

Bank of America, N.A., as Administrative Agent

Bank of America Plaza

MAC- Documentation

Attn: Agency Management

TX1-492-14-06

901 Main St. - 14th Floor

Dallas, TX 75202

Trustee:

The Bank of New York Mellon

101 Barclay Street, 8 West

New York, New York 10286

Attn: Corporate Trust Administration

(TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT)



--------------------------------------------------------------------------------

EXHIBIT C

JOINDER TO INTERCREDITOR AGREEMENT

Bank of America, N.A., as Collateral Agent

Bank of America Plaza

MAC – Documentation

Attention: Agency Management

TX1-492-14-06

901 Main Street, 14th Floor

Dallas, Texas 75202

 

  Re: Amended and Restated Intercreditor and Collateral Agency Agreement dated
as of February 12, 2010, by and among Bank of America, N.A., as Collateral
Agent, Bank of America, N.A., as Bank Agent and The Bank of New York Mellon, as
Trustee (as amended, modified or supplemented from time to time, the
“Intercreditor Agreement”; capitalized terms used herein and not defined herein
shall have the meaning provided in the Intercreditor Agreement)

Ladies and Gentlemen:

We acknowledge that we have received a copy of the Intercreditor Agreement and
we refer to Section 7.5 thereof.

We hereby advise you that we are the Authorized Representative [insert name of
Additional Senior Secured Party] in connection with that certain [insert title
of Additional Senior Secured Agreement]. Upon your receipt of this Joinder, we
(a) shall have all the rights and benefits of an “Authorized Representative” for
such Additional Senior Secured Party under the Intercreditor Agreement,
(b) agree, for ourselves and on behalf of [                    ], as an
Additional Senior Secured Party, to be bound by the terms and conditions set
forth in the Intercreditor Agreement.

We hereby advise you of the following administrative details:

 

Name:

 

 

Address:

 

 

Facsimile:

 

 

Telephone:

 

 

E-mail:

 

 

Attention:

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
by its proper officer hereunto duly authorized.

 

[AUTHORIZED REPRESENTATIVE FOR ADDITIONAL SENIOR SECURED PARTIES]

By:

 

 

 

Name:

 

 

 

Title:

 

 